Exhibit 10.17
 
SECTION:
24.10

BLOCK:
1

LOTS:
1, 1.2, 2 and 3

Premises:
Cortlandt Towne Center Shopping Center, Town of Cortlandt






Date: As of July 29, 2009
 
MORTGAGE, ASSIGNMENT OF LEASES
AND RENTS AND SECURITY AGREEMENT
("this Mortgage")


FROM


ACADIA CORTLANDT LLC,
a limited liability company organized and existing under the laws of Delaware
("Mortgagor")


Address and Chief
 


Executive Office of Mortgagor:
 
c/o Acadia Realty Trust
1311 Mamaroneck Avenue, Suite 260
White Plains, New York 10605




TO


BANK OF AMERICA, N.A.,
a national banking association,
as Administrative Agent
("Mortgagee")


Address of Mortgagee:
One Bryant Park, 35th Floor
New York, New York 10036




 
Mortgage Amount:   $45,000,000


--------------------------------------------------------------------------------



This instrument prepared by, and after recording please return to:
Schiff Hardin LLP
900 Third Avenue, 23rd Floor
New York, New York 10022
Attention:   Paul G. Mackey, Esq.
 

--------------------------------------------------------------------------------


 
THE AMOUNT OF THIS MORTGAGE IS $45,000,000.




MORTGAGE, ASSIGNMENT OF
LEASES AND RENTS, AND SECURITY AGREEMENT


THIS MORTGAGE, ASSIGNMENT OF LEASES AND RENTS AND SECURITY AGREEMENT (this
"Mortgage") is made as of the 29th day of July, 2009, by ACADIA CORTLANDT LLC, a
Delaware limited liability company, ("Mortgagor"), in favor of and for the
benefit of BANK OF AMERICA, N.A., a national banking association, as
Administrative Agent for itself and other lenders pursuant to the Loan Agreement
defined below (together with its successors and assigns, "Mortgagee").
 
ARTICLE 1
 
Definitions; Granting Clauses; Secured Indebtedness
 
Section 1.1. Principal Secured.  This Mortgage secures the aggregate principal
amount of up to $45,000,000 plus such additional amounts as Mortgagee may from
time to time advance subsequent to a default by Mortgagor pursuant to the terms
and conditions of this Mortgage, with respect to an obligation secured by a lien
or encumbrance prior to the lien of this Mortgage or for the protection of the
lien of this Mortgage, together with interest thereon.  In the event that all or
any part of the Premises is located in the State of New York, then,
notwithstanding the language in the Granting Clause and Section 2.2 or anything
else contained herein to the contrary, the maximum amount secured hereby at
execution or which under any contingency may become secured hereby at any time
hereafter is the Mortgage Amount and all interest, additional interest and late
payment and prepayment charges in respect thereof, plus all amounts expended by
Mortgagee following a default hereunder in respect of insurance premiums and
real estate taxes, and all legal costs or expenses of collection of the debt
secured hereby or of the defense or prosecution of the rights and lien created
hereby.
 
Section 1.2. Definitions.
 
(a) In addition to other terms defined herein, each of the following terms shall
have the meaning assigned to it, such definitions to be applicable equally to
the singular and the plural forms of such terms and to all genders:
 
"Additional Interest":  Additional Interest as defined in the Loan Agreement.
 
"Loan Agreement":  Loan Agreement dated of even date herewith between Mortgagor
and Mortgagee, as it may be from time to time amended, restated, modified,
extended or supplemented.
 
"Mortgagor":  Acadia Cortlandt LLC, a Delaware limited liability company, whose
address is c/o Acadia Realty Trust, 1311 Mamaroneck Avenue, Suite 260, White
Plains, New York 10605, and its permitted successors and assigns.
 

--------------------------------------------------------------------------------


"Promissory Note":  Collectively, the Initial Advance Notes, as defined in the
Loan Agreement.
 
Capitalized terms used herein which are not otherwise defined but which are
defined in the Loan Agreement shall have the meaning ascribed to them in the
Loan Agreement.
 
Section 1.3. Granting Clause.  In consideration of the provisions of this
Mortgage and of the sum of $10.00 cash in hand paid and other good and valuable
consideration the receipt and sufficiency of which are hereby acknowledged by
the Mortgagor, Mortgagor does hereby GRANT, BARGAIN, SELL, CONVEY, TRANSFER,
ASSIGN, MORTGAGE, HYPOTHECATE, PLEDGE, DEPOSIT and SET OVER to Mortgagee, with
all estate, right, title and interest of Mortgagor in and to the Property (as
hereinafter defined), whether now owned or held or hereafter acquired by
Mortgagor, to have and hold the Property unto Mortgagee, its successors and
assigns forever; and to hold the Property unto Mortgagee in fee simple forever;
provided that Mortgagor may retain possession of the Property until the
occurrence of an Event of Default; (a) the real property described in Exhibit A
which is attached hereto and incorporated herein by reference (the "Land")
together with: (i) any and all buildings, structures, improvements, alterations
or appurtenances now or hereafter situated or to be situated on the Land
(collectively, the "Improvements"); and (ii) all right, title and interest of
Mortgagor, now owned or hereafter acquired, in and to (1) all streets, roads,
alleys, easements, rights-of-way, licenses, rights of ingress and egress,
vehicle parking rights and public places, existing or proposed, abutting,
adjacent, used in connection with or pertaining to the Land or the Improvements;
(2) any strips or gores between the Land and abutting or adjacent properties;
(3) all options to purchase or lease the Land or the Improvements or any portion
thereof or interest therein, and any greater estate in the Land or the
Improvements; and (4) all water and water rights, timber, crops and mineral
interests on or pertaining to the Land (the Land, Improvements and other rights,
titles and interests referred to in this clause (a) being herein sometimes
collectively called the "Premises"); (b)  all fixtures, equipment, systems,
machinery, furniture, furnishings, appliances, inventory, goods, building and
construction materials, supplies, and articles of personal property, of every
kind and character, tangible and intangible (including software embedded
therein), now owned or hereafter acquired by Mortgagor, which are now or
hereafter attached to or situated in, on or about the Land or the Improvements,
or used in or necessary to the complete and proper planning, development, use,
occupancy or operation thereof, or acquired (whether delivered to the Land or
stored elsewhere) for use or installation in or on the Land or the Improvements,
and all renewals and replacements of, substitutions for and additions to the
foregoing (the properties referred to in this clause (b) being herein sometimes
collectively called the "Accessories," all of which are hereby declared to be
permanent accessions to the Land); (c)  all (i) plans and specifications for the
Improvements; (ii) Mortgagor's rights, but not liability for any breach by
Mortgagor, under all commitments (including any commitments for financing to pay
any of the Secured Indebtedness, as defined below), insurance policies (or
additional or supplemental coverage related thereto, including from an insurance
provider meeting the requirements of the Loan Documents or from or through any
state or federal government sponsored program or entity), Swap Transactions (as
hereinafter defined), contracts and agreements for the design, construction,
operation or inspection of the Improvements and other contracts and general
intangibles (including but not limited to payment intangibles, trademarks, trade
names, goodwill, software and symbols) related to the Premises or the
Accessories or the operation thereof; (iii) deposits and deposit accounts
arising from or related to any transactions related to the Premises or the
Accessories
 
2

--------------------------------------------------------------------------------


 
(including but not limited to Mortgagor's rights in tenants' security deposits,
deposits with respect to utility services to the Premises, and any deposits,
deposit accounts or reserves hereunder or under any other Loan Documents
(hereinafter defined) for taxes, insurance or otherwise), rebates or refunds of
impact fees or other taxes, assessments or charges, money, accounts (including
deposit accounts), instruments, documents, promissory notes and chattel paper
(whether tangible or electronic) arising from or by virtue of any transactions
related to the Premises or the Accessories, and any account or deposit account
from which Mortgagor may from time to time authorize Mortgagee to debit and/or
credit payments due with respect to the Loan or any Swap Transaction, all rights
to the payment of money from Mortgagee under any Swap Transaction, and all
accounts, deposit accounts and general intangibles, including payment
intangibles, described in any Swap Transaction; (iv) permits, licenses,
franchises, certificates, development rights, commitments and rights for
utilities, and other rights and privileges obtained in connection with the
Premises or the Accessories; (v) leases, rents, royalties, bonuses, issues,
profits, revenues and other benefits of the Premises and the Accessories
(without derogation of Article 3 hereof); (vi) as-extracted collateral produced
from or allocated to the Land including, without limitation, oil, gas and other
hydrocarbons and other minerals and all products processed or obtained
therefrom, and the proceeds thereof; and (vii) engineering, accounting, title,
legal, and other technical or business data concerning the Property which are in
the possession of Mortgagor or in which Mortgagor can otherwise grant a security
interest; and (d) all (i) accounts and proceeds (cash or non-cash and including
payment intangibles) of or arising from the properties, rights, titles and
interests referred to above in this Section 1.3, including but not limited to
proceeds of any sale, lease or other disposition thereof, proceeds of each
policy of insurance (or additional or supplemental coverage related thereto,
including from an insurance provider meeting the requirements of the Loan
Documents or from or through any state or federal government sponsored program
or entity) relating thereto (including premium refunds), proceeds of the taking
thereof or of any rights appurtenant thereto, including change of grade of
streets, curb cuts or other rights of access, by condemnation, eminent domain or
transfer in lieu thereof for public or quasi-public use under any law, and
proceeds arising out of any damage thereto; (ii) all letter-of-credit rights
(whether or not the letter of credit is evidenced by a writing) Mortgagor now
has or hereafter acquires relating to the properties, rights, titles and
interests referred to in this Section 1.3; (iii) all commercial tort claims
Mortgagor now has or hereafter acquires relating to the properties, rights,
titles and interests referred to in this Section 1.3; and (iv) other interests
of every kind and character which Mortgagor now has or hereafter acquires in, to
or for the benefit of the properties, rights, titles and interests referred to
above in this Section 1.3 and all property used or useful in connection
therewith, including but not limited to rights of ingress and egress and
remainders, reversions and reversionary rights or interests; and if the estate
of Mortgagor in any of the property referred to above in this Section 1.3 is a
leasehold estate, this conveyance shall include, and the lien and security
interest created hereby shall encumber and extend to, all other or additional
title, estates, interests or rights which are now owned or may hereafter be
acquired by Mortgagor in or to the property demised under the lease creating the
leasehold estate; TO HAVE AND TO HOLD the foregoing rights, interests and
properties, and all rights, estates, powers and privileges appurtenant thereto
(herein collectively called the "Property"), unto Mortgagee, its successors and
assigns, in trust, in fee simple forever, subject to the terms, provisions and
conditions herein set forth, to secure the obligations of Mortgagor under the
Note and Loan Documents (as hereinafter defined) and all other indebtedness and
matters defined as "Secured Indebtedness" in Section 1.5 of this Mortgage;
PROVIDED, HOWEVER, that if Mortgagor shall promptly pay or cause to be paid to
Mortgagee (as hereinafter defined) the principal sum, including all additional
advances and all other sums payable by Mortgagor to Mortgagee under the terms of
the Loan Documents and shall perform or cause to be performed all the other
terms, conditions, agreements and provisions contained in the Loan Documents,
all without fraud or delay or deduction or abatement of anything or for any
reason, then this Mortgage and the estate hereby granted shall cease, terminate
and become void.
 
3

--------------------------------------------------------------------------------


 
Section 1.4. Security Interest.  Mortgagor hereby grants to Mortgagee a security
interest in all of the Property which constitutes personal property or fixtures,
all proceeds and products thereof, and all supporting obligations ancillary to
or arising in any way in connection therewith (herein sometimes collectively
called the "Collateral") to secure the obligations of Mortgagor under the Note
and Loan Documents and all other indebtedness and matters defined as Secured
Indebtedness in Section 1.5 of this Mortgage.  In addition to its rights
hereunder or otherwise, Mortgagee shall have all of the rights of a secured
party under the New York Uniform Commercial Code, as in effect from time to
time, or under the Uniform Commercial Code in force, from time to time, in any
other state to the extent the same is applicable law.
 
Section 1.5. Secured Indebtedness, Note, Loan Documents, Other
Obligations.  This Mortgage is made to secure and enforce the payment and
performance of the following promissory notes, obligations, indebtedness, duties
and liabilities and all renewals, extensions, supplements, increases, and
modifications thereof in whole or in part from time to time (collectively the
"Secured Indebtedness"): (a) the Promissory Note and all other promissory notes
given in substitution therefor or in modification, supplement, increase, renewal
or extension thereof, in whole or in part (such promissory note or promissory
notes, whether one or more, as from time to time renewed, extended,
supplemented, increased or modified and all other notes given in substitution
therefor, or in modification, renewal or extension thereof, in whole or in part,
being hereinafter called the "Note", and Mortgagee, or the subsequent Mortgagee
at the time in question of the Note or any of the Secured Indebtedness, as
hereinafter defined, such Mortgagee continuing to be defined herein as
"Mortgagee"); and (b) all interest, Additional Interest, indebtedness,
liabilities, duties, covenants, promises and other obligations whether joint or
several, direct or indirect, fixed or contingent, liquidated or unliquidated,
and the cost of collection of all such amounts, owed by Mortgagor to Mortgagee
now or hereafter incurred or arising pursuant to or permitted by the provisions
of the Note, this Mortgage, the Loan Agreement or any other document now or
hereafter evidencing, governing, guaranteeing, securing or otherwise executed in
connection with the loan evidenced by the Note, including but not limited to any
loan or credit agreement, letter of credit or reimbursement agreement, tri-party
financing agreement, Master Agreement relating to any Swap Transactions or other
agreement between Mortgagor and Mortgagee, or among Mortgagor, Mortgagee and any
other party or parties, pertaining to the repayment or use of the proceeds of
the loan evidenced by the Note (the Note, the Mortgage, the Loan Agreement, any
Master Agreement relating to any Swap Transactions and any such documents as
they or any of them may have been or may be from time to time renewed, extended,
supplemented, increased or modified, being herein sometimes collectively called
the "Loan Documents").  "Swap Transaction" means any agreement, whether or not
in writing, relating to any transaction that is a rate swap, basis swap, forward
rate transaction, commodity swap, commodity option, equity or equity index swap
or option, bond, note or bill option, interest rate option, forward foreign
exchange transaction, cap, collar or floor transaction, currency swap,
cross-currency rate swap, swap option currency option or any other, similar
transaction (including any option to enter into any of the foregoing) or any
combination of the foregoing, and, unless the context otherwise clearly
requires, any form of master agreement (the "Master Agreement") published by the
International Swaps and Derivatives Association, Inc., or any other master
agreement, entered into between Mortgagee (or its affiliates) and Mortgagor (or
its affiliates), together with any related schedules, as amended, supplemented,
superseded or replaced from time to time, relating to or governing any or all of
the foregoing.
 
4

--------------------------------------------------------------------------------


ARTICLE 2
 
Representations, Warranties and Covenants
 
Section 2.1. Mortgagor represents, warrants, and covenants as follows:
 
(a) Payment and Performance.  Mortgagor will make due and punctual payment of
the Secured Indebtedness. Mortgagor will timely and properly perform and comply
with all of the covenants, agreements, and conditions imposed upon it by this
Mortgage and the other Loan Documents and will not permit a default to occur
hereunder or thereunder.  Time shall be of the essence in this Mortgage.
 
(b) Title and Permitted Encumbrances.  Mortgagor has, in Mortgagor's own right,
and Mortgagor covenants to maintain, lawful, good and marketable title to the
Property, is lawfully seized and possessed of the Property and every part
thereof, and has the right to convey the same, free and clear of all liens,
charges, claims, security interests, and encumbrances except for (i) the
matters, if any, set forth under the heading "Permitted Encumbrances" in Exhibit
B hereto, which are Permitted Encumbrances only to the extent the same are valid
and subsisting and affect the Property, (ii) the liens and security interests
evidenced by this Mortgage, (iii) statutory liens for real estate taxes and
assessments on the Property which are not yet delinquent, and (iv) other liens
and security interests (if any) in favor of Mortgagee (the matters described in
the foregoing clauses (i), (ii), (iii) and (iv) being herein called the
"Permitted Encumbrances").  Mortgagor, and Mortgagor's successors and assigns,
will warrant generally and forever defend title to the Property, subject as
aforesaid, to Mortgagee and his successors or substitutes and assigns, against
the claims and demands of all persons claiming or to claim the same or any part
thereof.  Mortgagor will punctually pay, perform, observe and keep all
covenants, obligations and conditions in or pursuant to any Permitted
Encumbrance and will not modify or permit modification of any Permitted
Encumbrance without the prior written consent of Mortgagee.  Inclusion of any
matter as a Permitted Encumbrance does not constitute approval or waiver by
Mortgagee of any existing or future violation or other breach thereof by
Mortgagor, by the Property or otherwise.  No part of the Property constitutes
all or any part of the principal residence of Mortgagor if Mortgagor is an
individual.  If any right or interest of Mortgagee in the Property or any part
thereof shall be endangered or questioned or shall be attacked directly or
indirectly, Mortgagee and Mortgagee, or either of them (whether or not named as
parties to legal proceedings with respect thereto), are hereby authorized and
empowered to take such steps as in their discretion may be proper for the
defense of any such legal proceedings or the protection of such right or
interest of Mortgagee, including but not limited to the employment of
independent counsel, the prosecution or defense of litigation, and the
compromise or discharge of adverse claims.  All expenditures so made of every
kind and character shall be a demand obligation (which obligation Mortgagor
hereby promises to pay) owing by Mortgagor to Mortgagee or Mortgagee (as the
case may be), and the party (Mortgagee or Mortgagee, as the case may be) making
such expenditures shall be subrogated to all rights of the person receiving such
payment.
 
5

--------------------------------------------------------------------------------


 
(c) Taxes and Other Impositions.  Mortgagor will pay, or cause to be paid, all
taxes, assessments and other charges or levies imposed upon or against or with
respect to the Property or the ownership, use, occupancy or enjoyment of any
portion thereof, or any utility service thereto, as the same become due and
payable, including but not limited to all real estate taxes assessed against the
Property or any part thereof, and shall deliver promptly to Mortgagee such
evidence of the payment thereof as Mortgagee may require.
 
(d) Insurance.  Mortgagor shall obtain and maintain at Mortgagor's sole expense:
(1) mortgagee title insurance issued to Mortgagee covering the Premises as
required by Mortgagee, without exception for mechanics' liens; (2) property
insurance with respect to all insurable Property, against loss or damage by
fire, lightning, windstorm, explosion, hail, tornado and such additional hazards
as are presently included in "Special Form" (also known as "all-risk") coverage
and against any and all acts of terrorism and such other insurable hazards as
Mortgagee may require, in an amount not less than 100% of the full replacement
cost, including the cost of debris removal, without deduction for depreciation
and sufficient to prevent Mortgagor and Mortgagee from becoming a coinsurer,
such insurance to be in "builder's risk" completed value (non-reporting) form
during and with respect to any construction (other than construction of
customary tenant improvements in existing buildings) on the Premises; (3) if and
to the extent any portion of the Improvements is, under the Flood Disaster
Protection Act of 1973 ("FDPA"), as it may be amended from time to time, in a
Special Flood Hazard Area, within a Flood Zone designated A or V in a
participating community, a flood insurance policy in an amount required by
Mortgagee, but in no event less than the amount sufficient to meet the
requirements of applicable law and the FDPA, as such requirements may from time
to time be in effect; (4) general liability insurance, on an "occurrence" basis,
against claims for "personal injury" liability, including bodily injury, death
or property damage liability, for the benefit of Mortgagor as named insured and
Mortgagee as additional insured; (5) statutory workers' compensation insurance
with respect to any work on or about the Premises (including employer's
liability insurance, if required by Mortgagee), covering all employees of
Mortgagor and any contractor; (6) if there is a general contractor, during and
with respect to any construction (other than construction of customary tenant
improvements in existing buildings) on the Premises, commercial general
liability insurance, including products and completed operations coverage, and
in other respects similar to that described in clause (4) above, for the benefit
of the general contractor as named insured and Mortgagor and Mortgagee as
additional insureds, in addition to statutory workers' compensation insurance
with respect to any work on or about the Premises (including employer's
liability insurance, if required by Mortgagee), covering all employees of the
general contractor any contractor; and (7) such other insurance on the Property
and endorsements as may from time to time be required by Mortgagee (including
but not limited
 
6

--------------------------------------------------------------------------------


 
to soft cost coverage, automobile liability insurance, business interruption
insurance or delayed rental insurance, boiler and machinery insurance,
earthquake insurance, wind insurance, sinkhole coverage, and/or permit to occupy
endorsement) and against other insurable hazards or casualties which at the time
are commonly insured against in the case of premises similarly situated, due
regard being given to the height, type, construction, location, use and
occupancy of buildings and improvements.  All insurance policies shall be issued
and maintained by insurers, in amounts, with deductibles, limits and retentions,
and in forms satisfactory to Mortgagee, and shall require not less than ten (10)
days' prior written notice to Mortgagee of any cancellation for nonpayment of
premiums, and not less than thirty (30) days' prior written notice to Mortgagee
of any other cancellation or any change of coverage.  All insurance companies
must be licensed to do business in the state in which the Property is located
and must have an A.M. Best Company financial and performance ratings of A-:IX or
better.  All insurance policies maintained, or caused to be maintained, by
Mortgagor with respect to the Property, except for general liability insurance,
shall provide that each such policy shall be primary without right of
contribution from any other insurance that may be carried by Mortgagor or
Mortgagee and that all of the provisions thereof, except the limits of
liability, shall operate in the same manner as if there were a separate policy
covering each insured.  If any insurer which has issued a policy of title,
hazard, liability or other insurance required pursuant to this Mortgage or any
other Loan Document becomes insolvent or the subject of any petition, case,
proceeding or other action pursuant to any Debtor Relief Law, or if in
Mortgagee's reasonable opinion the financial responsibility of such insurer is
or becomes inadequate, Mortgagor shall, in each instance promptly upon its
discovery thereof or upon the request of Mortgagee therefor, and at Mortgagor's
expense, promptly obtain and deliver to Mortgagee a like policy (or, if and to
the extent permitted by Mortgagee, acceptable evidence of insurance) issued by
another insurer, which insurer and policy meet the requirements of this Mortgage
or such other Loan Document, as the case may be.  Without limiting the
discretion of Mortgagee with respect to required endorsements to insurance
policies, all such policies for loss of or damage to the Property shall contain
a standard mortgagee clause (without contribution) naming Mortgagee as mortgagee
with loss proceeds payable to Mortgagee notwithstanding (i) any act, failure to
act or negligence of or violation of any warranty, declaration or condition
contained in any such policy by any named or additional insured; (ii) the
occupation or use of the Property for purposes more hazardous than permitted by
the terms of any such policy; (iii) any foreclosure or other action by Mortgagee
under the Loan Documents; or (iv) any change in title to or ownership of the
Property or any portion thereof, such proceeds to be held for application as
provided in the Loan Documents.  The originals of each initial insurance policy
(or to the extent permitted by Mortgagee, a copy of the original policy and such
evidence of insurance acceptable to Mortgagee) shall be delivered to Mortgagee
at the time of execution of this Mortgage, with all premiums fully paid current,
and each renewal or substitute policy (or evidence of insurance) shall be
delivered to Mortgagee, with all premiums fully paid current, at least ten (10)
days before the termination of the policy it renews or replaces.  Mortgagor
shall pay all premiums on policies required hereunder as they become due and
payable and promptly deliver to Mortgagee evidence satisfactory to Mortgagee of
the timely payment thereof.  If any loss occurs at any time when Mortgagor has
failed to perform Mortgagor's covenants and agreements in this paragraph with
respect to any insurance payable because of loss sustained to any part of the
Property whether or not such insurance is required by Mortgagee, Mortgagee shall
nevertheless be entitled to the benefit of all insurance covering the loss and
held by or for Mortgagor, to the same extent as if it had been made payable to
Mortgagee.  Upon any foreclosure hereof or transfer of title to the Property in
extinguishment of the whole or any part of the Secured Indebtedness, all of
Mortgagor's right, title and interest in and to the insurance policies referred
to in this Section (including unearned premiums) and all proceeds payable
thereunder shall thereupon vest in
 
7

--------------------------------------------------------------------------------


 
the purchaser at foreclosure or other such transferee, to the extent permissible
under such policies.  Mortgagee shall have the right (but not the obligation) to
make proof of loss for, settle and adjust any claim under, and receive the
proceeds of, all insurance for loss of or damage to the Property where the loss
is estimated by Mortgagee to be $1,000,000 or more, regardless of whether or not
such insurance policies are required by Mortgagee, and the expenses incurred by
Mortgagee in the adjustment and collection of insurance proceeds shall be a part
of the Secured Indebtedness and shall be due and payable to Mortgagee on
demand.  Mortgagee shall not be, under any circumstances, liable or responsible
for failure to collect or exercise diligence in the collection of any of such
proceeds or for the obtaining, maintaining or adequacy of any insurance or for
failure to see to the proper application of any amount paid over to
Mortgagor.  Any such proceeds received by Mortgagee shall, after deduction
therefrom of all reasonable expenses actually incurred by Mortgagee, including
attorneys' fees, at Mortgagee's option be (1) released to Mortgagor, or (2)
applied (upon compliance with such terms and conditions as may be required by
Mortgagee) to repair or restoration, either partly or entirely, of the Property
so damaged, or (3) applied to the payment of the Secured Indebtedness in such
order and manner as Mortgagee, in its sole discretion, may elect, whether or not
due.  In any event, the unpaid portion of the Secured Indebtedness shall remain
in full force and effect and the payment thereof shall not be
excused.  Mortgagor shall at all times comply with the requirements of the
insurance policies required hereunder and of the issuers of such policies and of
any board of fire underwriters or similar body as applicable to or affecting the
Property.
 
(e) Application of Insurance Proceeds.   Notwithstanding anything to the
contrary set forth in the preceding Section 2.1(d), if the Property is damaged
or destroyed and Mortgagee determines that all of the conditions specified
hereinafter in this Section have been satisfied, then Mortgagee shall apply the
proceeds of insurance (i) first to reimbursing itself for all costs incurred by
it in the collection of such proceeds and (ii) second to reimbursing Mortgagor
for such actual costs as shall have been incurred by Mortgagor in restoring the
Property and shall be approved by Mortgagee.  Insurance proceeds shall be
applied to such restoration solely if (A) Mortgagee determines that:  (i) the
Property is capable of being suitably restored in accordance with applicable
Legal Requirements to the value, condition, character and general utility
existing prior to such damage or destruction, and, in any event, to a Loan to
Value Ratio of not greater than 70%, provided that this clause (i) shall not
apply to insurance proceeds relating to a casualty for which the gross insurance
proceeds do not exceed $1,000,000; (ii) sufficient funds are unconditionally
available (from proceeds of insurance and/or from funds of Mortgagor) to enable
Mortgagor promptly to commence, and thereafter diligently to prosecute to
completion, such restoration, provided that this clause (ii) shall not apply to
insurance proceeds relating to a casualty for which the gross insurance proceeds
do not exceed $1,000,000; (iii) Mortgagor is not in default or in breach of any
obligations under any Loan Document, no uncured Default exists under any Loan
Document and no facts or circumstances exist that would constitute an Default
with the passage of time or the giving of notice or both; and (iv) neither the
validity, enforceability nor priority of the lien of this Mortgage shall be
adversely affected; (B) Mortgagor has entered into a written agreement,
satisfactory in form and substance to Mortgagee, containing such conditions to
disbursements as are employed at the time by Mortgagee for construction loans;
(C) Mortgagor has delivered to Mortgagee such security as Mortgagee might have
reasonably required to assure completion of restoration in accordance with the
standards specified above; and (D) Mortgagor has complied with such further
reasonable requirements as Mortgagee might have specified.
 
8

--------------------------------------------------------------------------------


 
(f) Reserve for Insurance, Taxes and Assessments.  Upon request of Mortgagee, to
secure the payment and performance of the Secured Indebtedness, but not in lieu
of such payment and performance, Mortgagor will deposit with Mortgagee a sum
equal to real estate taxes, assessments and charges (which charges for the
purposes of this paragraph shall include without limitation any recurring charge
which could result in a lien against the Property) against the Property for the
current year and the premiums for such policies of insurance for the current
year, all as estimated by Mortgagee and prorated to the end of the calendar
month following the month during which Mortgagee's request is made, and
thereafter will deposit with Mortgagee, on each date when an installment of
principal and/or interest is due on the Note, sufficient funds (as estimated
from time to time by Mortgagee) to permit Mortgagee to pay at least fifteen (15)
days prior to the due date thereof, the next maturing real estate taxes,
assessments and charges and premiums for such policies of insurance.  Mortgagee
shall have the right to rely upon tax information furnished by applicable taxing
authorities in the payment of such taxes or assessments and shall have no
obligation to make any protest of any such taxes or assessments.  Any excess
over the amounts required for such purposes shall be held by Mortgagee for
future use, applied to any Secured Indebtedness or refunded to Mortgagor, at
Mortgagee's option, and any deficiency in such funds so deposited shall be made
up by Mortgagor upon demand of Mortgagee.  All such funds so deposited shall
bear no interest, may be commingled with the general funds of Mortgagee and
shall be applied by Mortgagee toward the payment of such taxes, assessments,
charges and premiums when statements therefor are presented to Mortgagee by
Mortgagor (which statements shall be presented by Mortgagor to Mortgagee a
reasonable time before the applicable amount is due); provided, however, that,
if a Default shall have occurred hereunder, such funds may at Mortgagee's option
be applied to the payment of the Secured Indebtedness in the order determined by
Mortgagee in its sole discretion, and that Mortgagee may (but shall have no
obligation) at any time, in its discretion, apply all or any part of such funds
toward the payment of any such taxes, assessments, charges or premiums which are
past due, together with any penalties or late charges with respect thereto.  The
conveyance or transfer of Mortgagor's interest in the Property for any reason
(including without limitation the foreclosure of a subordinate lien or security
interest or a transfer by operation of law) shall constitute an assignment or
transfer of Mortgagor's interest in and rights to such funds held by Mortgagee
under this paragraph but subject to the rights of Mortgagee hereunder.
 
(g) Condemnation.  Mortgagor shall notify Mortgagee immediately of any
threatened or pending proceeding for condemnation affecting the Property or
arising out of damage to the Property, and Mortgagor shall, at Mortgagor's
expense, diligently prosecute any such proceedings.  Mortgagee shall have the
right (but not the obligation) to participate in any such proceeding and to be
represented by counsel of its own choice.  Mortgagee shall be entitled to
receive all sums which may be awarded or become payable to Mortgagor for the
condemnation of the Property, or any part thereof, for public or quasi-public
use, or by virtue of private sale in lieu thereof, and any sums which may be
awarded or become payable to Mortgagor for injury or damage to the
Property.  Mortgagor shall, promptly upon request of Mortgagee, execute such
additional assignments and other documents as may be necessary from time to time
to permit such participation and to enable Mortgagee to collect and receipt for
any such sums.  All such sums are hereby assigned to Mortgagee, and shall, after
deduction therefrom of all reasonable expenses actually incurred by Mortgagee,
including attorneys' fees, at Mortgagee's option be (1) released to Mortgagor,
or (2) applied (upon compliance with such terms and conditions as may be
required by Mortgagee) to repair or restoration of the Property so affected, or
(3) applied to the payment of the Secured Indebtedness in such order and manner
as Mortgagee, in its sole discretion, may elect, whether or not due.  In any
event the unpaid portion of the Secured Indebtedness shall remain in full force
and effect and the payment thereof shall not be excused.  Mortgagee shall not
be, under any circumstances, liable or responsible for failure to collect or to
exercise diligence in the collection of any such sum or for failure to see to
the proper application of any amount paid over to Mortgagor.  Mortgagee is
hereby authorized, in the name of Mortgagor, to execute and deliver valid
acquittances for, and to appeal from, any such award, judgment or decree.  All
costs and expenses (including but not limited to attorneys' fees) incurred by
Mortgagee in connection with any condemnation shall be a demand obligation owing
by Mortgagor (which Mortgagor hereby promises to pay) to Mortgagee pursuant to
this Mortgage.
 
9

--------------------------------------------------------------------------------


(h) Compliance with Legal Requirements.  The Property and the use, operation and
maintenance thereof and all activities thereon do and shall at all times comply
with all applicable Legal Requirements (hereinafter defined).  The Property is
not, and shall not be, dependent on any other property or premises or any
interest therein other than the Property to fulfill any requirement of any Legal
Requirement.  Mortgagor shall not, by act or omission, permit any building or
other improvement not subject to the lien of this Mortgage to rely on the
Property or any interest therein to fulfill any requirement of any Legal
Requirement.  No improvement upon or use of any part of the Property constitutes
a nonconforming use under any zoning law or similar law or ordinance.  Mortgagor
has obtained and shall preserve in force all requisite zoning, utility,
building, health, environmental and operating permits from the governmental
authorities having jurisdiction over the Property.
 
If Mortgagor receives a notice or claim from any person that the Property, or
any use, activity, operation or maintenance thereof or thereon, is not in
compliance with any Legal Requirement, Mortgagor will promptly furnish a copy of
such notice or claim to Mortgagee.  Mortgagor has received no notice and has no
knowledge of any such noncompliance.  As used in this Mortgage:  (i) the term
"Legal Requirement" means any Law (hereinafter defined), agreement, covenant,
restriction, easement or condition (including, without limitation of the
foregoing, any condition or requirement imposed by any insurance or surety
company), as any of the same now exists or may be changed or amended or come
into effect in the future; and (ii) the term "Law" means any federal, state or
local law, statute, ordinance, code, rule, regulation, license, permit,
authorization, decision, order, injunction or decree, domestic or foreign.
 
(i) Maintenance, Repair and Restoration.  Mortgagor will keep the Property in
first class order, repair, operating condition and appearance, causing all
necessary repairs, renewals, replacements, additions and improvements to be
promptly made, and will not allow any of the Property to be misused, abused or
wasted or to deteriorate.  Notwithstanding the foregoing, Mortgagor will not,
without the prior written consent of Mortgagee, (i) remove from the Property any
fixtures or personal property covered by this Mortgage except such as is
replaced by Mortgagor by an article of equal suitability and value, owned by
Mortgagor, free and clear of any lien or security interest (except that created
by this Mortgage), or (ii) make any structural alteration to the Property or any
other alteration thereto which impairs the value thereof. If any act or
occurrence of any kind or nature (including any condemnation or any casualty for
which insurance was not obtained or obtainable) shall result in damage to or
loss or destruction of the Property, Mortgagor shall give prompt notice thereof
to Mortgagee and Mortgagor shall promptly, at Mortgagor's sole cost and expense
and regardless of whether insurance or condemnation proceeds (if any) shall be
available or sufficient for the purpose, secure the Property as necessary and
commence and continue diligently to completion to restore, repair, replace and
rebuild the Property as nearly as possible to its value, condition and character
immediately prior to the damage, loss or destruction.
 
10

--------------------------------------------------------------------------------


(j) No Other Liens.   Mortgagor will not, without the prior written consent of
Mortgagee, create, place or permit to be created or placed, or through any act
or failure to act, acquiesce in the placing of, or allow to remain,
any  mortgage, voluntary or involuntary lien, whether statutory, constitutional
or contractual, security interest, encumbrance or charge, or conditional sale or
other title retention document, against or covering the Property, or any part
thereof, other than the Permitted Encumbrances, regardless of whether the same
are expressly or otherwise subordinate to the lien or security interest created
in this Mortgage, and should any of the foregoing become attached hereafter in
any manner to any part of the Property without the prior written consent of
Mortgagee, Mortgagor will cause the same to be promptly discharged and
released.  Mortgagor will own all parts of the Property and will not acquire any
fixtures, equipment or other property (including software embedded therein)
forming a part of the Property pursuant to a lease, license, security agreement
or similar agreement, whereby any party has or may obtain the right to repossess
or remove same, without the prior written consent of Mortgagee.  If Mortgagee
consents to the voluntary grant by Mortgagor of any mortgage, lien, security
interest, or other encumbrance (hereinafter called "Subordinate Lien") covering
any of the Property or if the foregoing prohibition is determined by a court of
competent jurisdiction to be unenforceable as to a Subordinate Lien, any such
Subordinate Lien shall contain express covenants to the effect that: (1) the
Subordinate Lien is unconditionally subordinate to this Mortgage and all Leases
(hereinafter defined); (2) if any action (whether judicial or pursuant to a
power of sale) shall be instituted to foreclose or otherwise enforce the
Subordinate Lien, no tenant of any of the Leases (hereinafter defined) shall be
named as a party defendant, and no action shall be taken that would terminate
any occupancy or tenancy without the prior written consent of Mortgagee; (3)
Rents (hereinafter defined), if collected by or for the Mortgagee of the
Subordinate Lien, shall be applied first to the payment of the Secured
Indebtedness then due and expenses incurred in the ownership, operation and
maintenance of the Property in such order as Mortgagee may determine, prior to
being applied to any indebtedness secured by the Subordinate Lien; (4) written
notice of default under the Subordinate Lien and written notice of the
commencement of any action (whether judicial or pursuant to a power of sale) to
foreclose or otherwise enforce the Subordinate Lien or to seek the appointment
of a receiver for all or any part of the Property shall be given to Mortgagee
with or immediately after the occurrence of any such default or commencement;
and (5) neither the Mortgagee of the Subordinate Lien, nor any purchaser at
foreclosure thereunder, nor anyone claiming by, through or under any of them
shall succeed to any of Mortgagor's rights hereunder without the prior written
consent of Mortgagee.
 
(k) Operation of Property.  Mortgagor will operate the Property in a good and
workmanlike manner and in accordance with all Legal Requirements and will pay
all fees or charges of any kind in connection therewith.  Mortgagor will keep
the Property occupied so as not to impair the insurance carried
thereon.  Mortgagor will not use or occupy or conduct any activity on, or allow
the use or occupancy of or the conduct of any activity on, the Property in any
manner which violates any Legal Requirement or which constitutes a public or
private nuisance or which makes void, voidable or cancelable, or increases the
premium of, any insurance then in force with respect thereto.  Mortgagor will
not initiate or permit any zoning reclassification of the Property or seek any
variance under existing zoning ordinances applicable to the Property or use or
permit the use of the Property in such a manner which would result in such use
becoming a nonconforming use under applicable zoning ordinances or other Legal
Requirement.  Mortgagor will not impose any easement, restrictive covenant or
encumbrance upon the Property, execute or file any subdivision plat or
condominium declaration affecting the Property or consent to the annexation of
the Property to any municipality, without the prior written consent of
Mortgagee.  Mortgagor will not do or suffer to be done any act whereby the value
of any part of the Property may be lessened.  Mortgagor will preserve, protect,
renew, extend and retain all material rights and privileges granted for or
applicable to the Property.  Without the prior written consent of Mortgagee,
there shall be no drilling or exploration for or extraction, removal or
production of any mineral, hydrocarbon, gas, natural element, compound or
substance (including sand and gravel) from the surface or subsurface of the Land
regardless of the depth thereof or the method of mining or extraction
thereof.  Mortgagor will cause all debts and liabilities of any character
(including without limitation all debts and liabilities for labor, material and
equipment (including software embedded therein) and all debts and charges for
utilities servicing the Property) incurred in the construction, maintenance,
operation and development of the Property to be promptly paid.
 
11

--------------------------------------------------------------------------------


 
(l) Financial Matters.  Mortgagor is solvent after giving effect to all
borrowings contemplated by the Loan Documents and no proceeding under any Debtor
Relief Law (hereinafter defined) is pending (or, to Mortgagor's knowledge,
threatened) by or against Mortgagor, or any affiliate of Mortgagor, as a
debtor.  All reports, statements, plans, budgets, applications, agreements and
other data and information heretofore furnished or hereafter to be furnished by
or on behalf of Mortgagor to Mortgagee in connection with the loan or loans
evidenced by the Loan Documents (including, without limitation, all financial
statements and financial information) are and will be true, correct and complete
in all material respects as of their respective dates and do not and will not
omit to state any fact or circumstance necessary to make the statements
contained therein not misleading.  No material adverse change has occurred since
the dates of such reports, statements and other data in the financial condition
of Mortgagor or, to Mortgagor's knowledge, of any tenant under any lease
described therein.  For the purposes of this paragraph, "Mortgagor" shall also
include any person liable directly or indirectly for the Secured Indebtedness or
any part thereof and any joint venturer or general partner of Mortgagor.
 
(m) Status of Mortgagor; Suits and Claims; Loan Documents.  If Mortgagor is a
corporation, partnership, limited liability company, or other legal entity,
Mortgagor is and will continue to be (i) duly organized, validly existing and in
good standing under the laws of its state of organization, (ii) authorized to do
business in, and in good standing in, each state in which the Property is
located, and (iii) possessed of all requisite power and authority to carry on
its business and to own and operate the Property.  Each Loan Document executed
by Mortgagor has been duly authorized, executed and delivered by Mortgagor, and
the obligations thereunder and the performance thereof by Mortgagor in
accordance with their terms are and will continue to be within Mortgagor's power
and authority (without the necessity of joinder or consent of any other person),
are not and will not be in contravention of any Legal Requirement or any other
document or agreement to which Mortgagor or the Property is subject, and do not
and will not result in the creation of any encumbrance against any assets or
properties of Mortgagor, or any other person liable, directly or indirectly, for
any of the Secured Indebtedness, except as expressly contemplated by the Loan
Documents.  
 
12

--------------------------------------------------------------------------------


There is no suit, action, claim, investigation, inquiry, proceeding or demand
pending (or, to Mortgagor's knowledge, threatened) against Mortgagor or against
any other person liable directly or indirectly for the Secured Indebtedness or
which affects the Property (including, without limitation, any which challenges
or otherwise pertains to Mortgagor's title to the Property) or the validity,
enforceability or priority of any of the Loan Documents.  There is no judicial
or administrative action, suit or proceeding pending (or, to Mortgagor's
knowledge, threatened) against Mortgagor, or against any other person liable
directly or indirectly for the Secured Indebtedness, except as has been
disclosed in writing to Mortgagee in connection with the loan evidenced by the
Note.  The Loan Documents constitute legal, valid and binding obligations of
Mortgagor enforceable in accordance with their terms, except as the
enforceability thereof may be limited by Debtor Relief Laws (hereinafter
defined) and except as the availability of certain remedies may be limited by
general principles of equity.  Mortgagor is not a "foreign person" within the
meaning of the Internal Revenue Code of 1986, as amended, Sections 1445 and 7701
(i.e. Mortgagor is not a non-resident alien, foreign corporation, foreign
partnership, foreign trust or foreign estate as those terms are defined therein
and in any regulations promulgated thereunder).  The loan evidenced by the Note
is solely for business and/or investment purposes, and is not intended for
personal, family, household or agricultural purposes.  Mortgagor further
warrants that the proceeds of the Note shall be used for commercial purposes and
stipulates that the loan evidenced by the Note shall be construed for all
purposes as a commercial loan.  Mortgagor's exact legal name is correctly set
forth at the end of this Mortgage.  If Mortgagor is not an individual, Mortgagor
is an organization of the type and (if not an unregistered entity) is
incorporated in or organized under the laws of the state specified in the
introductory paragraph of this Mortgage. If Mortgagor is an unregistered entity
(including, without limitation, a general partnership) it is organized under the
laws of the state specified in the introductory paragraph of this Mortgage.
Mortgagor will not cause or permit any change to be made in its name, identity
(including its trade name or names), or corporate or partnership structure,
unless Mortgagor shall have notified Mortgagee in writing of such change at
least thirty (30) days prior to the effective date of such change, and shall
have first taken all action required by Mortgagee for the purpose of further
perfecting or protecting the lien and security interest of Mortgagee in the
Property.  In addition, Mortgagor shall not change its corporate or partnership
structure without first obtaining the prior written consent of
Mortgagee.  Mortgagor's principal place of business and chief executive office,
and the place where Mortgagor keeps its books and records, including recorded
data of any kind or nature, regardless of the medium of recording including,
without limitation, software, writings, plans, specifications and schematics
concerning the Property, has for the preceding four months (or, if less, the
entire period of the existence of Mortgagor) been and will continue to be
(unless Mortgagor notifies Mortgagee of any change in writing at least thirty
(30) days prior to the date of such change) the address of Mortgagor set forth
at the end of this Mortgage.  If Mortgagor is an individual, Mortgagor's
principal residence has for the preceding four months been and will continue to
be (unless Mortgagor notifies Mortgagee of any change in writing at least thirty
(30) days prior to the date of such change) the address of the principal
residence of Mortgagor set forth at the end of this Mortgage.  Mortgagor's
organizational identification number, if any, assigned by the state of
incorporation or organization is correctly set forth on the first page of this
Mortgage.  Mortgagor shall promptly notify Mortgagee (i) of any change of its
organizational identification number, or (ii) if Mortgagor does not now have an
organization identification number and later obtains one, of such organizational
identification number.
 
13

--------------------------------------------------------------------------------


(n) Certain Environmental Matters.  Mortgagor shall comply with the terms and
covenants of that certain Environmental Indemnity Agreement dated of even date
herewith (the "Environmental Agreement").
 
(o) Further Assurances.  Mortgagor will, promptly on request of Mortgagee, (i)
correct any defect, error or omission which may be discovered in the contents,
execution or acknowledgment of this Mortgage or any other Loan Document; (ii)
execute, acknowledge, deliver, procure and record and/or file such further
documents (including, without limitation, further mortgages of trust, security
agreements, and assignments of rents or leases) and do such further acts as may
be necessary, desirable or proper to carry out more effectively the purposes of
this Mortgage and the other Loan Documents, to more fully identify and subject
to the liens and security interests hereof any property intended to be covered
hereby (including specifically, but without limitation, any renewals, additions,
substitutions, replacements, or appurtenances to the Property) or as deemed
advisable by Mortgagee to protect the lien or the security interest hereunder
against the rights or interests of third persons; and (iii) provide such
certificates, documents, reports, information, affidavits and other instruments
and do such further acts as may be necessary, desirable or proper in the
reasonable determination of Mortgagee to enable Mortgagee to comply with the
requirements or requests of any agency having jurisdiction over Mortgagee or any
examiners of such agencies with respect to the indebtedness secured hereby,
Mortgagor or the Property.  Mortgagor shall pay all costs connected with any of
the foregoing, which shall be a demand obligation owing by Mortgagor (which
Mortgagor hereby promises to pay) to Mortgagee pursuant to this Mortgage.
 
(p) Fees and Expenses.  Without limitation of any other provision of this
Mortgage or of any other Loan Document and to the extent not prohibited by
applicable law, Mortgagor will pay, and will reimburse to Mortgagee and/or
Mortgagee on demand to the extent paid by Mortgagee and/or Mortgagee: (i) all
appraisal fees, filing, registration and recording fees, recordation, transfer
and other taxes, brokerage fees and commissions, abstract fees, title search or
examination fees, title policy and endorsement premiums and fees, uniform
commercial code search fees, judgment and tax lien search fees, escrow fees,
reasonable attorneys' fees, reasonable architect fees, reasonable engineer fees,
reasonable construction consultant fees, reasonable environmental inspection
fees, survey fees, and all other reasonable costs and expenses of every
character incurred by Mortgagor or Mortgagee and/or Mortgagee in connection with
the preparation of the Loan Documents, the evaluation, closing and funding of
the loan evidenced by the Loan Documents, and any and all amendments and
supplements to this Mortgage, the Note or any other Loan Documents or any
approval, consent, waiver, release or other matter requested or required
hereunder or thereunder, or otherwise attributable or chargeable to Mortgagor as
owner of the Property; and (ii) all costs and expenses, including reasonable
attorneys' fees and expenses, incurred or expended in connection with the
exercise of any right or remedy, or the defense of any right or remedy or the
enforcement of any obligation of Mortgagor, hereunder or under any other Loan
Document.
 
(q) Indemnification.
 
(i) Mortgagor will indemnify and hold harmless Mortgagee  from and against, and
reimburse them on demand for, any and all Indemnified Matters (hereinafter
defined).  For purposes of this paragraph (p), the term "Mortgagee"  shall
include and any persons owned or controlled by, owning or controlling, or under
common control or affiliated with Mortgagee.  Without limitation, the foregoing
indemnities shall apply to each indemnified person with respect to matters which
in whole or in part are caused by or arise out of the negligence of such (and/or
any other) indemnified person.  However, such indemnities shall not apply to a
particular indemnified person to the extent that the subject of the
indemnification is caused by or arises out of the gross negligence or willful
misconduct of that indemnified person.  Any amount to be paid under this
paragraph (p) by Mortgagor to Mortgagee  shall be a demand obligation owing by
Mortgagor (which Mortgagor hereby promises to pay) to Mortgagee  pursuant to
this Mortgage.  Nothing in this paragraph, elsewhere in this Mortgage or in any
other Loan Document shall limit or impair any rights or remedies of Mortgagee
(including without limitation any rights of contribution or indemnification)
against Mortgagor or any other person under any other provision of this
Mortgage, any other Loan Document, any other agreement or any applicable Legal
Requirement.
 
14

--------------------------------------------------------------------------------


 
(ii) As used herein, the term "Indemnified Matters" means any and all claims,
demands, liabilities (including strict liability), losses, damages (including
consequential damages), causes of action, judgments, penalties, fines, costs and
expenses (including without limitation, reasonable fees and expenses of
attorneys and other professional consultants and experts, and of the
investigation and defense of any claim, whether or not such claim is ultimately
defeated, and the settlement of any claim or judgment including all value paid
or given in settlement) of every kind, known or unknown, foreseeable or
unforeseeable, which may be imposed upon, asserted against or incurred or paid
by Mortgagee at any time and from time to time, whenever imposed, asserted or
incurred, because of, resulting from, in connection with, or arising out of any
transaction, act, omission, event or circumstance in any way connected with the
Property or with this Mortgage or any other Loan Document, including but not
limited to any bodily injury or death or property damage occurring in or upon or
in the vicinity of the Property through any cause whatsoever at any time on or
before the Release Date (hereinafter defined), any act performed or omitted to
be performed hereunder or under any other Loan Document, any breach by Mortgagor
of any representation, warranty, covenant, agreement or condition contained in
this Mortgage or in any other Loan Document, any default as defined herein, any
claim under or with respect to any Lease (hereinafter defined) or arising under
the Environmental Agreement.  The term "Release Date" as used herein means the
earlier of the following two dates: (i) the date on which the indebtedness and
obligations secured hereby have been paid and performed in full and this
Mortgage has been released, or (ii) the date on which the lien of this Mortgage
is fully and finally foreclosed or a conveyance by deed in lieu of such
foreclosure is fully and finally effective, and possession of the Property has
been given to the purchaser or grantee free of occupancy and claims to occupancy
by Mortgagor and Mortgagor's heirs, devisees, representatives, successors and
assigns; provided, that if such payment, performance, release, foreclosure or
conveyance is challenged, in bankruptcy proceedings or otherwise, the Release
Date shall be deemed not to have occurred until such challenge is rejected,
dismissed or withdrawn with prejudice.  The indemnities in this paragraph (p)
shall not terminate upon the Release Date or upon the release, foreclosure or
other termination of this Mortgage but will survive the Release Date,
foreclosure of this Mortgage or conveyance in lieu of foreclosure, the repayment
of the Secured Indebtedness, the termination of any and all Swap Transactions,
the discharge and release of this Mortgage and the other Loan Documents, any
bankruptcy or other debtor relief proceeding, and any other event whatsoever.
 
15

--------------------------------------------------------------------------------


 
(r) Records and Financial Reports.  Mortgagor will keep accurate books and
records in accordance with sound accounting principles in which full, true and
correct entries shall be promptly made with respect to the Property and the
operation thereof, and will permit all such books and records, and all recorded
data of any kind or nature, regardless of the medium of recording including,
without limitation, all software, writings, plans, specifications and schematics
to be inspected and copied, and the Property to be inspected and photographed,
by Mortgagee and its representatives during normal business hours and at any
other reasonable times.  Without limitation of other or additional requirements
in any of the other Loan Documents, Mortgagor will furnish to Mortgagee the
financial statements required under the Loan Agreement.  Mortgagor will furnish
to Mortgagee at Mortgagor's expense all evidence which Mortgagee may from time
to time reasonably request as to compliance with all provisions of the Loan
Documents.  Any inspection or audit of the Property or the books and records,
including recorded data of any kind or nature, regardless of the medium of
recording including, without limitation, software, writings, plans,
specifications and schematics of Mortgagor, or the procuring of documents and
financial and other information, by or on behalf of Mortgagee shall be for
Mortgagee's protection only, and shall not constitute any assumption of
responsibility to Mortgagor or anyone else with regard to the condition,
construction, maintenance or operation of the Property nor Mortgagee's approval
of any certification given to Mortgagee nor relieve Mortgagor of any of
Mortgagor's obligations.  Mortgagee may from time to time assign or grant
participations in the Secured Indebtedness and Mortgagor consents to the
delivery by Mortgagee to any acquirer or prospective acquirer of any interest or
participation in or with respect to all or part of the Secured Indebtedness such
information as Mortgagee now or hereafter has relating to the Property,
Mortgagor, any party obligated for payment of any part of the Secured
Indebtedness, any tenant or guarantor under any lease affecting any part of the
Property and any agent or guarantor under any management agreement affecting any
part of the Property.
 
(s) Taxes on Note or Mortgage.  Mortgagor will promptly pay all income,
franchise and other taxes owing by Mortgagor and any stamp, documentary,
recordation and transfer taxes or other taxes (unless such payment by Mortgagor
is prohibited by law) which may be required to be paid with respect to the Note,
this Mortgage or any other instrument evidencing or securing any of the Secured
Indebtedness.  In the event of the enactment after this date of any law of any
governmental entity applicable to Mortgagee, the Note, the Property or this
Mortgage deducting from the value of property for the purpose of taxation any
lien or security interest thereon, or imposing upon Mortgagee the payment of the
whole or any part of the taxes or assessments or charges or liens herein
required to be paid by Mortgagor, or changing in any way the laws relating to
the taxation of deeds of trust or mortgages or security agreements or debts
secured by deeds of trust or mortgages or security agreements or the interest of
the mortgagee or secured party in the property covered thereby, or the manner of
collection of such taxes, so as to affect this Mortgage or the Secured
Indebtedness or Mortgagee, then, and in any such event, Mortgagor, upon demand
by Mortgagee, shall pay such taxes, assessments, charges or liens, or reimburse
Mortgagee therefor; provided, however, that if in the opinion of counsel for
Mortgagee (i) it might be unlawful to require Mortgagor to make such payment or
(ii) the making of such payment might result in the imposition of interest
beyond the maximum amount permitted by law, then and in such event, Mortgagee
may elect, by notice in writing given to Mortgagor, to declare all of the
Secured Indebtedness to be and become due and payable sixty (60) days from the
giving of such notice.
 
16

--------------------------------------------------------------------------------


 
(t) Statement Concerning Note or Mortgage.  Mortgagor shall at any time and from
time to time furnish within seven (7) days of request by Mortgagee a written
statement in such form as may be required by Mortgagee stating that (i) the
Note, this Mortgage and the other Loan Documents are valid and binding
obligations of Mortgagor, enforceable against Mortgagor in accordance with their
terms; (ii) the unpaid principal balance of the Note; (iii) the date to which
interest on the Note is paid; (iv) the Note, this Mortgage and the other Loan
Documents have not been released, subordinated or modified; and (v) there are no
offsets or defenses against the enforcement of the Note, this Mortgage or any
other Loan Document.  If any of the foregoing statements are untrue, Mortgagor
shall, alternatively, specify the reasons therefor.  Mortgagee shall at any time
and from time to time furnish within seven (7) days of request by Mortgagor a
written statement stating (i) the unpaid principal balance of the Note and (ii)
the date to which interest on the Note is paid.
 
(u) Trust Fund; Lien Laws.  Mortgagor will receive the advances secured hereby
and will hold the right to receive such advances as a trust fund to be applied
first for the purpose of paying the "cost of improvement", as such quoted term
is defined in the New York Lien Law) and will apply the same first to the
payment of such costs before using any part of the total of the same for any
other purpose and, will comply with Section 13 of the New York Lien
Law.  Mortgagor will indemnify and hold Mortgagee harmless against any loss or
liability, cost or expense, including, without limitation, any judgments,
reasonable attorney's fees, costs of appeal bonds and printing costs, arising
out of or relating to any proceeding instituted by any claimant alleging a
violation by Mortgagor of any applicable lien law including, without limitation,
any section of Article 3-A of the New York Lien Law.
 
Section 2.2. Performance by Mortgagee on Mortgagor's Behalf.  Mortgagor agrees
that, if Mortgagor fails to perform any act or to take any action which under
any Loan Document Mortgagor is required to perform or take, or to pay any money
which under any Loan Document Mortgagor is required to pay, and whether or not
the failure then constitutes a default hereunder or thereunder, and whether or
not there has occurred any default or defaults hereunder or the Secured
Indebtedness has been accelerated, Mortgagee, in Mortgagor's name or its own
name, may, but shall not be obligated to, perform or cause to be performed such
act or take such action or pay such money, and any expenses so incurred by
Mortgagee, with interest thereon at the Past Due Rate set forth in the Note, and
any money so paid by Mortgagee shall be a demand obligation owing by Mortgagor
to Mortgagee (which obligation Mortgagor hereby promises to pay), shall be a
part of the indebtedness secured hereby, and Mortgagee, upon making such
payment, shall be subrogated to all of the rights of the person, entity or body
politic receiving such payment.  Mortgagee and its designees shall have the
right to enter upon the Property at any time and from time to time for any such
purposes.  No such payment or performance by Mortgagee shall waive or cure any
default or waive any right, remedy or recourse of Mortgagee.  Any such payment
may be made by Mortgagee in reliance on any statement, invoice or claim without
inquiry into the validity or accuracy thereof.  Each amount due and owing by
Mortgagor to Mortgagee pursuant to this Mortgage shall bear interest, from the
date such amount becomes due until paid, at the rate per annum provided in the
Note for interest on past due principal owed on the Note but never in excess of
the maximum nonusurious amount permitted by applicable law, which interest shall
be payable to Mortgagee on demand; and all such amounts, together with such
interest thereon, shall automatically and without notice be a part of the
indebtedness secured hereby.  The amount and nature of any expense by Mortgagee
hereunder and the time when paid shall be fully established by the certificate
of Mortgagee or any of Mortgagee's officers or agents.
 
17

--------------------------------------------------------------------------------


 
Section 2.3. Absence of Obligations of Mortgagee with Respect to
Property.  Notwithstanding anything in this Mortgage to the contrary, including,
without limitation, the definition of "Property" and/or the provisions of
Article 3 hereof, (i) to the extent permitted by applicable law, the Property is
composed of Mortgagor's rights, title and interests therein but not Mortgagor's
obligations, duties or liabilities pertaining thereto, (ii) Mortgagee neither
assumes nor shall have any obligations, duties or liabilities in connection with
any portion of the items described in the definition of "Property" herein,
either prior to or after obtaining title to such Property, whether by
foreclosure sale, the granting of a deed in lieu of foreclosure or otherwise,
and (iii) Mortgagee may, at any time prior to or after the acquisition of title
to any portion of the Property as above described, advise any party in writing
as to the extent of Mortgagee's interest therein and/or expressly disaffirm in
writing any rights, interests, obligations, duties and/or liabilities with
respect to such Property or matters related thereto.  Without limiting the
generality of the foregoing, it is understood and agreed that Mortgagee shall
have no obligations, duties or liabilities prior to or after acquisition of
title to any portion of the Property, as lessee under any lease or purchaser or
seller under any contract or option unless Mortgagee elects otherwise by written
notification.
 
Section 2.4. Authorization to File Financing Statements; Power of
Attorney.  Mortgagor hereby authorizes Mortgagee at any time and from time to
time to file any initial financing statements, amendments thereto and
continuation statements as authorized by applicable law, required by Mortgagee
to establish or maintain the validity, perfection and priority of the security
interests granted in this Mortgage.  For purposes of such filings, Mortgagor
agrees to furnish any information requested by Mortgagee promptly upon request
by Mortgagee.  Mortgagor also ratifies its authorization for Mortgagee to have
filed any like initial financing statements, amendments thereto or continuation
statements if filed prior to the date of this Mortgage.  Mortgagor hereby
irrevocably constitutes and appoints Mortgagee and any officer or agent of
Mortgagee, with full power of substitution, as its true and lawful
attorney-in-fact with full irrevocable power and authority in the place and
stead of Mortgagor or in Mortgagor's own name to execute in Mortgagor's name any
such documents and to otherwise carry out the purposes of this Section 2.4, to
the extent that Mortgagor's authorization above is not sufficient.  To the
extent permitted by law, Mortgagor hereby ratifies all acts said
attorney-in-fact shall lawfully do, have done in the past or cause to be done in
the future by virtue hereof.  This power of attorney is a power coupled with an
interest and shall be irrevocable.
 
18

--------------------------------------------------------------------------------


 
ARTICLE 3
 
Assignment of Rents and Leases
 
Section 3.1. Assignment.  Mortgagor hereby assigns to Mortgagee all Rents
(hereinafter defined) and all of Mortgagor's rights in and under all Leases
(hereinafter defined).  So long as no Default (hereinafter defined) has
occurred, Mortgagor shall have a license (which license shall terminate
automatically and without further notice upon the occurrence of a Default) to
collect, but not prior to accrual, the Rents under the Leases and, where
applicable, subleases, such Rents to be held in trust for Mortgagee, and to
otherwise deal with all Leases as permitted by this Mortgage.  Each month,
provided no Default has occurred, Mortgagor may retain such Rents as were
collected that month and held in trust for Mortgagee; provided, however, that
all Rents collected by Mortgagor shall be applied solely to the ordinary and
necessary expenses of owning and operating the Property or paid to
Mortgagee.  Upon the revocation of such license, all Rents shall be paid
directly to Mortgagee and not through the Mortgagor, all without the necessity
of any further action by Mortgagee, including, without limitation, any action to
obtain possession of the Land, Improvements or any other portion of the Property
or any action for the appointment of a receiver.  Mortgagor hereby authorizes
and directs the tenants under the Leases to pay Rents to Mortgagee upon written
demand by Mortgagee, without further consent of Mortgagor, without any
obligation of such tenants to determine whether a Default has in fact occurred
and regardless of whether Mortgagee has taken possession of any portion of the
Property, and the tenants may rely upon any written statement delivered by
Mortgagee to the tenants.  Any such payments to Mortgagee shall constitute
payments to Mortgagor under the Leases, and Mortgagor hereby irrevocably
appoints Mortgagee as its attorney-in-fact to do all things, after a Default,
which Mortgagor might otherwise do with respect to the Property and the Leases
thereon, including, without limitation, (i) collecting Rents with or without
suit and applying the same, less expenses of collection, to any of the
obligations secured hereunder or to expenses of operating and maintaining the
Property (including reasonable reserves for anticipated expenses), at the option
of the Mortgagee, all in such manner as may be determined by Mortgagee, or at
the option of Mortgagee, holding the same as security for the payment of the
Secured Indebtedness, (ii) leasing, in the name of Mortgagor, the whole or any
part of the Property which may become vacant, and (iii) employing agents
therefor and paying such agents reasonable compensation for their services.  The
curing of such Default, unless other Defaults also then exist, shall entitle
Mortgagor to recover its aforesaid license to do any such things which Mortgagor
might otherwise do with respect to the Property and the Leases thereon and to
again collect such Rents.  The powers and rights granted in this paragraph shall
be in addition to the other remedies herein provided for upon the occurrence of
a Default and may be exercised independently of or concurrently with any of said
remedies.  Nothing in the foregoing shall be construed to impose any obligation
upon Mortgagee to exercise any power or right granted in this paragraph or to
assume any liability under any Lease of any part of the Property and no
liability shall attach to Mortgagee for failure or inability to collect any
Rents under any such Lease.  The assignment contained in this Section shall
become null and void upon the release of this Mortgage.  As used herein: (i)
"Lease" means each existing or future lease, sublease (to the extent of
Mortgagor's rights thereunder) or other agreement under the terms of which any
person has or acquires any right to occupy or use the Property, or any part
thereof, or interest therein, and each existing or future guaranty of payment or
performance thereunder, and all extensions, renewals, modifications and
replacements of each such lease, sublease, agreement or guaranty; and (ii)
"Rents" means all of the rents, revenue, income, profits and proceeds derived
and to be derived from the Property or arising from the use or enjoyment of any
portion thereof or from any Lease, including but not limited to the proceeds
from any negotiated lease termination or buyout of such Lease, liquidated
damages following default under any such Lease, all proceeds payable under any
policy of insurance covering loss of rents resulting from untenantability caused
by damage to any part of the Property, all of Mortgagor's rights to recover
monetary amounts from any tenant in bankruptcy including, without limitation,
rights of recovery for use and occupancy and damage claims arising out of Lease
defaults, including rejections, under any applicable Debtor Relief Law
(hereinafter defined), together with any sums of money that may now or at any
time hereafter be or become due and payable to Mortgagor by virtue of any and
all royalties, overriding royalties, bonuses, delay rentals and any other amount
of any kind or character arising under any and all present and all future oil,
gas, mineral and mining leases covering the Property or any part thereof, and
all proceeds and other amounts paid or owing to Mortgagor under or pursuant to
any and all contracts and bonds relating to the construction or renovation of
the Property.
 
19

--------------------------------------------------------------------------------


 
Section 3.2. Covenants, Representations and Warranties Concerning Leases and
Rents.  Mortgagor covenants, represents and warrants that: (a) Mortgagor has
good title to, and is the owner of the entire landlord's interest in, the Leases
and Rents hereby assigned and authority to assign them; (b) all Leases are valid
and enforceable, and in full force and effect, and are unmodified except as
stated therein; (c) neither Mortgagor nor any tenant in the Property is in
default under its Lease (and no event has occurred which with the passage of
time or notice or both would result in a default under its Lease) or is the
subject of any bankruptcy, insolvency or similar proceeding; (d) unless
otherwise stated in a Permitted Encumbrance, no Rents or Leases  have been or
will be assigned, mortgaged, pledged or otherwise encumbered and no other person
has or will acquire any right, title or interest in such Rents or Leases; (e) no
Rents have been waived, released, discounted, set off or compromised; (f) except
as stated in the Leases, Mortgagor has not received any funds or deposits from
any tenant for which credit has not already been made on account of accrued
Rents; (g) Mortgagor shall perform all of its obligations under the Leases and
enforce the tenants' obligations under the Leases to the extent enforcement is
prudent under the circumstances; (h) Mortgagor will not without the prior
written consent of Mortgagee, enter into any Lease after the date hereof except
in accordance with the terms of Exhibit I to the Loan Agreement, or waive,
release, discount, set off, compromise, reduce or defer any Rent, receive or
collect Rents more than one (1) month in advance, grant any rent-free period to
any tenant (except in accordance with the terms of Exhibit I to the Loan
Agreement), reduce any Lease term or waive, release or otherwise modify any
other material obligation under any Lease, renew or extend any Lease except in
accordance with the terms of Exhibit I to the Loan Agreement or in accordance
with a right of the tenant thereto in such Lease, approve or consent to an
assignment of a Lease or a subletting of any part of the premises covered by a
Lease (except with respect to leases of 5,000 square feet of rentable space or
less), or settle or compromise any claim against a tenant under a Lease in
bankruptcy or otherwise (except with respect to leases of 5,000 square feet of
rentable space or less); (i) Mortgagor will not, without the prior written
consent of Mortgagee, terminate or consent to the cancellation or surrender of
any Lease having an unexpired term of one (1) year or more unless promptly after
the cancellation or surrender a new Lease of such premises is made with a new
tenant having a credit standing that is satisfactory to Mortgagee, in
Mortgagee's judgment, on terms not materially less favorable to lessor than the
terms of the terminated or cancelled Lease; (j) Mortgagor will not execute any
Lease except in accordance with the Loan Documents and for actual occupancy by
the tenant thereunder; (k) Mortgagor shall give prompt notice to Mortgagee, as
soon as Mortgagor first obtains notice, of any claim, or the commencement of any
action, by any tenant or subtenant under or with respect to a Lease regarding
any claimed damage, default, diminution of or offset against Rent, cancellation
of the Lease, or constructive eviction, excluding, however, notices of default
under residential Leases, and Mortgagor shall defend, at Mortgagor's expense,
any proceeding pertaining to any Lease, including, if Mortgagee so requests, any
such proceeding to which Mortgagee is a party; (l) Mortgagor shall as often as
requested by Mortgagee, within ten (10) days of each request, deliver to
Mortgagee a complete rent roll of the Property in such detail as Mortgagee may
require and financial statements of the tenants, subtenants and guarantors under
the Leases to the extent available to Mortgagor, and deliver to such of the
tenants and others obligated under the Leases specified by Mortgagee written
notice of the assignment in Section 3.1 hereof in form and content satisfactory
to Mortgagee; (m) promptly upon request by Mortgagee, Mortgagor shall deliver to
Mortgagee executed originals of all Leases and copies of all records in its
possession or control relating thereto; (n) there shall be no merger of the
leasehold estates, created by the Leases, with the fee estate of the Land
without the prior written consent of Mortgagee; and (o) Mortgagee may at any
time and from time to time by specific written instrument intended for the
purpose, unilaterally subordinate the lien of this Mortgage to any Lease,
without joinder or consent of, or notice to, Mortgagor, any tenant or any other
person, and notice is hereby given to each tenant under a Lease of such right to
subordinate.  No such subordination shall constitute a subordination to any lien
or other encumbrance, whenever arising, or improve the right of any junior lien
Mortgagee; and nothing herein shall be construed as subordinating this Mortgage
to any Lease.
 
20

--------------------------------------------------------------------------------


 
Section 3.3. Estoppel Certificates.  All Leases executed after the date hereof
shall require the tenant to execute and deliver to Mortgagee an estoppel
certificate in form and substance acceptable to Mortgagee not more than thirty
(30) days after notice from the Mortgagee.
 
Section 3.4. No Liability of Mortgagee.  Mortgagee's acceptance of this
assignment shall not be deemed to constitute Mortgagee a "mortgagee in
possession," nor obligate Mortgagee to appear in or defend any proceeding
relating to any Lease or to the Property, or to take any action hereunder,
expend any money, incur any expenses, or perform any obligation or liability
under any Lease, or assume any obligation for any deposit delivered to Mortgagor
by any tenant and not as such delivered to and accepted by Mortgagee.  Mortgagee
shall not be liable for any injury or damage to person or property in or about
the Property, or for Mortgagee's failure to collect or to exercise diligence in
collecting Rents, but shall be accountable only for Rents that it shall actually
receive.  Neither the assignment of Leases and Rents nor enforcement of
Mortgagee's rights regarding Leases and Rents (including collection of Rents)
nor possession of the Property by Mortgagee nor Mortgagee's consent to or
approval of any Lease (nor all of the same), shall render Mortgagee liable on
any obligation under or with respect to any Lease or constitute affirmation of,
or any subordination to, any Lease, occupancy, use or option.
 
If Mortgagee seeks or obtains any judicial relief regarding Rents or Leases, the
same shall in no way prevent the concurrent or subsequent employment of any
other appropriate rights or remedies nor shall same constitute an election of
judicial relief for any foreclosure or any other purpose.  Mortgagee neither has
nor assumes any obligations as lessor or landlord with respect to any
Lease.  The rights of Mortgagee under this Article 3 shall be cumulative of all
other rights of Mortgagee under the Loan Documents or otherwise.
 
Reference is hereby made to Section 291-f of the Real Property Law of the State
of New York for the purpose of obtaining for Mortgagee the benefits of said
Section in connection herewith.
 
 
21

--------------------------------------------------------------------------------


ARTICLE 4
 
Default
 
Section 4.1. Events of Default.  The occurrence of any one of the following
shall be a default under this Mortgage ("default" or "Default"):
 
(a) Failure to Pay Indebtedness.  Any of the Secured Indebtedness or any
indebtedness evidenced by the other "Notes" (as defined in the Loan Agreement)
is not paid when due, regardless of how such amount may have become due and such
default shall have continued for a period of ten (10) days.
 
(b) Nonperformance of Covenants.  Any covenant, agreement or condition herein or
in any other Loan Document (other than covenants otherwise addressed in another
paragraph of this Section, such as covenants to pay the Secured Indebtedness) is
not fully and timely performed, observed or kept and such failure shall have
continued for a period of thirty (30) days after notice thereof shall have been
given to Mortgagor by Mortgagee (or such other cure period as may be specified
elsewhere in this Mortgage or the other Loan Documents with respect to specific
provisions), provided, however, if such default is not susceptible of being
cured within such thirty (30) day period and Mortgagor has commenced such cure
within such thirty (30) day period and is diligently pursuing such cure to
Mortgagee's satisfaction, such thirty (30) day cure period shall be extended,
but in no event shall such cure period exceed sixty (60) days, or, in the case
of such other documents, such shorter grace period, if any, as may be provided
for therein.
 
(c) Default under other Loan Documents.  The occurrence of a Default under any
other Loan Document, including an Early Termination Event as defined in any
Master Agreement relating to any Swap Transaction.
 
(d) Representations.  Any statement, representation or warranty in any of the
Loan Documents, or in any financial statement or any other writing heretofore or
hereafter delivered to Mortgagee in connection with the Secured Indebtedness is
false, misleading or erroneous in any material respect on the date hereof or on
the date as of which such statement, representation or warranty is made.
 
(e) Bankruptcy or Insolvency.  The owner of the Property or any person liable,
directly or indirectly, for any of the Secured Indebtedness (or any general
partner or joint venturer of such owner or other person):
 
(i) (A) Executes an assignment for the benefit of creditors, or takes any action
in furtherance thereof; or (B) admits in writing its inability to pay, or fails
to pay, its debts generally as they become due; or (C) as a debtor, files a
petition, case, proceeding or other action pursuant to, or voluntarily seeks the
benefit or benefits of, Title 11 of the United States Code as now or hereafter
in effect or any other federal, state or local law, domestic or foreign, as now
or hereafter in effect relating to bankruptcy, insolvency, liquidation,
receivership, reorganization, arrangement, composition, extension or adjustment
of debts, or similar laws affecting the rights of creditors (Title 11 of the
United States Code and such other laws being herein called "Debtor Relief
Laws"), or takes any action in furtherance thereof; or (D) seeks the appointment
of a receiver, trustee, custodian or liquidator of the Property or any part
thereof or of any significant portion of its other property; or
 
22

--------------------------------------------------------------------------------


 
(ii) Suffers the filing of a petition, case, proceeding or other action against
it as a debtor under any Debtor Relief Law or seeking appointment of a receiver,
trustee, custodian or liquidator of the Property or any part thereof or of any
significant portion of its other property, and (A) admits, acquiesces in or
fails to contest diligently the material allegations thereof, or (B) the
petition, case, proceeding or other action results in entry of any order for
relief or order granting relief sought against it, or (C) in a proceeding under
Debtor Relief Laws, the case is converted from one chapter to another, or (D)
fails to have the petition, case, proceeding or other action permanently
dismissed or discharged on or before the earlier of trial thereon or ninety (90)
days next following the date of its filing; or
 
(iii) Conceals, removes, or permits to be concealed or removed, any part of its
property, with intent to hinder, delay or defraud its creditors or any of them,
or makes or suffers a transfer of any of its property which may be fraudulent
under any bankruptcy, fraudulent conveyance or similar law; or makes any
transfer of its property to or for the benefit of a creditor at a time when
other creditors similarly situated have not been paid; or suffers or permits,
while insolvent, any creditor to obtain a lien (other than as described in
subparagraph (iv) below) upon any of its property through legal proceedings
which are not vacated and such lien discharged prior to enforcement thereof and
in any event within sixty (60) days from the date thereof; or
 
(iv) Fails to have discharged within a period of thirty (30) days any
attachment, sequestration, or similar writ levied upon any of its property; or
 
(v) Fails to pay immediately any final money judgment against it.
 
(f) Transfer of the Property.  Any sale, lease, conveyance, assignment, pledge,
encumbrance, or transfer of all or any part of the Property or any interest
therein, voluntarily or involuntarily, whether by operation of law or otherwise,
except: (i) sales or transfers of items of the Accessories which have become
obsolete or worn beyond practical use and which have been replaced by adequate
substitutes, owned by Mortgagor, having a value equal to or greater than the
replaced items when new; and (ii) the grant, in the ordinary course of business,
of a leasehold interest in a part of the Improvements to a tenant for occupancy,
not containing a right or option to purchase and not in contravention of any
provision of this Mortgage or of any other Loan Document.  Mortgagee may, in its
sole discretion, waive a default under this paragraph, but it shall have no
obligation to do so, and any waiver may be conditioned upon such one or more of
the following (if any) which Mortgagee may require:  the grantee's integrity,
reputation, character, creditworthiness and management ability being
satisfactory to Mortgagee in its sole judgment and grantee executing, prior to
such sale or transfer, a written assumption agreement containing such terms as
Mortgagee may require, a principal paydown on the Note, an increase in the rate
of interest payable under the Note, a transfer fee, a modification of the term
of the Note, and any other modification of the Loan Documents which Mortgagee
may require.  :  NOTICE - THE DEBT SECURED HEREBY IS SUBJECT TO CALL IN FULL AND
ANY AND ALL SWAP TRANSACTIONS ARE SUBJECT TO TERMINATION, OR THE TERMS THEREOF
BEING MODIFIED IN THE EVENT OF SALE OR CONVEYANCE OF THE PROPERTY CONVEYED.
 
23

--------------------------------------------------------------------------------


(g) Transfer of Assets.  Any sale, lease, conveyance, assignment, pledge,
encumbrance, or transfer of all or any part of the other assets of Mortgagor,
excluding the Property, voluntarily or involuntarily, whether by operation of
law or otherwise, except: (i) sales or transfers in the ordinary course of
Mortgagor's business; and (ii) sales or transfers for which Mortgagor receives
consideration substantially equivalent to the fair market value of the
transferred asset.
 
(h) Transfer of Ownership of Mortgagor.  Any of the following:
 
(i) the sale, pledge, encumbrance, assignment or transfer, voluntarily or
involuntarily, whether by operation of law or otherwise, of any interest in
Mortgagor (if Mortgagor is not a natural person but is a corporation,
partnership, limited liability company, trust or other legal entity), without
the prior written consent of Mortgagee (including, without limitation, if
Mortgagor is a partnership or joint venture, the withdrawal from or admission
into it of any general partner or joint venturer); or
 
(ii) if Mortgagor or Guarantor (or a general partner, member or co-venturer of
either of them) is a partnership, joint venture, limited liability company,
trust or closely-held corporation, any sale, conveyance, transfer or other
disposition of more than 10%, in the aggregate, of any class of the issued and
outstanding capital stock of such closely-held corporation or of the beneficial
interest of such partnership, venture, limited liability company or trust, or a
change of any general partner, joint venturer, member or beneficiary, as the
case may be, or, in the event Mortgagor or Guarantor (or a general partner,
co-venturer, member or beneficiary, as the case may be, of either of them) is a
publicly-held corporation, the sale, conveyance, transfer or other disposition
of more than 10%, in the aggregate, of the stock-holdings of any of the five (5)
individuals or entities that own the greatest number of shares of each class of
issued and outstanding stock, or effectuates or permits a reduction in the
aggregate direct and indirect ownership interests of Guarantor in Mortgagor
below 50.1%, or effectuates or causes Acadia Realty Trust to fail to control the
management of Guarantor and Mortgagor.
 
(i) Grant of Easement, Etc.  Without the prior written consent of Mortgagee,
Mortgagor grants any easement or dedication, files any plat, condominium
declaration, or restriction, or otherwise encumbers the Property, or seeks or
permits any zoning reclassification or variance, unless such action is expressly
permitted by the Loan Documents or does not affect the Property.
 
(j) Abandonment.  The owner of the Property abandons any of the Property.
 
24

--------------------------------------------------------------------------------


(k) Default Under Other Lien.  A default or event of default occurs under any
lien, security interest or assignment covering the Property or any part thereof
(whether or not Mortgagee has consented, and without hereby implying Mortgagee's
consent, to any such lien, security interest or assignment not created
hereunder), or the Mortgagee of any such lien, security interest or assignment
declares a default or institutes foreclosure or other proceedings for the
enforcement of its remedies thereunder.
 
(l) Destruction.  The Property is so demolished, destroyed or damaged that, in
the reasonable opinion of Mortgagee, it cannot be restored or rebuilt with
available funds to a profitable condition within a reasonable period of time and
in any event, prior to the final maturity date of the Note.
 
(m) Condemnation.  (i) Any governmental authority shall require, or commence any
proceeding for, the demolition of any building or structure comprising a part of
the Premises, or (ii) there is commenced any proceeding to condemn or otherwise
take pursuant to the power of eminent domain, or a contract for sale or a
conveyance in lieu of such a taking is executed which provides for the transfer
of, a material portion of the Premises, including but not limited to the taking
(or transfer in lieu thereof) of any portion which would result in the blockage
or substantial impairment of access or utility service to the Improvements or
which would cause the Premises to fail to comply with any Legal Requirement.
 
(n) Liquidation, Etc.  The liquidation, termination, dissolution, merger,
consolidation or failure to maintain good standing in the State of New York
and/or the state of incorporation or organization, if different (or in the case
of an individual, the death or legal incapacity) of the Mortgagor, any owner of
the Property or any person obligated to pay any part of the Secured
Indebtedness.
 
(o) Material, Adverse Change.  In Mortgagee's reasonable opinion, the prospect
of payment of all or any part of the Secured Indebtedness has been impaired
because of a material, adverse change in the financial condition, results of
operations, business or properties of the Mortgagor, any owner of the Property
or any person liable, directly or indirectly, for any of the Secured
Indebtedness, or of any general partner or joint venturer thereof (if such owner
or other person is a partnership or joint venture).
 
(p) Enforceability; Priority.  Any Loan Document shall for any reason without
Mortgagee's specific written consent cease to be in full force and effect, or
shall be declared null and void or unenforceable in whole or in part, or the
validity or enforceability thereof, in whole or in part, shall be challenged or
denied by any party thereto other than Mortgagee; or the liens, mortgages or
security interests of Mortgagee in any of the Property become unenforceable in
whole or in part, or cease to be of the priority herein required, or the
validity or enforceability thereof, in whole or in part, shall be challenged or
denied by Mortgagor or any person obligated to pay any part of the Secured
Indebtedness.
 
(q) Other Indebtedness.  A default or event of default occurs under any document
executed and delivered in connection with any other indebtedness (to Mortgagee
or any other person or entity) of Mortgagor, the owner of the Property, any
person obligated to pay any part of the Secured Indebtedness, or any person or
entity which guarantees such other indebtedness.
 
Section 4.2. Notice and Cure.  If any provision of this Mortgage or any other
Loan Document provides for Mortgagee to give to Mortgagor any notice regarding a
default or incipient default, then if Mortgagee shall fail to give such notice
to Mortgagor as provided, the sole and exclusive remedy of Mortgagor for such
failure shall be to seek appropriate equitable relief to enforce the agreement
to give such notice and to have any acceleration of the maturity of the Note and
the Secured Indebtedness postponed or revoked and foreclosure proceedings in
connection therewith delayed or terminated pending or upon the curing of such
default in the manner and during the period of time permitted by such agreement,
if any, and Mortgagor shall have no right to damages or any other type of relief
not herein specifically set out against Mortgagee, all of which damages or other
relief are hereby waived by Mortgagor.  Nothing herein or in any other Loan
Document shall operate or be construed to add on or make cumulative any cure or
grace periods specified in any of the Loan Documents.
 
25

--------------------------------------------------------------------------------


ARTICLE 5
 
Remedies
 
Section 5.1. Certain Remedies.  If a Default shall occur, Mortgagee may (but
shall have no obligation to) exercise any one or more of the following remedies,
without notice (unless notice is required by applicable statute):
 
(a) Acceleration.  Mortgagee may at any time and from time to time declare any
or all of the Secured Indebtedness immediately due and payable and may terminate
any and all Swap Transactions.  Upon any such declaration, such Secured
Indebtedness shall thereupon be immediately due and payable, and such Swap
Transactions shall immediately terminate, without presentment, demand, protest,
notice of protest, notice of acceleration or of intention to accelerate or any
other notice or declaration of any kind, all of which are hereby expressly
waived by Mortgagor.  Without limitation of the foregoing, upon the occurrence
of a default described in clauses (A), (C) or (D) of subparagraph (i) of
paragraph (d) of Section 4.1, hereof, all of the Secured Indebtedness shall
thereupon be immediately due and payable, without presentment, demand, protest,
notice of protest, declaration or notice of acceleration or intention to
accelerate, or any other notice, declaration or act of any kind, all of which
are hereby expressly waived by Mortgagor.
 
(b) Enforcement of Assignment of Rents.  In addition to the rights of Mortgagee
under Article 3 hereof, prior or subsequent to taking possession of any portion
of the Property or taking any action with respect to such possession, Mortgagee
may: (1) collect and/or sue for the Rents in Mortgagee's own name, give receipts
and releases therefor, and after deducting all expenses of collection, including
attorneys' fees and expenses, apply the net proceeds thereof to the Secured
Indebtedness in such manner and order as Mortgagee may elect and/or to the
operation and management of the Property, including the payment of management,
brokerage and attorney's fees and expenses; and  (2) require Mortgagor to
transfer all security deposits and records thereof to Mortgagee together with
original counterparts of the Leases.
 
26

--------------------------------------------------------------------------------


 
(c) Mortgagee's Right to Enter and Take Possession, Operate and Apply Income.
 
(i) Mortgagee may demand that Mortgagor surrender the actual possession of the
Property and upon such demand, Mortgagor shall forthwith surrender same to
Mortgagee and, to the extent permitted by law, Mortgagee itself, or by such
officers or agents as it may appoint, may enter and take possession of all of
the Property and may exclude Mortgagor and its agents and employees wholly
therefrom.
 
(ii) If Mortgagor shall for any reason fail to surrender or deliver the Property
or any part thereof after Mortgagee's demand, Mortgagee may obtain a judgment or
order conferring on Mortgagee the right to immediate possession or requiring the
Mortgagor to deliver immediate possession to Mortgagee, to the entry of which
judgment or decree the Mortgagor hereby specifically consents.
 
(iii) Mortgagee may from time to time: (A) continue and complete construction
of, hold, store, use, operate, manage and control the Property and conduct the
business thereof; (B) make all reasonably necessary maintenance, repairs,
renewals, replacements, additions, betterments and improvements thereto and
thereon and purchase or otherwise acquire additional personal property;
(C) insure or keep the Property insured; (D) exercise all the rights and powers
of the Mortgagor in its name or otherwise with respect to the same; and
(E) enter into agreements with others (including, without limitation, new Leases
or amendments, extensions, or cancellations to existing Leases) all as Mortgagee
from time to time may determine in its sole discretion.  Mortgagor hereby
constitutes and irrevocably appoints Mortgagee its true and lawful
attorney-in-fact, which appointment is coupled with an interest, with full power
of substitution, and empowers said attorney or attorneys in the name of
Mortgagor, but at the option of said attorney-in-fact, to do any and all acts
and execute any and all agreements that Mortgagee may deem necessary or proper
to implement and perform any and all of the foregoing.
 
(d) Uniform Commercial Code.  Mortgagee may exercise any or all of its rights
and remedies under the Uniform Commercial Code as adopted by the State of New
York as in effect from time to time, (or under the Uniform Commercial Code in
force from time to time in any other state to the extent the same is applicable
law) or other applicable law as well as all other rights and remedies possessed
by Mortgagee, all of which shall be cumulative.  Mortgagee is hereby authorized
and empowered to enter the Property or other place where the collateral may be
located without legal process, and to take possession of such personal property
without notice or demand, which hereby are waived to the maximum extent
permitted by the laws of the State of New York.  Upon demand by Mortgagee,
Mortgagor shall make such personal property available to Mortgagee at a place
reasonably convenient to Mortgagee.  Mortgagee may proceed under the Uniform
Commercial Code as to all or any part of such personal property, and in
conjunction therewith may exercise all of the rights, remedies and powers of a
secured creditor under the Uniform Commercial Code.  Any notification required
by the Uniform Commercial Code shall be deemed reasonably and properly given if
sent in accordance with the Notice provisions of this Mortgage at least ten (10)
days before any sale or other disposition of such personal property.   Mortgagee
may choose to dispose of some or all of the property, in any combination
consisting of both personal property and Property, in one or more public or
private sales to be held in accordance with the Law and procedures applicable to
real property, as permitted by Article 9 of the Uniform Commercial
Code.  Mortgagor agrees that such a sale of such personal property together with
Property constitutes a commercially reasonable sale of such personal property.
 
27

--------------------------------------------------------------------------------


 
(e) Lawsuits.  Mortgagee may proceed by a suit or suits in equity or at law,
whether for collection of the indebtedness secured hereby, the specific
performance of any covenant or agreement herein contained or in aid of the
execution of any power herein granted, or for any foreclosure hereunder or for
the sale of the Property under the judgment or decree of any court or courts of
competent jurisdiction.  Mortgagor hereby assents to the passage of a decree for
the sale of the Property by any equity court having jurisdiction.
 
(f) Foreclosure. Mortgagee may:
 
(1) sell the Mortgaged Property to the extent permitted and pursuant to the
procedures provided by law (including, without limitation, in accordance with
Article 14 of the New York Real Property Actions and Proceedings Law, regarding
which Mortgagor hereby consents and agrees that notices thereunder (including
notices of sale) may be given to Mortgagor in any of the manners specified for
the giving of notices set forth in Section 6.13, and all estate, right, title
and interest, claim and demand thereof, at one (1) or more sales as an entity or
in parcels or parts, and at such time and place upon such terms and after such
notice thereof as may be required or permitted by law; or
 
(2) institute proceedings for the complete or partial foreclosure hereof; or
 
(3) take such steps to protect and enforce its rights whether by action, suit or
proceeding in equity or at law for the specific performance of any covenant,
condition or agreement in the Note, the Loan Agreement or herein, or in aid of
the execution of any power herein granted, or for any foreclosure hereunder, or
for the enforcement of any other appropriate legal or equitable remedy or
otherwise as Mortgagee shall elect.
 
Any sale made hereunder may be as an entirety or in such parcels as Mortgagee
may request.  To the extent permitted by applicable law, any sale may be
adjourned by announcement at the time and place appointed for such sale without
further notice except as may be required by law.  If the proceeds of such sale
of less than the whole of the Property shall be less than the aggregate of the
Secured Indebtedness, this Mortgage and the lien hereof shall remain in full
force and effect as to the unsold portion of the Property just as though no sale
had been made and the rights of Mortgagee to foreclose hereunder shall also
apply to any future sales.  A sale may cover not only the Property but also
personal property and other interests which are a part of the Property, or any
part thereof, as a unit and as a part of a single sale, or the sale may be of
any part of the Property separately from the remainder of the Property.  After
each sale, the Mortgagee shall make to the purchaser or purchasers at such sale
good and sufficient conveyances, conveying the property so sold to the purchaser
or purchasers in fee simple, subject to the Permitted Encumbrances (and to such
leases and other matters, if any), and shall receive the proceeds of said sale
or sales and apply the same as herein provided.  In the event any sale hereunder
is not completed or is defective in the opinion of Mortgagee, such sale shall
not exhaust the rights hereunder and Mortgagee shall have the right to cause a
subsequent sale or sales to be made hereunder. Any and all statements of fact or
other recitals made in any deed or deeds or other conveyances given by the
Mortgagee as to nonpayment of the Secured Indebtedness or as to the occurrence
of any default, or as to Mortgagee's having declared all of said indebtedness to
be due and payable, or as to the request to sell, or as to notice of time, place
and terms of sale and the properties to be sold having been duly given, or as to
any other act or thing having been duly done by Mortgagee shall be taken as
prima facie evidence of the truth of the facts so stated and recited.
 
28

--------------------------------------------------------------------------------


 
(g) Receiver. Mortgagee may apply to any court of competent jurisdiction to have
a receiver appointed to enter upon and take possession of the Property, collect
the Rents therefrom and apply the same as the court may direct, such receiver to
have all of the rights and powers permitted under the laws of the State of New
York.  To the extent permitted by law, the right of the appointment of such
receiver shall be a matter of strict right without regard to the value or the
occupancy of the Property or the solvency or insolvency of Mortgagor.  The
expenses, including receiver's fees, attorneys' fees, costs and agent's
commission incurred pursuant to the powers herein contained, together with
interest thereon at the default rate under the Note, shall be secured hereby and
shall be due and payable by Mortgagor immediately without notice or
demand.   Notwithstanding the appointment of any receiver or other custodian,
Mortgagee shall be entitled as pledgee to the possession and control of any cash
or deposits at the time held by, payable, or deliverable under the terms of this
Mortgage to the Mortgagee, and the Mortgagee shall have the right to offset the
unpaid Secured Indebtedness against any such cash or deposits in such order as
Mortgagee may elect.
 
(h) Termination of Commitment to Lend.  Mortgagee may terminate any commitment
or obligation to lend or disburse funds under any Loan Document or enter into
any other credit arrangement to or for the benefit of Mortgagor.
 
(i) Other Rights and Remedies.  Mortgagee may exercise any and all other rights
and remedies which Mortgagee may have under the Loan Documents, or at law or in
equity or otherwise.
 
Section 5.2. Application of Proceeds.  Unless otherwise provided by applicable
Law, all proceeds from the sale of the Property or any part thereof pursuant to
the rights and remedies set forth in this Article 5 and any other proceeds
received by Mortgagee from the exercise of any of its other rights and remedies
hereunder or under the other Loan Documents shall be applied first to pay all
Expenses and next in reduction of the other Secured Indebtedness, in such manner
and order as Mortgagee may elect.
 
Section 5.3. Remedies Cumulative and Concurrent.  No right, power or remedy of
Mortgagee as provided in the Note, this Mortgage, or the other Loan Documents is
intended to be exclusive of any other right, power, or remedy of Mortgagee, but
each and every such right, power and remedy shall be cumulative and concurrent
and in addition to any other right, power or remedy available to Mortgagee now
or hereafter existing at law or in equity and may be pursued separately,
successively or together against Mortgagor, or any endorser, co-maker, surety or
guarantor of the Secured Indebtedness, or the Property or any part thereof, or
any one or more of them, at the sole discretion of Mortgagee.  The failure of
Mortgagee to exercise any such right, power or remedy shall in no event be
construed as a waiver or release thereof.
 
29

--------------------------------------------------------------------------------


 
Section 5.4. Waiver, Delay or Omission.  No waiver of any Default hereunder
shall extend to or affect any subsequent or any other Default then existing, or
impair any rights, powers or remedies consequent thereon, and no delay or
omission of Mortgagee to exercise any right, power or remedy shall be construed
to waive any such Default or to constitute acquiescence therein.
 
Section 5.5. Credit of Mortgagee.  To the maximum extent permitted by the laws
of the State of New York, upon any sale made under or by virtue of this Article,
Mortgagee may bid for and acquire the Property, or any part thereof, and in lieu
of paying cash therefor may apply to the purchase price, any portion of or all
of the unpaid Secured Indebtedness in such order as Mortgagee may elect.
 
Section 5.6. Sale.  Any sale or sales made under or by virtue of this Article
shall operate to divest all the estate, right, title, interest, claim and demand
whatsoever at law or in equity, of the Mortgagor and all persons, except tenants
pursuant to Leases approved by Mortgagee, claiming by, through or under
Mortgagor in and to the properties and rights so sold, whether sold to Mortgagee
or to others.
 
Section 5.7. Proofs of Claim.  In the case of any receivership, insolvency,
bankruptcy, reorganization, arrangement, adjustment, composition, seizure of the
Property by any Governmental Authority, or other judicial proceedings affecting
the Mortgagor, any endorser, co-maker, surety, or guarantor of the Secured
Indebtedness, or any of their respective properties, the Mortgagee, to the
extent permitted by law, shall be entitled to file such proofs of claim and
other documents as may be necessary or advisable in order to have its claim
allowed in such proceedings for the entire unpaid Secured Indebtedness at the
date of the institution of such proceedings, and for any additional amounts
which may become due and payable after such date.
 
Section 5.8. Waiver of Redemption, Notice, Marshalling, Etc.  Mortgagor hereby
waives and releases, for itself and anyone claiming through, by, or under it, to
the maximum extent permitted by the laws of the State of New York:
 
(i) all benefit that might accrue to Mortgagor by virtue of any present or
future law exempting the Property, or any part of the proceeds arising from any
sale thereof, from attachment, levy or sale on execution, or providing for any
appraisement, valuation, stay of execution, exemption from civil process,
redemption or extension of time for payment,
 
(ii) unless specifically required herein, all notices of default, or Mortgagee's
actual exercise of any option or remedy under the Loan Documents, or otherwise,
and
 
(iii) any right to have the Property marshaled.
 
Section 5.9. Discontinuance of Proceedings.  If Mortgagee shall have proceeded
to enforce any right under any Loan Document and such proceedings shall have
been discontinued or abandoned for any reason, then except as may be provided in
any written agreement between Mortgagor and Mortgagee providing for the
discontinuance or abandonment of such proceedings, Mortgagor and Mortgagee shall
be restored to their former positions and the rights, remedies and powers of
Mortgagee shall continue as if no such proceedings had been instituted.
 
30

--------------------------------------------------------------------------------


Section 5.10. Mortgagee's Actions.  Mortgagee may, at any time without notice to
any person and without consideration, do or refrain from doing any or all of the
following actions, and neither the Mortgagor, any endorser, co-maker, surety or
guarantor of the Secured Indebtedness, nor any other person (hereinafter in this
Section collectively referred to as the "Obligor") now or hereafter liable for
the payment and performance of the Secured Indebtedness shall be relieved from
the payment and performance thereof, unless specifically released in writing by
Mortgagee:  (a) renew, extend or modify the terms of the Note, this Mortgage and
the other Loan Documents, or any of them; (b) forbear or extend the time for the
payment or performance of any or all of the Secured Indebtedness; (c) apply
payments by any Obligor to the reduction of the unpaid Secured Indebtedness in
such manner, in such amounts, and at such times and in such order and priority
as Mortgagee may see fit; (d) release any Obligor; (e) substitute or release in
whole or in part the Property or any other collateral or any portion thereof now
or hereafter held as security for the Secured Indebtedness without affecting,
disturbing or impairing in any manner whatsoever the validity and priority of
the lien of this Mortgage upon the Property which is not released or
substituted, or the validity and priority of any security interest of the
Mortgagee in such other collateral which is not released or substituted;
(f) subordinate the lien of this Mortgage or the lien of any other security
interest in any other collateral now or hereafter held as security for the
Secured Indebtedness; (g) join in the execution of a plat or replat of the Land
(provided, however, notwithstanding the foregoing, Mortgagee will join in such
plat or replat of the Land so long as such plat or replat is acceptable to
Mortgagee); (h) join in and consent to the filing of a declaration of
condominium or declaration of restrictive covenants regarding all or any part of
the Land; (i) consent to the granting of any easement on the Land; and
(j) generally deal with any obligor or any other party as Mortgagee may see fit.
 
Section 5.11. Other Remedies.  Mortgagee shall have the right from time to time
to protect, exercise and enforce any legal or equitable remedy against Mortgagor
provided under the Loan Documents or by applicable Laws.
 
ARTICLE 6
 
Miscellaneous
 
Section 6.1. Scope of Mortgage.  This Mortgage is a Mortgage of both real and
personal property, a security agreement, an assignment of rents and leases, a
financing statement and fixture filing and a collateral assignment, and also
covers proceeds and fixtures.
 
Section 6.2. Effective as a Financing Statement.  This Mortgage shall be
effective as a financing statement filed as a fixture filing with respect to all
fixtures included within the Property and is to be filed for record in the real
estate records of each county where any part of the Property (including said
fixtures) is situated.  This Mortgage shall also be effective as a financing
statement covering as-extracted collateral (including oil and gas), accounts and
general intangibles under the New York Uniform Commercial Code, as in effect
from time to time, and the Uniform Commercial Code, as in effect from time to
time, in any other state where the Property is situated which will be financed
at the wellhead or minehead of the wells or mines located on the Property and is
to be filed for record in the real estate records of each county where any part
of the Property is situated.  This Mortgage shall also be effective as a
financing statement covering any other Property and may be filed in any other
appropriate filing or recording office.  The mailing address of Mortgagor and
the Mortgagee are set forth in the preamble of this Mortgage and the address of
Mortgagee from which information concerning the security interests hereunder may
be obtained is the address of Mortgagee set forth at the end of this
Mortgage.  A carbon, photographic or other reproduction of this Mortgage or of
any financing statement relating to this Mortgage shall be sufficient as a
financing statement for any of the purposes referred to in this Section.
 
31

--------------------------------------------------------------------------------


 
Section 6.3. Notice to Account Debtors.  In addition to the rights granted
elsewhere in this Mortgage, Mortgagee may at any time notify the account debtors
or obligors of any accounts, chattel paper, general intangibles, negotiable
instruments or other evidences of indebtedness included in the Collateral to pay
Mortgagee directly.
 
Section 6.4. Waiver by Mortgagee.  Mortgagee may at any time and from time to
time by a specific writing intended for the purpose: (a) waive compliance by
Mortgagor with any covenant herein made by Mortgagor to the extent and in the
manner specified in such writing; (b) consent to Mortgagor's doing any act which
hereunder Mortgagor is prohibited from doing, or to Mortgagor's failing to do
any act which hereunder Mortgagor is required to do, to the extent and in the
manner specified in such writing; (c) release any part of the Property or any
interest therein from the lien and security interest of this Mortgage, without
the joinder of Mortgagee; or (d) release any party liable, either directly or
indirectly, for the Secured Indebtedness or for any covenant herein or in any
other Loan Document, without impairing or releasing the liability of any other
party.  No such act shall in any way affect the rights or powers of Mortgagee or
Mortgagee hereunder except to the extent specifically agreed to by Mortgagee in
such writing.
 
Section 6.5. No Impairment of Security.  The lien, security interest and other
security rights of Mortgagee hereunder or under any other Loan Document shall
not be impaired by any indulgence, moratorium or release granted by Mortgagee
including, but not limited to, any renewal, extension or modification which
Mortgagee may grant with respect to any Secured Indebtedness, or any surrender,
compromise, release, renewal, extension, exchange or substitution which
Mortgagee may grant in respect of the Property, or any part thereof or any
interest therein, or any release or indulgence granted to any endorser,
guarantor or surety of any Secured Indebtedness.  The taking of additional
security by Mortgagee shall not release or impair the lien, security interest or
other security rights of Mortgagee hereunder or affect the liability of
Mortgagor or of any endorser, guarantor or surety, or improve the right of any
junior lien Mortgagee in the Property (without implying hereby Mortgagee's
consent to any junior lien).
 
Section 6.6. Acts Not Constituting Waiver by Mortgagee.  Mortgagee may waive any
default without waiving any other prior or subsequent default.  Mortgagee may
remedy any default without waiving the default remedied.  Neither failure by
Mortgagee to exercise, nor delay by Mortgagee in exercising, nor discontinuance
of the exercise of any right, power or remedy (including but not limited to the
right to accelerate the maturity of the Secured Indebtedness or any part
thereof) upon or after any default shall be construed as a waiver of such
default or as a waiver of the right to exercise any such right, power or remedy
at a later date.  No single or partial exercise by Mortgagee of any right, power
or remedy hereunder shall exhaust the same or shall preclude any other or
further exercise thereof, and every such right, power or remedy hereunder may be
exercised at any time and from time to time.  No modification or waiver of any
provision hereof nor consent to any departure by Mortgagor therefrom shall in
any event be effective unless the same shall be in writing and signed by
Mortgagee and then such waiver or consent shall be effective only in the
specific instance, for the purpose for which given and to the extent therein
specified.  No notice to nor demand on Mortgagor in any case shall of itself
entitle Mortgagor to any other or further notice or demand in similar or other
circumstances.  Remittances in payment of any part of the Secured Indebtedness
other than in the required amount in immediately available U.S. funds shall not,
regardless of any receipt or credit issued therefor, constitute payment until
the required amount is actually received by Mortgagee in immediately available
U.S. funds and shall be made and accepted subject to the condition that any
check or draft may be handled for collection in accordance with the practice of
the collecting bank or banks.  Acceptance by Mortgagee of any payment in an
amount less than the amount then due on any Secured Indebtedness shall be deemed
an acceptance on account only and shall not in any way excuse the existence of a
default hereunder notwithstanding any notation on or accompanying such partial
payment to the contrary.
 
32

--------------------------------------------------------------------------------


 
Section 6.7. Mortgagor's Successors.  If the ownership of the Property or any
part thereof becomes vested in a person other than Mortgagor, Mortgagee may,
without notice to Mortgagor, deal with such successor or successors in interest
with reference to this Mortgage and to the Secured Indebtedness in the same
manner as with Mortgagor, without in any way vitiating or discharging
Mortgagor's liability hereunder or for the payment of the indebtedness or
performance of the obligations secured hereby.  No transfer of the Property, no
forbearance on the part of Mortgagee, and no extension of the time for the
payment of the Secured Indebtedness given by Mortgagee shall operate to release,
discharge, modify, change or affect, in whole or in part, the liability of
Mortgagor hereunder for the payment of the indebtedness or performance of the
obligations secured hereby or the liability of any other person hereunder for
the payment of the indebtedness secured hereby.  Each Mortgagor agrees that it
shall be bound by any modification of this Mortgage or any of the other Loan
Documents made by Mortgagee and any subsequent owner of the Property, with or
without notice to such Mortgagor, and no such modifications shall impair the
obligations of such Mortgagor under this Mortgage or any other Loan
Document.  Nothing in this Section or elsewhere in this Mortgage shall be
construed to imply Mortgagee's consent to any transfer of the Property.
 
Section 6.8. Place of Payment.  All Secured Indebtedness which may be owing
hereunder at any time by Mortgagor shall be payable at the place designated in
the Note (or if no such designation is made, at the address of Mortgagee
indicated at the end of this Mortgage).
 
Section 6.9. Subrogation to Existing Liens; Vendor's Lien.  To the extent that
proceeds of the Note are used to pay indebtedness secured by any outstanding
lien, security interest, charge or prior encumbrance against the Property, such
proceeds have been advanced by Mortgagee at Mortgagor's request, and Mortgagee
shall be subrogated to any and all rights, security interests and liens owned by
any owner or Mortgagee of such outstanding liens, security interests, charges or
encumbrances, however remote, irrespective of whether said liens, security
interests, charges or encumbrances are released, and all of the same are
recognized as valid and subsisting and are renewed and continued and merged
herein to secure the Secured Indebtedness, but the terms and provisions of this
Mortgage shall govern and control the manner and terms of enforcement of the
liens, security interests, charges and encumbrances to which Mortgagee is
subrogated hereunder.  It is expressly understood that, in consideration of the
payment of such indebtedness by Mortgagee, Mortgagor hereby waives and releases
all demands and causes of action for offsets and payments in connection with the
said indebtedness.  If all or any portion of the proceeds of the loan evidenced
by the Note or of any other secured indebtedness has been advanced for the
purpose of paying the purchase price for all or a part of the Property, no
vendor's lien is waived; and Mortgagee shall have, and is hereby granted, a
vendor's lien on the Property as cumulative additional security for the secured
indebtedness.  Mortgagee may foreclose under this Mortgage or under the vendor's
lien without waiving the other or may foreclose under both.
 
33

--------------------------------------------------------------------------------


 
Section 6.10. Application of Payments to Certain Indebtedness.  If any part of
the Secured Indebtedness cannot be lawfully secured by this Mortgage or if any
part of the Property cannot be lawfully subject to the lien and security
interest hereof to the full extent of such indebtedness, then all payments made
shall be applied on said indebtedness first in discharge of that portion thereof
which is not secured by this Mortgage.
 
Section 6.11. Nature of Loan; Compliance with Usury Laws.  The loan evidenced by
the Note is being made solely for the purpose of carrying on or acquiring a
business or commercial enterprise.  It is the intent of Mortgagor and Mortgagee
and all other parties to the Loan Documents to conform to and contract in strict
compliance with applicable usury law from time to time in effect.  All
agreements between Mortgagee and Mortgagor (or any other party liable with
respect to any indebtedness under the Loan Documents) are hereby limited by the
provisions of this Section which shall override and control all such agreements,
whether now existing or hereafter arising.  In no way, nor in any event or
contingency (including but not limited to prepayment, default, demand for
payment, or acceleration of the maturity of any obligation), shall the interest
taken, reserved, contracted for, charged, chargeable, or received under this
Mortgage, the Note or any other Loan Document or otherwise, exceed the maximum
nonusurious amount permitted by applicable law (the "Maximum Amount").  If, from
any possible construction of any document, interest would otherwise be payable
in excess of the Maximum Amount, any such construction shall be subject to the
provisions of this Section and such document shall ipso facto be automatically
reformed and the interest payable shall be automatically reduced to the Maximum
Amount, without the necessity of execution of any amendment or new document.  If
Mortgagee shall ever receive anything of value which is characterized as
interest under applicable law and which would apart from this provision be in
excess of the Maximum Amount, an amount equal to the amount which would have
been excessive interest shall, without penalty, be applied to the reduction of
the principal amount owing on the Secured Indebtedness in the inverse order of
its maturity and not to the payment of interest, or refunded to Mortgagor or the
other payor thereof if and to the extent such amount which would have been
excessive exceeds such unpaid principal.  The right to accelerate maturity of
the Note or any other Secured Indebtedness does not include the right to
accelerate any interest which has not otherwise accrued on the date of such
acceleration, and Mortgagee does not intend to charge or receive any unearned
interest in the event of acceleration.  All interest paid or agreed to be paid
to Mortgagee shall, to the extent permitted by applicable law, be amortized,
prorated, allocated and spread throughout the full stated term (including any
renewal or extension) of such indebtedness so that the amount of interest on
account of such indebtedness does not exceed the Maximum Amount.  As used in
this Section, the term "applicable law" shall mean the laws of the State of New
York or the federal laws of the United States applicable to this transaction,
whichever laws allow the greater interest, as such laws now exist or may be
changed or amended or come into effect in the future.
 
34

--------------------------------------------------------------------------------


 
Section 6.12. Releases.
 
(a) Release of Mortgage.  If all of the Secured Indebtedness is paid as the same
becomes due and payable and all of the covenants, warranties, undertakings and
agreements made in this Mortgage are kept and performed, and all Swap
Transactions and all other obligations, if any, of Mortgagee for further
advances have been terminated, then, and in that event only, all rights under
this Mortgage shall terminate (except to the extent expressly provided herein
with respect to indemnifications, representations and warranties and other
rights which are to continue following the release hereof) and the Property
shall become wholly clear of the liens, security interests, conveyances and
assignments evidenced hereby, and such liens and security interests shall be
released by Mortgagee in due form at Mortgagor's cost.  Without limitation, all
provisions herein for indemnity of Mortgagee or Mortgagee shall survive
discharge of the Secured Indebtedness, the termination of any and all Swap
Transactions and any foreclosure, release or termination of this Mortgage.
 
(b) Partial Releases; No Release in Default.  Partial releases of the lien of
this Mortgage shall be made in accordance with the terms and provisions of
Exhibit C attached hereto and by this reference made a part hereof, or in
accordance with such other terms and conditions as may subsequently be agreed to
by Mortgagee.  If no such Exhibit C is attached hereto, then there are no terms
and provisions for partial releases, to which Mortgagee and Mortgagor have
agreed at this time.  In any event, no partial release shall be sought,
requested or required if any Default has occurred which has not been cured.
 
(c) Effect of Partial Release.  Mortgagee may, regardless of consideration,
cause the release of any part of the Property from the lien of this Mortgage
without in any manner affecting or impairing the lien or priority of this
Mortgage as to the remainder of the Property.
 
(d) Release Fee.  If permitted by applicable law Mortgagor shall pay to
Mortgagee, at the time of each partial or complete release of the lien of this
Mortgage, a release fee in the amount of $25.00 if the release instrument is
delivered to Mortgagee for execution or $50.00, if Mortgagee is required to
prepare the release instrument.  In addition, Mortgagor shall pay to Mortgagee a
fee in the amount of $25.00 for each other document or instrument which
Mortgagor requires the Mortgagee to execute.
 
Section 6.13. Notices.  All notices, requests, consents, demands and other
communications required or which any party desires to give hereunder or under
any other Loan Document shall be in writing and, unless otherwise specifically
provided in such other Loan Document, shall be deemed sufficiently given or
furnished if delivered by personal delivery, by nationally recognized overnight
courier service, or by registered or certified United States mail, postage
prepaid, addressed to the party to whom directed at the addresses specified in
this Mortgage (unless changed by similar notice in writing given by the
particular party whose address is to be changed) or by facsimile.  Any such
notice or communication shall be deemed to have been given either at the time of
personal delivery or, in the case of courier or mail, as of the date of first
attempted delivery at the address and in the manner provided herein, or, in the
case of facsimile, upon receipt; provided that, service of a notice required by
any applicable statute shall be considered complete when the requirements of
that statute are met.  Notwithstanding the foregoing, no notice of change of
address shall be effective except upon receipt.  This Section shall not be
construed in any way to affect or impair any waiver of notice or demand provided
in any Loan Document or to require giving of notice or demand to or upon any
person in any situation or for any reason.
 
35

--------------------------------------------------------------------------------


 
Section 6.14. Invalidity of Certain Provisions.  A determination that any
provision of this Mortgage is unenforceable or invalid shall not affect the
enforceability or validity of any other provision and the determination that the
application of any provision of this Mortgage to any person or circumstance is
illegal or unenforceable shall not affect the enforceability or validity of such
provision as it may apply to other persons or circumstances.
 
Section 6.15. Gender; Titles; Construction.  Within this Mortgage, words of any
gender shall be held and construed to include any other gender, and words in the
singular number shall be held and construed to include the plural, unless the
context otherwise requires.  Titles appearing at the beginning of any
subdivisions hereof are for convenience only, do not constitute any part of such
subdivisions, and shall be disregarded in construing the language contained in
such subdivisions.  The use of the words "herein," "hereof," "hereunder" and
other similar compounds of the word "here" shall refer to this entire Mortgage
and not to any particular Article, Section, paragraph or provision.  The term
"person" and words importing persons as used in this Mortgage shall include
firms, associations, partnerships (including limited partnerships), joint
ventures, trusts, corporations, limited liability companies and other legal
entities, including public or governmental bodies, agencies or
instrumentalities, as well as natural persons.
 
Section 6.16. Reporting Compliance.  Mortgagor agrees to comply with any and all
reporting requirements applicable to the transaction evidenced by the Note and
secured by this Mortgage which are set forth in any law, statute, ordinance,
rule, regulation, order or determination of any governmental authority,
including but not limited to The International Investment Survey Act of 1976,
The Agricultural Foreign Investment Disclosure Act of 1978, The Foreign
Investment in Real Property Tax Act of 1980 and the Tax Reform Act of 1984 and
further agrees upon request of Mortgagee to furnish Mortgagee with evidence of
such compliance.
 
Section 6.17. Mortgagee's Consent.  Except where otherwise expressly provided
herein, in any instance hereunder where the approval, consent or the exercise of
judgment of Mortgagee is required or requested, (a) the granting or denial of
such approval or consent and the exercise of such judgment shall be within the
sole discretion of Mortgagee, and Mortgagee shall not, for any reason or to any
extent, be required to grant such approval or consent or exercise such judgment
in any particular manner, regardless of the reasonableness of either the request
or Mortgagee's judgment, and (b) no approval or consent of Mortgagee shall be
deemed to have been given except by a specific writing intended for the purpose
and executed by an authorized representative of Mortgagee.
 
Section 6.18. Mortgagor.  Unless the context clearly indicates otherwise, as
used in this Mortgage, "Mortgagor" means the Mortgagors named in Section 1.1
hereof or any of them.  The obligations of Mortgagor hereunder shall be joint
and several.  If any Mortgagor, or any signatory who signs on behalf of any
Mortgagor, is a corporation, partnership or other legal entity, Mortgagor and
any such signatory, and the person or persons signing for it, represent and
warrant to Mortgagee that this instrument is executed, acknowledged and
delivered by Mortgagor's duly authorized representatives.  If Mortgagor is an
individual, no power of attorney granted by Mortgagor herein shall terminate on
Mortgagor's disability.
 
36

--------------------------------------------------------------------------------


 
Section 6.19. Execution; Recording.  This Mortgage has been executed in several
counterparts, all of which are identical, and all of which counterparts together
shall constitute one and the same instrument.  The date or dates reflected in
the acknowledgments hereto indicate the date or dates of actual execution of
this Mortgage, but such execution is as of the date shown on the first page
hereof, and for purposes of identification and reference the date of this
Mortgage shall be deemed to be the date reflected on the first page
hereof.  Mortgagor will cause this Mortgage and all amendments and supplements
thereto and substitutions therefor and all financing statements and continuation
statements relating thereto to be recorded, filed, re-recorded and refiled in
such manner and in such places as  or Mortgagee shall reasonably request and
will pay all such recording, filing, re-recording and refiling taxes, fees and
other charges.
 
Section 6.20. Successors and Assigns.  The terms, provisions, covenants and
conditions hereof shall be binding upon Mortgagor, and the heirs, devisees,
representatives, successors and assigns of Mortgagor, and shall inure to the
benefit of Mortgagee and shall constitute covenants running with the Land.  All
references in this Mortgage to Mortgagor shall be deemed to include all such
heirs, devisees, representatives, successors and assigns of Mortgagor.
 
Section 6.21. Modification or Termination.  The Loan Documents may only be
modified or terminated by a written instrument or instruments intended for that
purpose and executed by the party against which enforcement of the modification
or termination is asserted.  Any alleged modification or termination which is
not so documented shall not be effective as to any party.
 
Section 6.22. No Partnership, Etc.  The relationship between Mortgagee and
Mortgagor is solely that of mortgagee and mortgagor.  Mortgagee has no fiduciary
or other special relationship with Mortgagor.  Nothing contained in the Loan
Documents is intended to create any partnership, joint venture, association or
special relationship between Mortgagor and Mortgagee or in any way make
Mortgagee a co-principal with Mortgagor with reference to the Property. All
agreed contractual duties between or among Mortgagee and Mortgagor and  are set
forth herein and in the other Loan Documents and any additional implied
covenants or duties are hereby disclaimed.  Any inferences to the contrary of
any of the foregoing are hereby expressly negated.
 
Section 6.23. Intentionally Omitted.
 
Section 6.24. Applicable Law.  THIS MORTGAGE, AND ITS VALIDITY, ENFORCEMENT AND
INTERPRETATION, SHALL BE GOVERNED BY NEW YORK LAW AND CONSTRUED, INTERPRETED AND
ENFORCED IN ACCORDANCE WITH AND PURSUANT TO THE LAWS OF THE STATE OF NEW YORK
(WITHOUT REGARD TO ANY CONFLICT OF LAWS PRINCIPLES) AND APPLICABLE UNITED STATES
FEDERAL LAW, EXCEPT AS OTHERWISE REQUIRED BY MANDATORY PROVISIONS OF LAW AND
EXCEPT TO THE EXTENT THAT REMEDIES PROVIDED BY THE LAWS OF ANY JURISDICTION
OTHER THAN THE STATE OF NEW YORK ARE GOVERNED BY THE LAWS OF SUCH OTHER
JURISDICTION.
 
37

--------------------------------------------------------------------------------


 
Section 6.25. Entire Agreement.  The Loan Documents constitute the entire
understanding and agreement between Mortgagor and Mortgagee with respect to the
transactions arising in connection with the Secured Indebtedness and supersede
all prior written or oral understandings and agreements between Mortgagor and
Mortgagee with respect to the matters addressed in the Loan
Documents.  Mortgagor hereby acknowledges that, except as incorporated in
writing in the Loan Documents, there are not, and were not, and no persons are
or were authorized by Mortgagee to make, any representations, understandings,
stipulations, agreements or promises, oral or written, with respect to the
matters addressed in the Loan Documents.
 
Section 6.26. Forum.  Mortgagor hereby irrevocably submits generally and
unconditionally for itself and in respect of its property to the jurisdiction of
any state court or any United States federal court sitting in the State of New
York and to the jurisdiction of any state court or any United States federal
court sitting in the state in which any of the Property is located, over any
Dispute.  Mortgagor hereby irrevocably waives, to the fullest extent permitted
by Law, any objection that Mortgagor may now or hereafter have to the laying of
venue in any such court and any claim that any such court is an inconvenient
forum.  Mortgagor hereby agrees and consents that, in addition to any methods of
service of process provided for under applicable law, all service of process in
any such suit, action or proceeding in any state court or any United States
federal court sitting in the State of New York may be made by certified or
registered mail, return receipt requested, directed to Mortgagor at its address
for notice set forth in this Mortgage, or at a subsequent address of which
Mortgagee received actual notice from Mortgagor in accordance with the notice
section of this Mortgage, and service so made shall be complete five (5) days
after the same shall have been so mailed.  Nothing herein shall affect the right
of Mortgagee to serve process in any manner permitted by Law or limit the right
of Mortgagee to bring proceedings against Mortgagor in any other court or
jurisdiction.
 
Section 6.27. WAIVER OF JURY TRIAL.  WITHOUT INTENDING IN ANY WAY TO LIMIT THE
PARTIES' AGREEMENT TO ARBITRATE ANY DISPUTE AS SET FORTH IN THIS MORTGAGE, TO
THE EXTENT ANY DISPUTE IS NOT SUBMITTED TO ARBITRATION OR IS DEEMED BY THE
ARBITRATOR OR BY ANY COURT WITH JURISDICTION TO BE NOT ARBITRABLE OR NOT
REQUIRED TO BE ARBITRATED, MORTGAGOR AND MORTGAGEE WAIVE TRIAL BY JURY IN
RESPECT OF ANY SUCH DISPUTE AND ANY ACTION ON SUCH DISPUTE.  THIS WAIVER IS
KNOWINGLY, WILLINGLY AND VOLUNTARILY MADE BY MORTGAGOR AND MORTGAGEE , AND
MORTGAGOR AND MORTGAGEE HEREBY REPRESENT THAT NO REPRESENTATIONS OF FACT OR
OPINION HAVE BEEN MADE BY ANY PERSON OR ENTITY TO INDUCE THIS WAIVER OF TRIAL BY
JURY OR TO IN ANY WAY MODIFY OR NULLIFY ITS EFFECT.  THIS PROVISION IS A
MATERIAL INDUCEMENT FOR THE PARTIES ENTERING INTO THE LOAN DOCUMENTS.  MORTGAGOR
AND MORTGAGEE ARE EACH HEREBY AUTHORIZED TO FILE A COPY OF THIS SECTION IN ANY
PROCEEDING AS CONCLUSIVE EVIDENCE OF THIS WAIVER OF JURY TRIAL.  MORTGAGOR
FURTHER REPRESENTS AND WARRANTS THAT IT HAS BEEN REPRESENTED IN THE SIGNING OF
THIS MORTGAGE AND IN THE MAKING OF THIS WAIVER BY INDEPENDENT LEGAL COUNSEL, OR
HAS HAD THE OPPORTUNITY TO BE REPRESENTED BY INDEPENDENT LEGAL COUNSEL SELECTED
OF ITS OWN FREE WILL, AND THAT IT HAS HAD THE OPPORTUNITY TO DISCUSS THIS WAIVER
WITH COUNSEL.
 
38

--------------------------------------------------------------------------------


Section 6.28. Cross-Default.  The Loan shall be cross-defaulted with all other
loans which Mortgagor shall have from Lenders during the term of the Loan,
whether existing as of the date of this Agreement subsequently made.  A default
under any of the above-described loans shall constitute a Default under the
Loan.  A Default under the Loan shall constitute a Default under the
above-described other loans.  To the extent not prohibited by applicable law, if
Mortgagee, at its option, avails itself of this cross-default provision,
Mortgagee shall have the option to pursue its remedies in any combinations and
against any or all of Mortgagee's security for the aforesaid loans, whether
successively, concurrently or otherwise.
 
Section 6.29. Substitute Mortgages.  Mortgagor and Mortgagee shall, upon their
mutual agreement to do so, execute such documents as may be necessary in order
to effectuate the modification hereof, including the execution of substitute
mortgages, so as to create two (2) or more liens on the Mortgaged Property in
such amounts as may be mutually agreed upon but in no event to exceed, in the
aggregate, the Mortgage Amount; in such event, Mortgagor covenants and agrees to
pay the reasonable fees and expenses of Mortgagee and its counsel in connection
with any such modification.
 
Section 6.30. Satisfaction or Assignment of Mortgage.  Upon payment in full of
all sums, and the performance of all obligations, secured hereby in accordance
with the terms and conditions of this Mortgage and the other Loan documents,
Mortgagee shall deliver a satisfaction or release of this Mortgage or, at
Mortgagor's option to be exercised in writing, an assignment hereof, in either
case in proper form of recording.  As a condition to any such satisfaction or
assignment, Mortgagor covenants and agrees to pay Mortgagee's reasonable fees
and expenses (including attorneys' fees and expenses) in connection
therewith.  Upon any such satisfaction or assignment, Mortgagee shall,
automatically and without the need for any other further documentation, be
absolutely and unconditionally released from any and all claims or liabilities
in connection with the Loan.  In addition, Mortgagor hereby indemnifies and
agrees to hold Mortgagee harmless from and against any and all claims and
liabilities arising out of the satisfaction or assignment hereof, such
indemnification to survive any such satisfaction or assignment.
 
Section 6.31. New York Provisions.  (a) Mortgagor hereby makes the following
statement:  "This Mortgage does not cover real property principally improved or
to be improved by one (1) or more structures containing in the aggregate not
more than six (6) residential dwelling, each having its own separate cooking
facilities."  and (b) the covenants and conditions contained herein, other than
those included in the New York Statutory Short Form of Mortgage, shall be
construed as affording to Mortgagee rights additional to, and not exclusive of,
the rights conferred under the provisions of Section 254 of the Real Property
Law of the State of New York.
 
39

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, Mortgagor has executed this Mortgage as an instrument under
seal as of the date first written on page 1 hereof.
 

  ACADIA CORTLANDT LLC, a Delaware limited liability company          
 
By
 
     
Robert Masters
     
Senior Vice President
         

 
 
 
 

--------------------------------------------------------------------------------


 

 
STATE OF NEW YORK
)
     
:    ss.:
   
COUNTY OF NEW YORK
)
   

 

 
 
On the 29th day of July in the year 2009, before me, the undersigned, a notary
public in and for said state, personally appeared Robert Masters, personally
known to me or proved to me on the basis of satisfactory evidence to be the
individual(s) whose name(s) is (are) subscribed to the within instrument and
acknowledged to me that he/she/they executed the same in his/her/their
capacity(ies), and that by his/her/their signature(s) on the instrument, the
individual(s), or the person upon behalf of which the individual(s) acted,
executed the instrument.
 


 

           
Notary Public
 
My Commission Expires:
               

 
 

--------------------------------------------------------------------------------



EXHIBIT A


Land




ALL THAT CERTAIN PARCEL OF LAND SITUATE IN THE TOWN OF CORTLANDT, COUNTY OF
WESTCHESTER AND STATE OF NEW YORK THAT IS A PORTION OF THOSE LANDS DESIGNATED
PARCEL 1, PARCEL 2A AND PARCEL 2B ON THAT CERTAIN "RESUBDIVISION PLAT OF FILED
MAP NO. 17837 SECTION 1 MID-WESTCHESTER INDUSTRIAL PARK, INC.," WHICH WAS FILED
IN THE WESTCHESTER COUNTY CLERK'S OFFICE ON OCTOBER 15, 1984 AS MAP NO. 21741
THAT IS BOUNDED AND DESCRIBED AS FOLLOWS:
 
BEGINNING AT A POINT ON THE SOUTHEASTERLY LINE OF U.S. ROUTE 6 (AKA 5 MILE
TURNPIKE AND/OR EAST MAIN STREET AND/OR STATE HIGHWAY 1309) WHERE IT IS MET BY
THE LINE DIVIDING THE LANDS HEREIN DESCRIBED ON THE NORTHEAST FROM LANDS
DESIGNATED LOT NO. 21 ON THAT CERTAIN "MAP NO. 1 GULL MANOR..," WHICH WAS FILED
IN THE WESTCHESTER COUNTY CLERK'S OFFICE ON MARCH 25, 1954 AS MAP NO. 8930,
WHICH POINT OCCUPIES COORDINATE POSITION
 
N 476,045.23 (Y)
E 625,146.49 (X) OF THE NEW YORK STATE COORDINATE SYSTEM, EAST ZONE;


THENCE FROM THE SAID POINT OF BEGINNING NORTHEASTERLY ALONG THE SOUTHEASTERLY
LINE OF U.S. ROUTE 6 NORTH 31° 31' 51" EAST 202.41 FEET AND TO A POINT AT THE
SOUTHWESTERLY LINE OF LOT NO. 4 SHOWN ON THAT CERTAIN MAP ENTITLED "SECTION NO.
1 MID-WESTCHESTER INDUSTRIAL PARK" WHICH WAS FILED IN THE WESTCHESTER COUNTY
CLERK'S OFFICE ON OCTOBER 16, 1972 AS MAP NO. 17837;
 
THENCE ALONG THE SOUTHWESTERLY, SOUTHEASTERLY AND NORTHEASTERLY LINES OF LOT NO.
4 SHOWN ON FILED MAP NO. 17837 THE FOLLOWING COURSES:
 
SOUTH 54° 41' 49" EAST 400.00 FEET;
NORTH 35° 15' 51" EAST 200.00 FEET;
NORTH 54° 41' 49" WEST 201.75 FEET TO A POINT AT THE LINE OF LANDS NOW OR
FORMERLY OF MOBIL CENTERS, INC;


THENCE ALONG THE SAID MOBIL CENTERS, INC. LANDS:
 
NORTH 35° 15' 51" EAST 150.02 FEET AND;
NORTH 54° 41' 49" WEST 174.98 FEET TO A POINT;
 
THENCE STILL ALONG THE SAID LANDS OF MOBIL CENTERS, INC. WESTERLY ON A TANGENT
CURVE TO THE LEFT, THE CENTRAL ANGLE OF WHICH IS 90° 02' 20", THE RADIUS OF
WHICH 25.00 FEET FOR 39.29 FEET TO ANOTHER POINT ON THE SAID SOUTHEASTERLY LINE
OF U.S. ROUTE 6;
 

--------------------------------------------------------------------------------


 
THENCE NORTHEASTERLY ONCE AGAIN ALONG THE SAID SOUTHEASTERLY LINE OF U.S. ROUTE
6;
 
NORTH 35° 15' 51" EAST 103.05 FEET AND;
NORTH 34° 16' 11" EAST 16.52 FEET TO A POINT AT THE LINE OF LANDS NOW OR
FORMERLY OF W.W. GEIS, JR.;
 
THENCE ALONG AND AROUND THE SAID W.W GEIS, JR. LANDS THE FOLLOWING, FIRST
TURNING ABOUT AND SOUTHERLY ON A TANGENT CURVE TO THE LEFT, THE CENTRAL ANGLE OF
WHICH IS 88° 58' 00", THE RADIUS OF WHICH IS 25.00 FEET FOR 38.82 FEET AND THEN
FOLLOWING COURSES:
 
SOUTH 54° 41' 49" EAST 187.41 FEET;
SOUTH 87° 58' 31" EAST 50.19 FEET;
NORTH 34° 14' 31" EAST 293.26 FEET AND;
NORTH 55° 45' 29" WEST 248.82 FEET TO STILL ANOTHER POINT ON THE SOUTHEASTERLY
LINE OF U.S. ROUTE 6;
 
THENCE NORTHEASTERLY ONCE AGAIN ALONG THE SAID SOUTHEASTERLY LINE OF U.S. ROUTE
6;
 
NORTH 38° 26' 11" EAST 91.89 FEET AND;
 
NORTH 36° 40' 11" EAST 175.50 FEET TO A POINT AT THE LINE LAND NOW OR FORMERLY
OF HOME DEPOT U.S.A., INC. LANDS, THE FOLLOWING FIRST
 
SOUTH 53° 24' 23' EAST 28.04 FEET
 
THEN ON A TANGENT CURVE TO THE RIGHT, THE CENTRAL ANGLE OF WHICH IS 44° 59' 45",
THE RADIUS OF WHICH IS 100.00 FEET FOR 78.53 FEET,
 
THEN SOUTH 08° 24' 38" EAST 170.39 FEET
 
THEN ON A TANGENT CURVE TO THE RIGHT, THE CENTRAL ANGLE OF WHICH IS 42° 53' 52",
THE RADIUS OF WHICH IS 330.00 FEET FOR 245.35 FEET, AND THEN THE FOLLOWING
COURSES:
 
SOUTH 34° 11' 14" WEST 7.14 FEET;
SOUTH 42° 10' 35" EAST 571.35 FEET;
NORTH 81° 40' 00" EAST 752.50 FEET;
NORTH 42° 10' 35" WEST 546.00 FEET;
SOUTH 47° 49' 25" WEST 12.00 FEET;
NORTH 42° 10' 35" WEST 334.49 FEET;
NORTH 47° 49' 25" EAST 64.36 FEET;
NORTH 42° 10' 35" WEST 551.64 FEET TO A POINT ON THE SOUTHEASTERLY LINE OF U.S.
ROUTE 6;
 
2

--------------------------------------------------------------------------------


 
THENCE NORTHEASTERLY ALONG THE SOUTHEASTERLY LINE OF U.S. ROUTE 6 THE FOLLOWING
COURSES:
 
NORTH 43° 07' 31" EAST 240.77 FEET;
NORTH 46° 43' 08" EAST 200.86 FEET;
NORTH 47° 51' 46" EAST 169.07 FEET;
NORTH 54° 16' 42" EAST 77.64 FEET;
NORTH 43° 47' 18" EAST 103.43 FEET;
NORTH 06° 57' 25" EAST 7.49 FEET;
NORTH 44° 52' 56" EAST 141.98 FEET;
NORTH 56° 38' 06" EAST 194.10 FEET;
NORTH 47° 40' 06" EAST 31.98 FEET TO A POINT AT THE LINE DIVIDING PARCEL NO. 2A,
ON THE SOUTHWEST FROM PARCEL NO. 1, ON THE NORTHEAST, BOTH AS SHOWN ON SAID
FILED MAP NO. 21741, WHICH POINT OCCUPIES COORDINATE POSITION
 
N 478,107.32 (Y)
E 626,930.25 (X) OF THE NEW YORK STATE COORDINATE SYSTEM, EAST ZONE;
 
THENCE STILL ALONG THE SOUTHEASTERLY LINE OF U.S. ROUTE 6 THE FOLLOWING COURSES:
 
NORTH 47° 40' 06" EAST 15.49 FEET;
NORTH 57° 07' 47" EAST 41.34 FEET;
NORTH 46° 37' 24" EAST 65.92 FEET;
NORTH 60° 47' 16" EAST 135.27 FEET;
NORTH 58° 29' 38" EAST 200.48 FEET;
NORTH 76° 26' 07" EAST 65.57 FEET;
NORTH 53° 06' 18" EAST 114.53 FEET;
NORTH 59° 20' 46" EAST 157.01 FEET;
NORTH 67° 37' 05" EAST 102.26 FEET;
NORTH 39° 31' 22" EAST 47.05 FEET;
NORTH 62° 09' 00" EAST 123.28 FEET;
NORTH 59° 26' 00" EAST 57.40 FEET;
NORTH 58° 13' 00" EAST 81.60 FEET;
NORTH 61° 59' 00" EAST 41.60 FEET;
NORTH 38° 58' 00" EAST 17.42 FEET;
NORTH 61° 26' 39" EAST 147.75 FEET;
NORTH 57° 24' 50" EAST 100.18 FEET;
NORTH 63° 24' 40" EAST 64.74 FEET TO A POINT AT THE LINE OF LANDS NOW OR
FORMERLY OF BERKO, WHICH POINT OCCUPIES COORDINATE POSITION


N 478.912.07 (Y)
E 628,275.78 (X) OF THE NEW YORK STATE COORDINATE SYSTEM, EAST ZONE;
 
3

--------------------------------------------------------------------------------


 
THENCE SOUTHERLY ALONG THE SAID BERKO LANDS AND CONTINUING ALONG LANDS NOW OR
FORMERLY OF FELDMAN, NOW OR FORMERLY OF BERTINO, AND LANDS NOW OR FORMERLY OF
MOHEGAN REALTY CO., THE FOLLOWING FIVE (5) COURSES AND DISTANCES:
 
SOUTH 8° 21' 49" EAST 184.14 FEET;
SOUTH 7° 23' 59" EAST 204.45 FEET;
SOUTH 8° 27' 49" EAST 457.05 FEET;
SOUTH 7° 57' 49" EAST 226.72 FEET;
SOUTH 8° 03' 49" EAST 841.87 FEET TO LANDS NOW OR FORMERLY OF BOGIN, WHICH POINT
OCCUPIES COORDINATE POSITION
 
N 477,016.99 (Y)
E 628,545.67 (X) OF THE NEW YORK STATE COORDINATE SYSTEM, EAST ZONE;
 
THENCE ALONG SAID LANDS ON A COURSE OF SOUTH 84° 45' 51" WEST FOR A DISTANCE OF
565.62 FEET TO A POINT THAT IS A CORNER THEREOF, WHICH POINT IS AT THE
SOUTHEASTERLY END OF THE LINE DIVIDING PARCEL NO. 2A, ON THE SOUTHWEST FROM
PARCEL NO 1, ON THE NORTHEAST, BOTH AS SHOWN ON SAID FILED MAP 21741, WHICH
POINT OCCUPIES COORDINATE POSITION
 
N 476,965.38 (Y)
E 627,982.41 (X) OF THE NEW YORK STATE COORDINATE SYSTEM, EAST ZONE;
 
THENCE CONTINUING ALONG LANDS NOW OR FORMERLY OF BOGIN AND DEANIN ON A COURSE OF
SOUTH 8° 44' 49" EAST FOR A DISTANCE OF 775.84 FEET TO LANDS NOW OR FORMERLY OF
MCKEEL;
 
THENCE ALONG THE SAID MCKEEL LANDS AND IN PART ALONG THE ORIGINAL CENTER LINE OF
A BROOK AS THE SAID CENTER LINE APPEARS ON THAT CERTAIN MAP ENTITLED "SURVEY...
MIDWESTCHESTER INDUSTRIAL PARK INC...," WHICH WAS FILED IN THE WESTCHESTER
COUNTY CLERK'S OFFICE ON JANUARY 24, 1969 ON MAP NO. 16581 THE FOLLOWING COURSES
AND DISTANCES:
 
SOUTH 83° 29' 51" WEST 1204.04 FEET;
SOUTH 64° 31' 01" WEST 35.43 FEET;
SOUTH 87° 29' 41" WEST 100.66 FEET;
SOUTH 79° 30' 01" WEST 100.04 FEET;
SOUTH 80° 21' 21" WEST 99.99 FEET;
SOUTH 82° 37' 11" WEST 219.69 FEET;
SOUTH 81° 10' 01" WEST 102.96 FEET;
SOUTH 74° 14' 51" WEST 99.92 FEET;
SOUTH 75° 42' 31" WEST 81.58 FEET;
SOUTH 73° 18' 21" WEST 101.89 FEET;
SOUTH 87° 12' 21" WEST 100.12 FEET;
SOUTH 89° 38' 51" WEST 100.44 FEET;
SOUTH 84° 23' 51" WEST 107.95 FEET;
 
4

--------------------------------------------------------------------------------


 
SOUTH 81° 42' 51" WEST 119.29 FEET;
SOUTH 58° 38' 31" WEST 47.83 FEET;
SOUTH 48° 18' 59" WEST 109.79 FEET AND;
NORTH 68° 22' 19" WEST 32.81 FEET TO A POINT AT THE LINE OF LANDS NOW OR
FORMERLY OF SHELBY-COLERIDGE HOLDING CORP;
 
THENCE ALONG THE SAID SHELBY-COLERIDGE HOLDING CORP. LANDS AND ALONG THE
NORTHEASTERLY LINES OF LOT NO. 19 AND LOT 21 AS SHOWN ON THE AFOREMENTIONED "MAP
NO. 1 GULL MANOR...'' FILED MAP NO. 8930, THE FOLLOWING COURSES:
 
NORTH 68° 14' 09" WEST 17.28 FEET;
SOUTH 89° 44' 51" WEST 61.00 FEET;
NORTH 46° 00' 09" WEST 54.45 FEET;
NORTH 61° 11' 09" WEST 72.08 FEET;
NORTH 55° 43' 09" WEST 93.25 FEET TO THE AFOREMENTIONED SOUTHEASTERLY LINE OF
U.S. ROUTE 6 AND THE POINT OR PLACE OF BEGINNING.
 
TOGETHER WITH THE BENEFITS AND SUBJECT TO THE BURDENS OF THE GRANT OF SANITARY
SEWER EASEMENT MADE BY AND BETWEEN HARDEE'S AND MID-WESTCHESTER INDUSTRIAL PARK,
INC. RECORDED IN LIBER 7137 PAGE 92.
 
TOGETHER WITH THE BENEFITS OF THE EASEMENT RECORDED IN THE WESTCHESTER COUNTY
CLERK'S LIBER 7099 OF DEEDS AT PAGE 228 AND REPEATED IN LIBER 7143 OF DEEDS AT
PAGE 449 AND LIBER 7235 OF DEEDS AT PAGE 88.
 
TOGETHER WITH THE BENEFITS OF THE DECLARATION AND GRANT OF RECIPROCAL EASEMENTS
MADE BY CORTLANDT TOWN CENTER LIMITED PARTNERSHIP AND RECORDED IN THE
WESTCHESTER COUNTY CLERK'S LIBER 11673 OF DEEDS AT PAGE 78.
 
TOGETHER WITH THE BENEFITS OF THE RECIPROCAL EASEMENT AND OPERATION AGREEMENT
MADE BY BETWEEN CORTLANDT TOWN CENTER LIMITED PARTNERSHIP AND HOME DEPOT U.S.A.
INC. AND RECORDED IN THE WESTCHESTER COUNTY CLERK'S LIBER 11618 OF DEEDS AT PAGE
1.
 
5

--------------------------------------------------------------------------------


 
EXHIBIT B


Permitted Encumbrances




Those exceptions set forth in Schedule B of that certain title insurance policy
issued by First American Title Insurance Company of New York under their title
no. 3008-272268 insuring the lien of this Mortgage.
 

--------------------------------------------------------------------------------


 
EXHIBIT C


Partial Release




NONE





--------------------------------------------------------------------------------


 
[Initial Advance]
NOTE


 

$45,000,000 July 29, 2009


 
FOR VALUE RECEIVED, ACADIA CORTLANDT LLC, a Delaware limited liability company
("Borrower", whether one or more) hereby promises to pay to the order of Bank of
America, N.A. ("Lender") under that certain Loan Agreement (defined below) among
Borrower and Bank of America N.A., a national banking association and
administrative agent (together with any and all of its successors and assigns,
"Administrative Agent") for the benefit of Lenders from time to time a party to
that certain Loan Agreement (the "Loan Agreement") of even date herewith,
without offset, in immediately available funds in lawful money of the United
States of America, at Administrative Agent's Office as defined in the Loan
Agreement, the principal sum of Forty-Five Million Dollars ($45,000,000) (or the
unpaid balance of all principal advanced against this Note, if that amount is
less), together with interest on the unpaid principal balance of this Note from
day to day outstanding as hereinafter provided.
 
1. Note; Interest; Payment Schedule and Maturity Date.  This Note is one of the
Initial Advance Notes referred to in Loan Agreement and is entitled to the
benefits thereof. The entire principal balance of this Note then unpaid shall be
due and payable at the times as set forth in the Loan Agreement.  Accrued unpaid
interest shall be due and payable at the times and at the interest rate as set
forth in the Loan Agreement until all principal and accrued interest owing on
this Note shall have been fully paid and satisfied.  Any amount not paid when
due and payable hereunder shall, to the extent permitted by applicable Law, bear
interest and if applicable a late charge as set forth in the Loan Agreement.
 
2. Security; Loan Documents.  The security for this Note includes a Mortgage,
Assignment of Leases and Rents and Security Agreement in the amount of
$45,000,000 (which, as it may have been or may be amended, restated, modified or
supplemented from time to time, is herein called the "Mortgage") dated as of
July 29, 2009 from Borrower to Administrative Agent covering certain property in
the Town of Cortlandt, Westchester County, New York described therein (the
"Property").  This Note, the Mortgage, the Loan Agreement and all other
documents now or hereafter securing, guaranteeing or executed in connection with
the loan evidenced by this Note (the "Loan"), are, as the same have been or may
be amended, restated, modified or supplemented from time to time, herein
sometimes called individually a "Loan Document" and together the "Loan
Documents".
 
3. Defaults.
 
(a) It shall be a default ("Default") under this Note and each of the other Loan
Documents if (i) any principal, interest or other amount of money due under this
Note is not paid in full when due, regardless of how such amount may have become
due; (ii) any covenant, agreement, condition, representation or warranty herein
or in any other Loan Documents is not fully and timely performed, observed or
kept; or (iii) there shall occur any default or event of default under the
Mortgage or any other Loan Document.  Upon the occurrence of a Default,
Administrative Agent on behalf of Lenders shall have the rights to declare the
unpaid principal balance and accrued but unpaid interest on this Note, and all
other amounts due hereunder and under the other Loan Documents, at once due and
payable (and upon such declaration, the same shall be at once due and payable),
to foreclose any liens and security interests securing payment hereof and to
exercise any of its other rights, powers and remedies under this Note, under any
other Loan Document, or at Law or in equity.
 

--------------------------------------------------------------------------------


 
(b) All of the rights, remedies, powers and privileges (together, "Rights") of
Administrative Agent on behalf of Lenders provided for in this Note and in any
other Loan Document are cumulative of each other and of any and all other Rights
at Law or in equity.  The resort to any Right shall not prevent the concurrent
or subsequent employment of any other appropriate Right.  No single or partial
exercise of any Right shall exhaust it, or preclude any other or further
exercise thereof, and every Right may be exercised at any time and from time to
time.  No failure by Administrative Agent or Lenders to exercise, nor delay in
exercising any Right, including but not limited to the right to accelerate the
maturity of this Note, shall be construed as a waiver of any Default or as a
waiver of any Right.  Without limiting the generality of the foregoing
provisions, the acceptance by Lender from time to time of any payment under this
Note which is past due or which is less than the payment in full of all amounts
due and payable at the time of such payment, shall not (i) constitute a waiver
of or impair or extinguish the right of Administrative Agent or Lenders to
accelerate the maturity of this Note or to exercise any other Right at the time
or at any subsequent time, or nullify any prior exercise of any such Right, or
(ii) constitute a waiver of the requirement of punctual payment and performance
or a novation in any respect.
 
(c) If any holder of this Note retains an attorney in connection with any
Default or at maturity or to collect, enforce or defend this Note or any other
Loan Document in any lawsuit or in any probate, reorganization, bankruptcy,
arbitration or other proceeding, or if Borrower sues any holder in connection
with this Note or any other Loan Document and does not prevail, then Borrower
agrees to pay to each such holder, in addition to principal, interest and any
other sums owing to Lenders hereunder and under the other Loan Documents, all
costs and expenses incurred by such holder in trying to collect this Note or in
any such suit or proceeding, including, without limitation, attorneys' fees and
expenses, investigation costs and all court costs, whether or not suit is filed
hereon, whether before or after the Maturity Date, or whether in connection with
bankruptcy, insolvency or appeal, or whether collection is made against Borrower
or any guarantor or endorser or any other person primarily or secondarily liable
hereunder.
 
4. Heirs, Successors and Assigns.  The terms of this Note and of the other Loan
Documents shall bind and inure to the benefit of the heirs, devisees,
representatives, successors and assigns of the parties.  The foregoing sentence
shall not be construed to permit Borrower to assign the Loan except as otherwise
permitted under the Loan Documents.  As further provided in the Loan Agreement,
a Lender may, at any time, sell, transfer, or assign all or a portion of its
interest in this Note, the Mortgage and the other Loan Documents, as set forth
in the Loan Agreement.
 
5. General Provisions.  Time is of the essence with respect to Borrower's
obligations under this Note.  If more than one person or entity executes this
Note as Borrower, all of said parties shall be jointly and severally liable for
payment of the indebtedness evidenced hereby.  Borrower and all sureties,
endorsers, guarantors and any other party now or hereafter liable for the
payment of this Note in whole or in part, hereby severally (a) waive demand,
presentment for payment, notice of dishonor and of nonpayment, protest, notice
of protest, notice of intent to accelerate, notice of acceleration and all other
notices (except any notices which are specifically required by this Note or any
other Loan Document), filing of suit and diligence in collecting this Note or
enforcing any of the security herefor; (b) agree to any substitution,
subordination, exchange or release of any such security or the release of any
party primarily or secondarily liable hereon; (c) agree that neither
Administrative Agent nor any Lender shall be required first to institute suit or
exhaust its remedies hereon against Borrower or others liable or to become
liable hereon or to perfect or enforce its rights against them or any security
herefor; (d) consent to any extensions or postponements of time of payment of
this Note for any period or periods of time and to any partial payments, before
or after maturity, and to any other indulgences with respect hereto, without
notice thereof to any of them; and (e) submit (and waive all rights to object)
to non-exclusive personal jurisdiction of any state or federal court sitting in
the city and county, and venue in the city or county, in which payment is to be
made as specified in the first paragraph of Page 1 of this Note, for the
enforcement of any and all obligations under this Note and the Loan Documents;
(f) waive the benefit of all homestead and similar exemptions as to this Note;
(g) agree that their liability under this Note shall not be affected or impaired
by any determination that any security interest or lien taken by Lender to
secure this Note is invalid or unperfected; and (h) hereby subordinate any and
all rights against Borrower and any of the security for the payment of this
Note, whether by subrogation, agreement or otherwise, until this Note is paid in
full.  A determination that any provision of this Note is unenforceable or
invalid shall not affect the enforceability or validity of any other provision
and the determination that the application of any provision of this Note to any
person or circumstance is illegal or unenforceable shall not affect the
enforceability or validity of such provision as it may apply to other persons or
circumstances.  This Note may not be amended except in a writing specifically
intended for such purpose and executed by the party against whom enforcement of
the amendment is sought.  Captions and headings in this Note are for convenience
only and shall be disregarded in construing it.  THIS NOTE, AND ITS VALIDITY,
ENFORCEMENT AND INTERPRETATION, SHALL BE GOVERNED BY NEW YORK LAW (WITHOUT
REGARD TO ANY CONFLICT OF LAWS PRINCIPLES) AND APPLICABLE UNITED STATES FEDERAL
LAW.
 
2

--------------------------------------------------------------------------------


 
6. Notices.  Any notice, request, or demand to or upon Borrower or Lender shall
be deemed to have been properly given or made when delivered in accordance with
the Loan Agreement.
 
7. No Usury.  It is expressly stipulated and agreed to be the intent of
Borrower, Administrative Agent and all Lenders at all times to comply with
applicable state Law or applicable United States federal Law (to the extent that
it permits a Lender to contract for, charge, take, reserve, or receive a greater
amount of interest than under state Law) and that this Section shall control
every other covenant and agreement in this Note and the other Loan
Documents.  If applicable state or federal Law should at any time be judicially
interpreted so as to render usurious any amount called for under this Note or
under any of the other Loan Documents, or contracted for, charged, taken,
reserved, or received with respect to the Loan, or if Administrative Agent's
exercise of the option to accelerate the Maturity Date, or if any prepayment by
Borrower results in Borrower having paid any interest in excess of that
permitted by applicable Law, then it is Administrative Agent's and each Lender's
express intent that all excess amounts theretofore collected by Administrative
Agent or any Lender shall be credited on the principal balance of this Note and
all other indebtedness and the provisions of this Note and the other Loan
Documents shall immediately be deemed reformed and the amounts thereafter
collectible hereunder and thereunder reduced, without the necessity of the
execution of any new documents, so as to comply with the applicable Law, but so
as to permit the recovery of the fullest amount otherwise called for hereunder
or thereunder.  All sums paid or agreed to be paid to Lenders for the use,
forbearance, or detention of the Loan shall, to the extent permitted by
applicable Law, be amortized, prorated, allocated, and spread throughout the
full stated term of the Loan until payment in full so that the rate or amount of
interest on account of the Loan does not exceed the maximum lawful rate from
time to time in effect and applicable to the Loan for so long as the Loan is
outstanding.
 
3

--------------------------------------------------------------------------------


 
THE LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT
BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES.
 
THERE ARE NO ORAL AGREEMENTS BETWEEN THE PARTIES.
 




[Remainder of page intentionally left blank]
 
4

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, Borrower has duly executed this Note under seal as of the
date first above written.

 

  ACADIA CORTLANDT LLC, a Delaware limited liability company               By   
   
Robert Masters
Senior Vice President

 
 

--------------------------------------------------------------------------------


 
SECTION:
24.10

BLOCK:
1

LOTS:
1, 1.2, 2 and 3

Premises:
Cortlandt Towne Center Shopping Center, Town of Cortlandt

 

--------------------------------------------------------------------------------



Date:  As of July 29, 2009


MORTGAGE, ASSIGNMENT OF LEASES
AND RENTS AND SECURITY AGREEMENT
("this Mortgage")


FROM


ACADIA CORTLANDT LLC,
a limited liability company organized and existing under the laws of Delaware
("Mortgagor")


Address and Chief
 


Executive Office of Mortgagor:
 
c/o Acadia Realty Trust
1311 Mamaroneck Avenue, Suite 260
White Plains, New York 10605




TO


BANK OF AMERICA, N.A.,
a national banking association,
as Administrative Agent
("Mortgagee")


Address of Mortgagee:
One Bryant Park, 35th Floor
New York, New York 10036




Mortgage Amount:   $2,000,000



--------------------------------------------------------------------------------


This instrument prepared by, and after recording please return to:
Schiff Hardin LLP
900 Third Avenue, 23rd Floor
New York, New York 10022
Attention:   Paul G. Mackey, Esq.
 

--------------------------------------------------------------------------------


 
THE AMOUNT OF THIS MORTGAGE IS $2,000,000.




MORTGAGE, ASSIGNMENT OF
LEASES AND RENTS, AND SECURITY AGREEMENT


THIS MORTGAGE, ASSIGNMENT OF LEASES AND RENTS AND SECURITY AGREEMENT (this
"Mortgage") is made as of the 29th day of July, 2009, by ACADIA CORTLANDT LLC, a
Delaware limited liability company, ("Mortgagor"), in favor of and for the
benefit of BANK OF AMERICA, N.A., a national banking association, as
Administrative Agent for itself and other lenders pursuant to the Loan Agreement
defined below (together with its successors and assigns, "Mortgagee").
 
 
ARTICLE 1

 
 
Definitions; Granting Clauses; Secured Indebtedness
 
Section 1.1. Principal Secured.  This Mortgage secures the aggregate principal
amount of up to $2,000,000 plus such additional amounts as Mortgagee may from
time to time advance subsequent to a default by Mortgagor pursuant to the terms
and conditions of this Mortgage, with respect to an obligation secured by a lien
or encumbrance prior to the lien of this Mortgage or for the protection of the
lien of this Mortgage, together with interest thereon.  In the event that all or
any part of the Premises is located in the State of New York, then,
notwithstanding the language in the Granting Clause and Section 2.2 or anything
else contained herein to the contrary, the maximum amount secured hereby at
execution or which under any contingency may become secured hereby at any time
hereafter is the Mortgage Amount and all interest, additional interest and late
payment and prepayment charges in respect thereof, plus all amounts expended by
Mortgagee following a default hereunder in respect of insurance premiums and
real estate taxes, and all legal costs or expenses of collection of the debt
secured hereby or of the defense or prosecution of the rights and lien created
hereby.
 
Section 1.2. Definitions.
 
(a) In addition to other terms defined herein, each of the following terms shall
have the meaning assigned to it, such definitions to be applicable equally to
the singular and the plural forms of such terms and to all genders:
 
"Additional Interest":  Additional Interest as defined in the Loan Agreement.
 
"Loan Agreement":  Loan Agreement dated of even date herewith between Mortgagor
and Mortgagee, as it may be from time to time amended, restated, modified,
extended or supplemented.
 
"Mortgagor":  Acadia Cortlandt LLC, a Delaware limited liability company, whose
address is c/o Acadia Realty Trust, 1311 Mamaroneck Avenue, Suite 260, White
Plains, New York 10605, and its permitted successors and assigns.
 

--------------------------------------------------------------------------------


 
"Promissory Note":  Collectively, the Future Advance Notes, as defined in the
Loan Agreement.
 
Capitalized terms used herein which are not otherwise defined but which are
defined in the Loan Agreement shall have the meaning ascribed to them in the
Loan Agreement.
 
Section 1.3. Granting Clause.  In consideration of the provisions of this
Mortgage and of the sum of $10.00 cash in hand paid and other good and valuable
consideration the receipt and sufficiency of which are hereby acknowledged by
the Mortgagor, Mortgagor does hereby GRANT, BARGAIN, SELL, CONVEY, TRANSFER,
ASSIGN, MORTGAGE, HYPOTHECATE, PLEDGE, DEPOSIT and SET OVER to Mortgagee, with
all estate, right, title and interest of Mortgagor in and to the Property (as
hereinafter defined), whether now owned or held or hereafter acquired by
Mortgagor, to have and hold the Property unto Mortgagee, its successors and
assigns forever; and to hold the Property unto Mortgagee in fee simple forever;
provided that Mortgagor may retain possession of the Property until the
occurrence of an Event of Default; (a) the real property described in Exhibit A
which is attached hereto and incorporated herein by reference (the "Land")
together with: (i) any and all buildings, structures, improvements, alterations
or appurtenances now or hereafter situated or to be situated on the Land
(collectively, the "Improvements"); and (ii) all right, title and interest of
Mortgagor, now owned or hereafter acquired, in and to (1) all streets, roads,
alleys, easements, rights-of-way, licenses, rights of ingress and egress,
vehicle parking rights and public places, existing or proposed, abutting,
adjacent, used in connection with or pertaining to the Land or the Improvements;
(2) any strips or gores between the Land and abutting or adjacent properties;
(3) all options to purchase or lease the Land or the Improvements or any portion
thereof or interest therein, and any greater estate in the Land or the
Improvements; and (4) all water and water rights, timber, crops and mineral
interests on or pertaining to the Land (the Land, Improvements and other rights,
titles and interests referred to in this clause (a) being herein sometimes
collectively called the "Premises"); (b)  all fixtures, equipment, systems,
machinery, furniture, furnishings, appliances, inventory, goods, building and
construction materials, supplies, and articles of personal property, of every
kind and character, tangible and intangible (including software embedded
therein), now owned or hereafter acquired by Mortgagor, which are now or
hereafter attached to or situated in, on or about the Land or the Improvements,
or used in or necessary to the complete and proper planning, development, use,
occupancy or operation thereof, or acquired (whether delivered to the Land or
stored elsewhere) for use or installation in or on the Land or the Improvements,
and all renewals and replacements of, substitutions for and additions to the
foregoing (the properties referred to in this clause (b) being herein sometimes
collectively called the "Accessories," all of which are hereby declared to be
permanent accessions to the Land); (c)  all (i) plans and specifications for the
Improvements; (ii) Mortgagor's rights, but not liability for any breach by
Mortgagor, under all commitments (including any commitments for financing to pay
any of the Secured Indebtedness, as defined below), insurance policies (or
additional or supplemental coverage related thereto, including from an insurance
provider meeting the requirements of the Loan Documents or from or through any
state or federal government sponsored program or entity), Swap Transactions (as
hereinafter defined), contracts and agreements for the design, construction,
operation or inspection of the Improvements and other contracts and general
intangibles (including but not limited to payment intangibles, trademarks, trade
names, goodwill, software and symbols) related to the Premises or the
Accessories or the operation thereof; (iii) deposits and deposit accounts
arising from or related to any transactions related to the Premises or the
Accessories (including but not limited to Mortgagor's rights in tenants'
security deposits, deposits with respect to utility services to the Premises,
and any deposits, deposit accounts or reserves hereunder or under any other Loan
Documents (hereinafter defined) for taxes, insurance or otherwise), rebates or
refunds of impact fees or other taxes, assessments or charges, money, accounts
(including deposit accounts), instruments, documents, promissory notes and
chattel paper (whether tangible or electronic) arising from or by virtue of any
transactions related to the Premises or the Accessories, and any account or
deposit account from which Mortgagor may from time to time authorize Mortgagee
to debit and/or credit payments due with respect to the Loan or any Swap
Transaction, all rights to the payment of money from Mortgagee under any Swap
Transaction, and all accounts, deposit accounts and general intangibles,
including payment intangibles, described in any Swap Transaction;
 
2

--------------------------------------------------------------------------------


 
(iv) permits, licenses, franchises, certificates, development rights,
commitments and rights for utilities, and other rights and privileges obtained
in connection with the Premises or the Accessories; (v) leases, rents,
royalties, bonuses, issues, profits, revenues and other benefits of the Premises
and the Accessories (without derogation of Article 3 hereof); (vi) as-extracted
collateral produced from or allocated to the Land including, without limitation,
oil, gas and other hydrocarbons and other minerals and all products processed or
obtained therefrom, and the proceeds thereof; and (vii) engineering, accounting,
title, legal, and other technical or business data concerning the Property which
are in the possession of Mortgagor or in which Mortgagor can otherwise grant a
security interest; and (d) all (i) accounts and proceeds (cash or non-cash and
including payment intangibles) of or arising from the properties, rights, titles
and interests referred to above in this Section 1.3, including but not limited
to proceeds of any sale, lease or other disposition thereof, proceeds of each
policy of insurance (or additional or supplemental coverage related thereto,
including from an insurance provider meeting the requirements of the Loan
Documents or from or through any state or federal government sponsored program
or entity) relating thereto (including premium refunds), proceeds of the taking
thereof or of any rights appurtenant thereto, including change of grade of
streets, curb cuts or other rights of access, by condemnation, eminent domain or
transfer in lieu thereof for public or quasi-public use under any law, and
proceeds arising out of any damage thereto; (ii) all letter-of-credit rights
(whether or not the letter of credit is evidenced by a writing) Mortgagor now
has or hereafter acquires relating to the properties, rights, titles and
interests referred to in this Section 1.3; (iii) all commercial tort claims
Mortgagor now has or hereafter acquires relating to the properties, rights,
titles and interests referred to in this Section 1.3; and (iv) other interests
of every kind and character which Mortgagor now has or hereafter acquires in, to
or for the benefit of the properties, rights, titles and interests referred to
above in this Section 1.3 and all property used or useful in connection
therewith, including but not limited to rights of ingress and egress and
remainders, reversions and reversionary rights or interests; and if the estate
of Mortgagor in any of the property referred to above in this Section 1.3 is a
leasehold estate, this conveyance shall include, and the lien and security
interest created hereby shall encumber and extend to, all other or additional
title, estates, interests or rights which are now owned or may hereafter be
acquired by Mortgagor in or to the property demised under the lease creating the
leasehold estate; TO HAVE AND TO HOLD the foregoing rights, interests and
properties, and all rights, estates, powers and privileges appurtenant thereto
(herein collectively called the "Property"), unto Mortgagee, its successors and
assigns, in trust, in fee simple forever, subject to the terms, provisions and
conditions herein set forth, to secure the obligations of Mortgagor under the
Note and Loan Documents (as hereinafter defined) and all other indebtedness and
matters defined as "Secured Indebtedness" in Section 1.5 of this Mortgage;
PROVIDED, HOWEVER, that if Mortgagor shall promptly pay or cause to be paid to
Mortgagee (as hereinafter defined) the principal sum, including all additional
advances and all other sums payable by Mortgagor to Mortgagee under the terms of
the Loan Documents and shall perform or cause to be performed all the other
terms, conditions, agreements and provisions contained in the Loan Documents,
all without fraud or delay or deduction or abatement of anything or for any
reason, then this Mortgage and the estate hereby granted shall cease, terminate
and become void.
 
3

--------------------------------------------------------------------------------


 
Section 1.4. Security Interest.  Mortgagor hereby grants to Mortgagee a security
interest in all of the Property which constitutes personal property or fixtures,
all proceeds and products thereof, and all supporting obligations ancillary to
or arising in any way in connection therewith (herein sometimes collectively
called the "Collateral") to secure the obligations of Mortgagor under the Note
and Loan Documents and all other indebtedness and matters defined as Secured
Indebtedness in Section 1.5 of this Mortgage.  In addition to its rights
hereunder or otherwise, Mortgagee shall have all of the rights of a secured
party under the New York Uniform Commercial Code, as in effect from time to
time, or under the Uniform Commercial Code in force, from time to time, in any
other state to the extent the same is applicable law.
 
Section 1.5. Secured Indebtedness, Note, Loan Documents, Other
Obligations.  This Mortgage is made to secure and enforce the payment and
performance of the following promissory notes, obligations, indebtedness, duties
and liabilities and all renewals, extensions, supplements, increases, and
modifications thereof in whole or in part from time to time (collectively the
"Secured Indebtedness"): (a) the Promissory Note and all other promissory notes
given in substitution therefor or in modification, supplement, increase, renewal
or extension thereof, in whole or in part (such promissory note or promissory
notes, whether one or more, as from time to time renewed, extended,
supplemented, increased or modified and all other notes given in substitution
therefor, or in modification, renewal or extension thereof, in whole or in part,
being hereinafter called the "Note", and Mortgagee, or the subsequent Mortgagee
at the time in question of the Note or any of the Secured Indebtedness, as
hereinafter defined, such Mortgagee continuing to be defined herein as
"Mortgagee"); and (b) all interest, Additional Interest, indebtedness,
liabilities, duties, covenants, promises and other obligations whether joint or
several, direct or indirect, fixed or contingent, liquidated or unliquidated,
and the cost of collection of all such amounts, owed by Mortgagor to Mortgagee
now or hereafter incurred or arising pursuant to or permitted by the provisions
of the Note, this Mortgage, the Loan Agreement or any other document now or
hereafter evidencing, governing, guaranteeing, securing or otherwise executed in
connection with the loan evidenced by the Note, including but not limited to any
loan or credit agreement, letter of credit or reimbursement agreement, tri-party
financing agreement, Master Agreement relating to any Swap Transactions or other
agreement between Mortgagor and Mortgagee, or among Mortgagor, Mortgagee and any
other party or parties, pertaining to the repayment or use of the proceeds of
the loan evidenced by the Note (the Note, the Mortgage, the Loan Agreement, any
Master Agreement relating to any Swap Transactions and any such documents as
they or any of them may have been or may be from time to time renewed, extended,
supplemented, increased or modified, being herein sometimes collectively called
the "Loan Documents").  "Swap Transaction" means any agreement, whether or not
in writing, relating to any transaction that is a rate swap, basis swap, forward
rate transaction, commodity swap, commodity option, equity or equity index swap
or option, bond, note or bill option, interest rate option, forward foreign
exchange transaction, cap, collar or floor transaction, currency swap,
cross-currency rate swap, swap option currency option or any other, similar
transaction (including any option to enter into any of the foregoing) or any
combination of the foregoing, and, unless the context otherwise clearly
requires, any form of master agreement (the "Master Agreement") published by the
International Swaps and Derivatives Association, Inc., or any other master
agreement, entered into between Mortgagee (or its affiliates) and Mortgagor (or
its affiliates), together with any related schedules, as amended, supplemented,
superseded or replaced from time to time, relating to or governing any or all of
the foregoing.
 
4

--------------------------------------------------------------------------------


 
ARTICLE 2

 
 
Representations, Warranties and Covenants
 
Section 2.1. Mortgagor represents, warrants, and covenants as follows:
 
(a) Payment and Performance.  Mortgagor will make due and punctual payment of
the Secured Indebtedness. Mortgagor will timely and properly perform and comply
with all of the covenants, agreements, and conditions imposed upon it by this
Mortgage and the other Loan Documents and will not permit a default to occur
hereunder or thereunder.  Time shall be of the essence in this Mortgage.
 
(b) Title and Permitted Encumbrances.  Mortgagor has, in Mortgagor's own right,
and Mortgagor covenants to maintain, lawful, good and marketable title to the
Property, is lawfully seized and possessed of the Property and every part
thereof, and has the right to convey the same, free and clear of all liens,
charges, claims, security interests, and encumbrances except for (i) the
matters, if any, set forth under the heading "Permitted Encumbrances" in Exhibit
B hereto, which are Permitted Encumbrances only to the extent the same are valid
and subsisting and affect the Property, (ii) the liens and security interests
evidenced by this Mortgage, (iii) statutory liens for real estate taxes and
assessments on the Property which are not yet delinquent, and (iv) other liens
and security interests (if any) in favor of Mortgagee (the matters described in
the foregoing clauses (i), (ii), (iii) and (iv) being herein called the
"Permitted Encumbrances").  Mortgagor, and Mortgagor's successors and assigns,
will warrant generally and forever defend title to the Property, subject as
aforesaid, to Mortgagee and his successors or substitutes and assigns, against
the claims and demands of all persons claiming or to claim the same or any part
thereof.  Mortgagor will punctually pay, perform, observe and keep all
covenants, obligations and conditions in or pursuant to any Permitted
Encumbrance and will not modify or permit modification of any Permitted
Encumbrance without the prior written consent of Mortgagee.  Inclusion of any
matter as a Permitted Encumbrance does not constitute approval or waiver by
Mortgagee of any existing or future violation or other breach thereof by
Mortgagor, by the Property or otherwise.  No part of the Property constitutes
all or any part of the principal residence of Mortgagor if Mortgagor is an
individual.  If any right or interest of Mortgagee in the Property or any part
thereof shall be endangered or questioned or shall be attacked directly or
indirectly, Mortgagee and Mortgagee, or either of them (whether or not named as
parties to legal proceedings with respect thereto), are hereby authorized and
empowered to take such steps as in their discretion may be proper for the
defense of any such legal proceedings or the protection of such right or
interest of Mortgagee, including but not limited to the employment of
independent counsel, the prosecution or defense of litigation, and the
compromise or discharge of adverse claims.  All expenditures so made of every
kind and character shall be a demand obligation (which obligation Mortgagor
hereby promises to pay) owing by Mortgagor to Mortgagee or Mortgagee (as the
case may be), and the party (Mortgagee or Mortgagee, as the case may be) making
such expenditures shall be subrogated to all rights of the person receiving such
payment.
 
5

--------------------------------------------------------------------------------


 
(c) Taxes and Other Impositions.  Mortgagor will pay, or cause to be paid, all
taxes, assessments and other charges or levies imposed upon or against or with
respect to the Property or the ownership, use, occupancy or enjoyment of any
portion thereof, or any utility service thereto, as the same become due and
payable, including but not limited to all real estate taxes assessed against the
Property or any part thereof, and shall deliver promptly to Mortgagee such
evidence of the payment thereof as Mortgagee may require.
 
(d) Insurance.  Mortgagor shall obtain and maintain at Mortgagor's sole expense:
(1) mortgagee title insurance issued to Mortgagee covering the Premises as
required by Mortgagee, without exception for mechanics' liens; (2) property
insurance with respect to all insurable Property, against loss or damage by
fire, lightning, windstorm, explosion, hail, tornado and such additional hazards
as are presently included in "Special Form" (also known as "all-risk") coverage
and against any and all acts of terrorism and such other insurable hazards as
Mortgagee may require, in an amount not less than 100% of the full replacement
cost, including the cost of debris removal, without deduction for depreciation
and sufficient to prevent Mortgagor and Mortgagee from becoming a coinsurer,
such insurance to be in "builder's risk" completed value (non-reporting) form
during and with respect to any construction (other than construction of
customary tenant improvements in existing buildings) on the Premises; (3) if and
to the extent any portion of the Improvements is, under the Flood Disaster
Protection Act of 1973 ("FDPA"), as it may be amended from time to time, in a
Special Flood Hazard Area, within a Flood Zone designated A or V in a
participating community, a flood insurance policy in an amount required by
Mortgagee, but in no event less than the amount sufficient to meet the
requirements of applicable law and the FDPA, as such requirements may from time
to time be in effect; (4) general liability insurance, on an "occurrence" basis,
against claims for "personal injury" liability, including bodily injury, death
or property damage liability, for the benefit of Mortgagor as named insured and
Mortgagee as additional insured; (5) statutory workers' compensation insurance
with respect to any work on or about the Premises (including employer's
liability insurance, if required by Mortgagee), covering all employees of
Mortgagor and any contractor; (6) if there is a general contractor, during and
with respect to any construction (other than construction of customary tenant
improvements in existing buildings) on the Premises, commercial general
liability insurance, including products and completed operations coverage, and
in other respects similar to that described in clause (4) above, for the benefit
of the general contractor as named insured and Mortgagor and Mortgagee as
additional insureds, in addition to statutory workers' compensation insurance
with respect to any work on or about the Premises (including employer's
liability insurance, if required by Mortgagee), covering all employees of the
general contractor any contractor; and (7) such other insurance on the Property
and endorsements as may from time to time be required by Mortgagee (including
but not limited to soft cost coverage, automobile liability insurance, business
interruption insurance or delayed rental insurance, boiler and machinery
insurance, earthquake insurance, wind insurance, sinkhole coverage, and/or
permit to occupy endorsement) and against other insurable hazards or casualties
which at the time are commonly insured against in the case of premises similarly
situated, due regard being given to the height, type, construction, location,
use and occupancy of buildings and improvements.
 
6

--------------------------------------------------------------------------------


 
All insurance policies shall be issued and maintained by insurers, in amounts,
with deductibles, limits and retentions, and in forms satisfactory to Mortgagee,
and shall require not less than ten (10) days' prior written notice to Mortgagee
of any cancellation for nonpayment of premiums, and not less than thirty (30)
days' prior written notice to Mortgagee of any other cancellation or any change
of coverage.  All insurance companies must be licensed to do business in the
state in which the Property is located and must have an A.M. Best Company
financial and performance ratings of A-:IX or better.  All insurance policies
maintained, or caused to be maintained, by Mortgagor with respect to the
Property, except for general liability insurance, shall provide that each such
policy shall be primary without right of contribution from any other insurance
that may be carried by Mortgagor or Mortgagee and that all of the provisions
thereof, except the limits of liability, shall operate in the same manner as if
there were a separate policy covering each insured.  If any insurer which has
issued a policy of title, hazard, liability or other insurance required pursuant
to this Mortgage or any other Loan Document becomes insolvent or the subject of
any petition, case, proceeding or other action pursuant to any Debtor Relief
Law, or if in Mortgagee's reasonable opinion the financial responsibility of
such insurer is or becomes inadequate, Mortgagor shall, in each instance
promptly upon its discovery thereof or upon the request of Mortgagee therefor,
and at Mortgagor's expense, promptly obtain and deliver to Mortgagee a like
policy (or, if and to the extent permitted by Mortgagee, acceptable evidence of
insurance) issued by another insurer, which insurer and policy meet the
requirements of this Mortgage or such other Loan Document, as the case may
be.  Without limiting the discretion of Mortgagee with respect to required
endorsements to insurance policies, all such policies for loss of or damage to
the Property shall contain a standard mortgagee clause (without contribution)
naming Mortgagee as mortgagee with loss proceeds payable to Mortgagee
notwithstanding (i) any act, failure to act or negligence of or violation of any
warranty, declaration or condition contained in any such policy by any named or
additional insured; (ii) the occupation or use of the Property for purposes more
hazardous than permitted by the terms of any such policy; (iii) any foreclosure
or other action by Mortgagee under the Loan Documents; or (iv) any change in
title to or ownership of the Property or any portion thereof, such proceeds to
be held for application as provided in the Loan Documents.  The originals of
each initial insurance policy (or to the extent permitted by Mortgagee, a copy
of the original policy and such evidence of insurance acceptable to Mortgagee)
shall be delivered to Mortgagee at the time of execution of this Mortgage, with
all premiums fully paid current, and each renewal or substitute policy (or
evidence of insurance) shall be delivered to Mortgagee, with all premiums fully
paid current, at least ten (10) days before the termination of the policy it
renews or replaces.  Mortgagor shall pay all premiums on policies required
hereunder as they become due and payable and promptly deliver to Mortgagee
evidence satisfactory to Mortgagee of the timely payment thereof.  If any loss
occurs at any time when Mortgagor has failed to perform Mortgagor's covenants
and agreements in this paragraph with respect to any insurance payable because
of loss sustained to any part of the Property whether or not such insurance is
required by Mortgagee, Mortgagee shall nevertheless be entitled to the benefit
of all insurance covering the loss and held by or for Mortgagor, to the same
extent as if it had been made payable to Mortgagee.  Upon any foreclosure hereof
or transfer of title to the Property in extinguishment of the whole or any part
of the Secured Indebtedness, all of Mortgagor's right, title and interest in and
to the insurance policies referred to in this Section (including unearned
premiums) and all proceeds payable thereunder shall thereupon vest in the
purchaser at foreclosure or other such transferee, to the extent permissible
under such policies.  Mortgagee shall have the right (but not the obligation) to
make proof of loss for, settle and adjust any claim under, and receive the
proceeds of, all insurance for loss of or damage to the Property where the loss
is estimated by Mortgagee to be $1,000,000 or more, regardless of whether or not
such insurance policies are required by Mortgagee, and the expenses incurred by
Mortgagee in the adjustment and collection of insurance proceeds shall be a part
of the Secured Indebtedness and shall be due and payable to Mortgagee on
demand.  Mortgagee shall not be, under any circumstances, liable or responsible
for failure to collect or exercise diligence in the collection of any of such
proceeds or for the obtaining, maintaining or adequacy of any insurance or for
failure to see to the proper application of any amount paid over to
Mortgagor.  Any such proceeds received by Mortgagee shall, after deduction
therefrom of all reasonable expenses actually incurred by Mortgagee, including
attorneys' fees, at Mortgagee's option be (1) released to Mortgagor, or (2)
applied (upon compliance with such terms and conditions as may be required by
Mortgagee) to repair or restoration, either partly or entirely, of the Property
so damaged, or (3) applied to the payment of the Secured Indebtedness in such
order and manner as Mortgagee, in its sole discretion, may elect, whether or not
due.  In any event, the unpaid portion of the Secured Indebtedness shall remain
in full force and effect and the payment thereof shall not be
excused.  Mortgagor shall at all times comply with the requirements of the
insurance policies required hereunder and of the issuers of such policies and of
any board of fire underwriters or similar body as applicable to or affecting the
Property.
 
7

--------------------------------------------------------------------------------


 
(e) Application of Insurance Proceeds.   Notwithstanding anything to the
contrary set forth in the preceding Section 2.1(d), if the Property is damaged
or destroyed and Mortgagee determines that all of the conditions specified
hereinafter in this Section have been satisfied, then Mortgagee shall apply the
proceeds of insurance (i) first to reimbursing itself for all costs incurred by
it in the collection of such proceeds and (ii) second to reimbursing Mortgagor
for such actual costs as shall have been incurred by Mortgagor in restoring the
Property and shall be approved by Mortgagee.  Insurance proceeds shall be
applied to such restoration solely if (A) Mortgagee determines that:  (i) the
Property is capable of being suitably restored in accordance with applicable
Legal Requirements to the value, condition, character and general utility
existing prior to such damage or destruction, and, in any event, to a Loan to
Value Ratio of not greater than 70%, provided that this clause (i) shall not
apply to insurance proceeds relating to a casualty for which the gross insurance
proceeds do not exceed $1,000,000; (ii) sufficient funds are unconditionally
available (from proceeds of insurance and/or from funds of Mortgagor) to enable
Mortgagor promptly to commence, and thereafter diligently to prosecute to
completion, such restoration, provided that this clause (ii) shall not apply to
insurance proceeds relating to a casualty for which the gross insurance proceeds
do not exceed $1,000,000; (iii) Mortgagor is not in default or in breach of any
obligations under any Loan Document, no uncured Default exists under any Loan
Document and no facts or circumstances exist that would constitute an Default
with the passage of time or the giving of notice or both; and (iv) neither the
validity, enforceability nor priority of the lien of this Mortgage shall be
adversely affected; (B) Mortgagor has entered into a written agreement,
satisfactory in form and substance to Mortgagee, containing such conditions to
disbursements as are employed at the time by Mortgagee for construction loans;
(C) Mortgagor has delivered to Mortgagee such security as Mortgagee might have
reasonably required to assure completion of restoration in accordance with the
standards specified above; and (D) Mortgagor has complied with such further
reasonable requirements as Mortgagee might have specified.
 
8

--------------------------------------------------------------------------------


 
(f) Reserve for Insurance, Taxes and Assessments.  Upon request of Mortgagee, to
secure the payment and performance of the Secured Indebtedness, but not in lieu
of such payment and performance, Mortgagor will deposit with Mortgagee a sum
equal to real estate taxes, assessments and charges (which charges for the
purposes of this paragraph shall include without limitation any recurring charge
which could result in a lien against the Property) against the Property for the
current year and the premiums for such policies of insurance for the current
year, all as estimated by Mortgagee and prorated to the end of the calendar
month following the month during which Mortgagee's request is made, and
thereafter will deposit with Mortgagee, on each date when an installment of
principal and/or interest is due on the Note, sufficient funds (as estimated
from time to time by Mortgagee) to permit Mortgagee to pay at least fifteen (15)
days prior to the due date thereof, the next maturing real estate taxes,
assessments and charges and premiums for such policies of insurance.  Mortgagee
shall have the right to rely upon tax information furnished by applicable taxing
authorities in the payment of such taxes or assessments and shall have no
obligation to make any protest of any such taxes or assessments.  Any excess
over the amounts required for such purposes shall be held by Mortgagee for
future use, applied to any Secured Indebtedness or refunded to Mortgagor, at
Mortgagee's option, and any deficiency in such funds so deposited shall be made
up by Mortgagor upon demand of Mortgagee.  All such funds so deposited shall
bear no interest, may be commingled with the general funds of Mortgagee and
shall be applied by Mortgagee toward the payment of such taxes, assessments,
charges and premiums when statements therefor are presented to Mortgagee by
Mortgagor (which statements shall be presented by Mortgagor to Mortgagee a
reasonable time before the applicable amount is due); provided, however, that,
if a Default shall have occurred hereunder, such funds may at Mortgagee's option
be applied to the payment of the Secured Indebtedness in the order determined by
Mortgagee in its sole discretion, and that Mortgagee may (but shall have no
obligation) at any time, in its discretion, apply all or any part of such funds
toward the payment of any such taxes, assessments, charges or premiums which are
past due, together with any penalties or late charges with respect thereto.  The
conveyance or transfer of Mortgagor's interest in the Property for any reason
(including without limitation the foreclosure of a subordinate lien or security
interest or a transfer by operation of law) shall constitute an assignment or
transfer of Mortgagor's interest in and rights to such funds held by Mortgagee
under this paragraph but subject to the rights of Mortgagee hereunder.
 
(g) Condemnation.  Mortgagor shall notify Mortgagee immediately of any
threatened or pending proceeding for condemnation affecting the Property or
arising out of damage to the Property, and Mortgagor shall, at Mortgagor's
expense, diligently prosecute any such proceedings.  Mortgagee shall have the
right (but not the obligation) to participate in any such proceeding and to be
represented by counsel of its own choice.  Mortgagee shall be entitled to
receive all sums which may be awarded or become payable to Mortgagor for the
condemnation of the Property, or any part thereof, for public or quasi-public
use, or by virtue of private sale in lieu thereof, and any sums which may be
awarded or become payable to Mortgagor for injury or damage to the
Property.  Mortgagor shall, promptly upon request of Mortgagee, execute such
additional assignments and other documents as may be necessary from time to time
to permit such participation and to enable Mortgagee to collect and receipt for
any such sums.  All such sums are hereby assigned to Mortgagee, and shall, after
deduction therefrom of all reasonable expenses actually incurred by Mortgagee,
including attorneys' fees, at Mortgagee's option be (1) released to Mortgagor,
or (2) applied (upon compliance with such terms and conditions as may be
required by Mortgagee) to repair or restoration of the Property so affected, or
(3) applied to the payment of the Secured Indebtedness in such order and manner
as Mortgagee, in its sole discretion, may elect, whether or not due.  In any
event the unpaid portion of the Secured Indebtedness shall remain in full force
and effect and the payment thereof shall not be excused.  Mortgagee shall not
be, under any circumstances, liable or responsible for failure to collect or to
exercise diligence in the collection of any such sum or for failure to see to
the proper application of any amount paid over to Mortgagor.  Mortgagee is
hereby authorized, in the name of Mortgagor, to execute and deliver valid
acquittances for, and to appeal from, any such award, judgment or decree.  All
costs and expenses (including but not limited to attorneys' fees) incurred by
Mortgagee in connection with any condemnation shall be a demand obligation owing
by Mortgagor (which Mortgagor hereby promises to pay) to Mortgagee pursuant to
this Mortgage.
 
9

--------------------------------------------------------------------------------


 
(h) Compliance with Legal Requirements.  The Property and the use, operation and
maintenance thereof and all activities thereon do and shall at all times comply
with all applicable Legal Requirements (hereinafter defined).  The Property is
not, and shall not be, dependent on any other property or premises or any
interest therein other than the Property to fulfill any requirement of any Legal
Requirement.  Mortgagor shall not, by act or omission, permit any building or
other improvement not subject to the lien of this Mortgage to rely on the
Property or any interest therein to fulfill any requirement of any Legal
Requirement.  No improvement upon or use of any part of the Property constitutes
a nonconforming use under any zoning law or similar law or ordinance.  Mortgagor
has obtained and shall preserve in force all requisite zoning, utility,
building, health, environmental and operating permits from the governmental
authorities having jurisdiction over the Property.
 
If Mortgagor receives a notice or claim from any person that the Property, or
any use, activity, operation or maintenance thereof or thereon, is not in
compliance with any Legal Requirement, Mortgagor will promptly furnish a copy of
such notice or claim to Mortgagee.  Mortgagor has received no notice and has no
knowledge of any such noncompliance.  As used in this Mortgage:  (i) the term
"Legal Requirement" means any Law (hereinafter defined), agreement, covenant,
restriction, easement or condition (including, without limitation of the
foregoing, any condition or requirement imposed by any insurance or surety
company), as any of the same now exists or may be changed or amended or come
into effect in the future; and (ii) the term "Law" means any federal, state or
local law, statute, ordinance, code, rule, regulation, license, permit,
authorization, decision, order, injunction or decree, domestic or foreign.
 
(i) Maintenance, Repair and Restoration.  Mortgagor will keep the Property in
first class order, repair, operating condition and appearance, causing all
necessary repairs, renewals, replacements, additions and improvements to be
promptly made, and will not allow any of the Property to be misused, abused or
wasted or to deteriorate.  Notwithstanding the foregoing, Mortgagor will not,
without the prior written consent of Mortgagee, (i) remove from the Property any
fixtures or personal property covered by this Mortgage except such as is
replaced by Mortgagor by an article of equal suitability and value, owned by
Mortgagor, free and clear of any lien or security interest (except that created
by this Mortgage), or (ii) make any structural alteration to the Property or any
other alteration thereto which impairs the value thereof. If any act or
occurrence of any kind or nature (including any condemnation or any casualty for
which insurance was not obtained or obtainable) shall result in damage to or
loss or destruction of the Property, Mortgagor shall give prompt notice thereof
to Mortgagee and Mortgagor shall promptly, at Mortgagor's sole cost and expense
and regardless of whether insurance or condemnation proceeds (if any) shall be
available or sufficient for the purpose, secure the Property as necessary and
commence and continue diligently to completion to restore, repair, replace and
rebuild the Property as nearly as possible to its value, condition and character
immediately prior to the damage, loss or destruction.
 
10

--------------------------------------------------------------------------------


 
(j) No Other Liens.   Mortgagor will not, without the prior written consent of
Mortgagee, create, place or permit to be created or placed, or through any act
or failure to act, acquiesce in the placing of, or allow to remain,
any  mortgage, voluntary or involuntary lien, whether statutory, constitutional
or contractual, security interest, encumbrance or charge, or conditional sale or
other title retention document, against or covering the Property, or any part
thereof, other than the Permitted Encumbrances, regardless of whether the same
are expressly or otherwise subordinate to the lien or security interest created
in this Mortgage, and should any of the foregoing become attached hereafter in
any manner to any part of the Property without the prior written consent of
Mortgagee, Mortgagor will cause the same to be promptly discharged and
released.  Mortgagor will own all parts of the Property and will not acquire any
fixtures, equipment or other property (including software embedded therein)
forming a part of the Property pursuant to a lease, license, security agreement
or similar agreement, whereby any party has or may obtain the right to repossess
or remove same, without the prior written consent of Mortgagee.  If Mortgagee
consents to the voluntary grant by Mortgagor of any mortgage, lien, security
interest, or other encumbrance (hereinafter called "Subordinate Lien") covering
any of the Property or if the foregoing prohibition is determined by a court of
competent jurisdiction to be unenforceable as to a Subordinate Lien, any such
Subordinate Lien shall contain express covenants to the effect that: (1) the
Subordinate Lien is unconditionally subordinate to this Mortgage and all Leases
(hereinafter defined); (2) if any action (whether judicial or pursuant to a
power of sale) shall be instituted to foreclose or otherwise enforce the
Subordinate Lien, no tenant of any of the Leases (hereinafter defined) shall be
named as a party defendant, and no action shall be taken that would terminate
any occupancy or tenancy without the prior written consent of Mortgagee; (3)
Rents (hereinafter defined), if collected by or for the Mortgagee of the
Subordinate Lien, shall be applied first to the payment of the Secured
Indebtedness then due and expenses incurred in the ownership, operation and
maintenance of the Property in such order as Mortgagee may determine, prior to
being applied to any indebtedness secured by the Subordinate Lien; (4) written
notice of default under the Subordinate Lien and written notice of the
commencement of any action (whether judicial or pursuant to a power of sale) to
foreclose or otherwise enforce the Subordinate Lien or to seek the appointment
of a receiver for all or any part of the Property shall be given to Mortgagee
with or immediately after the occurrence of any such default or commencement;
and (5) neither the Mortgagee of the Subordinate Lien, nor any purchaser at
foreclosure thereunder, nor anyone claiming by, through or under any of them
shall succeed to any of Mortgagor's rights hereunder without the prior written
consent of Mortgagee.
 
(k) Operation of Property.  Mortgagor will operate the Property in a good and
workmanlike manner and in accordance with all Legal Requirements and will pay
all fees or charges of any kind in connection therewith.  Mortgagor will keep
the Property occupied so as not to impair the insurance carried
thereon.  Mortgagor will not use or occupy or conduct any activity on, or allow
the use or occupancy of or the conduct of any activity on, the Property in any
manner which violates any Legal Requirement or which constitutes a public or
private nuisance or which makes void, voidable or cancelable, or increases the
premium of, any insurance then in force with respect thereto.  Mortgagor will
not initiate or permit any zoning reclassification of the Property or seek any
variance under existing zoning ordinances applicable to the Property or use or
permit the use of the Property in such a manner which would result in such use
becoming a nonconforming use under applicable zoning ordinances or other Legal
Requirement.  Mortgagor will not impose any easement, restrictive covenant or
encumbrance upon the Property, execute or file any subdivision plat or
condominium declaration affecting the Property or consent to the annexation of
the Property to any municipality, without the prior written consent of
Mortgagee.  Mortgagor will not do or suffer to be done any act whereby the value
of any part of the Property may be lessened.  Mortgagor will preserve, protect,
renew, extend and retain all material rights and privileges granted for or
applicable to the Property.  Without the prior written consent of Mortgagee,
there shall be no drilling or exploration for or extraction, removal or
production of any mineral, hydrocarbon, gas, natural element, compound or
substance (including sand and gravel) from the surface or subsurface of the Land
regardless of the depth thereof or the method of mining or extraction
thereof.  Mortgagor will cause all debts and liabilities of any character
(including without limitation all debts and liabilities for labor, material and
equipment (including software embedded therein) and all debts and charges for
utilities servicing the Property) incurred in the construction, maintenance,
operation and development of the Property to be promptly paid.
 
11

--------------------------------------------------------------------------------


 
(l) Financial Matters.  Mortgagor is solvent after giving effect to all
borrowings contemplated by the Loan Documents and no proceeding under any Debtor
Relief Law (hereinafter defined) is pending (or, to Mortgagor's knowledge,
threatened) by or against Mortgagor, or any affiliate of Mortgagor, as a
debtor.  All reports, statements, plans, budgets, applications, agreements and
other data and information heretofore furnished or hereafter to be furnished by
or on behalf of Mortgagor to Mortgagee in connection with the loan or loans
evidenced by the Loan Documents (including, without limitation, all financial
statements and financial information) are and will be true, correct and complete
in all material respects as of their respective dates and do not and will not
omit to state any fact or circumstance necessary to make the statements
contained therein not misleading.  No material adverse change has occurred since
the dates of such reports, statements and other data in the financial condition
of Mortgagor or, to Mortgagor's knowledge, of any tenant under any lease
described therein.  For the purposes of this paragraph, "Mortgagor" shall also
include any person liable directly or indirectly for the Secured Indebtedness or
any part thereof and any joint venturer or general partner of Mortgagor.
 
(m) Status of Mortgagor; Suits and Claims; Loan Documents.  If Mortgagor is a
corporation, partnership, limited liability company, or other legal entity,
Mortgagor is and will continue to be (i) duly organized, validly existing and in
good standing under the laws of its state of organization, (ii) authorized to do
business in, and in good standing in, each state in which the Property is
located, and (iii) possessed of all requisite power and authority to carry on
its business and to own and operate the Property.  Each Loan Document executed
by Mortgagor has been duly authorized, executed and delivered by Mortgagor, and
the obligations thereunder and the performance thereof by Mortgagor in
accordance with their terms are and will continue to be within Mortgagor's power
and authority (without the necessity of joinder or consent of any other person),
are not and will not be in contravention of any Legal Requirement or any other
document or agreement to which Mortgagor or the Property is subject, and do not
and will not result in the creation of any encumbrance against any assets or
properties of Mortgagor, or any other person liable, directly or indirectly, for
any of the Secured Indebtedness, except as expressly contemplated by the Loan
Documents.  There is no suit, action, claim, investigation, inquiry, proceeding
or demand pending (or, to Mortgagor's knowledge, threatened) against Mortgagor
or against any other person liable directly or indirectly for the Secured
Indebtedness or which affects the Property (including, without limitation, any
which challenges or otherwise pertains to Mortgagor's title to the Property) or
the validity, enforceability or priority of any of the Loan Documents.
 
12

--------------------------------------------------------------------------------


 
There is no judicial or administrative action, suit or proceeding pending (or,
to Mortgagor's knowledge, threatened) against Mortgagor, or against any other
person liable directly or indirectly for the Secured Indebtedness, except as has
been disclosed in writing to Mortgagee in connection with the loan evidenced by
the Note.  The Loan Documents constitute legal, valid and binding obligations of
Mortgagor enforceable in accordance with their terms, except as the
enforceability thereof may be limited by Debtor Relief Laws (hereinafter
defined) and except as the availability of certain remedies may be limited by
general principles of equity.  Mortgagor is not a "foreign person" within the
meaning of the Internal Revenue Code of 1986, as amended, Sections 1445 and 7701
(i.e. Mortgagor is not a non-resident alien, foreign corporation, foreign
partnership, foreign trust or foreign estate as those terms are defined therein
and in any regulations promulgated thereunder).  The loan evidenced by the Note
is solely for business and/or investment purposes, and is not intended for
personal, family, household or agricultural purposes.  Mortgagor further
warrants that the proceeds of the Note shall be used for commercial purposes and
stipulates that the loan evidenced by the Note shall be construed for all
purposes as a commercial loan.  Mortgagor's exact legal name is correctly set
forth at the end of this Mortgage.  If Mortgagor is not an individual, Mortgagor
is an organization of the type and (if not an unregistered entity) is
incorporated in or organized under the laws of the state specified in the
introductory paragraph of this Mortgage. If Mortgagor is an unregistered entity
(including, without limitation, a general partnership) it is organized under the
laws of the state specified in the introductory paragraph of this Mortgage.
Mortgagor will not cause or permit any change to be made in its name, identity
(including its trade name or names), or corporate or partnership structure,
unless Mortgagor shall have notified Mortgagee in writing of such change at
least thirty (30) days prior to the effective date of such change, and shall
have first taken all action required by Mortgagee for the purpose of further
perfecting or protecting the lien and security interest of Mortgagee in the
Property.  In addition, Mortgagor shall not change its corporate or partnership
structure without first obtaining the prior written consent of
Mortgagee.  Mortgagor's principal place of business and chief executive office,
and the place where Mortgagor keeps its books and records, including recorded
data of any kind or nature, regardless of the medium of recording including,
without limitation, software, writings, plans, specifications and schematics
concerning the Property, has for the preceding four months (or, if less, the
entire period of the existence of Mortgagor) been and will continue to be
(unless Mortgagor notifies Mortgagee of any change in writing at least thirty
(30) days prior to the date of such change) the address of Mortgagor set forth
at the end of this Mortgage.  If Mortgagor is an individual, Mortgagor's
principal residence has for the preceding four months been and will continue to
be (unless Mortgagor notifies Mortgagee of any change in writing at least thirty
(30) days prior to the date of such change) the address of the principal
residence of Mortgagor set forth at the end of this Mortgage.  Mortgagor's
organizational identification number, if any, assigned by the state of
incorporation or organization is correctly set forth on the first page of this
Mortgage.  Mortgagor shall promptly notify Mortgagee (i) of any change of its
organizational identification number, or (ii) if Mortgagor does not now have an
organization identification number and later obtains one, of such organizational
identification number.
 
13

--------------------------------------------------------------------------------


 
(n) Certain Environmental Matters.  Mortgagor shall comply with the terms and
covenants of that certain Environmental Indemnity Agreement dated of even date
herewith (the "Environmental Agreement").
 
(o) Further Assurances.  Mortgagor will, promptly on request of Mortgagee, (i)
correct any defect, error or omission which may be discovered in the contents,
execution or acknowledgment of this Mortgage or any other Loan Document; (ii)
execute, acknowledge, deliver, procure and record and/or file such further
documents (including, without limitation, further mortgages of trust, security
agreements, and assignments of rents or leases) and do such further acts as may
be necessary, desirable or proper to carry out more effectively the purposes of
this Mortgage and the other Loan Documents, to more fully identify and subject
to the liens and security interests hereof any property intended to be covered
hereby (including specifically, but without limitation, any renewals, additions,
substitutions, replacements, or appurtenances to the Property) or as deemed
advisable by Mortgagee to protect the lien or the security interest hereunder
against the rights or interests of third persons; and (iii) provide such
certificates, documents, reports, information, affidavits and other instruments
and do such further acts as may be necessary, desirable or proper in the
reasonable determination of Mortgagee to enable Mortgagee to comply with the
requirements or requests of any agency having jurisdiction over Mortgagee or any
examiners of such agencies with respect to the indebtedness secured hereby,
Mortgagor or the Property.  Mortgagor shall pay all costs connected with any of
the foregoing, which shall be a demand obligation owing by Mortgagor (which
Mortgagor hereby promises to pay) to Mortgagee pursuant to this Mortgage.
 
(p) Fees and Expenses.  Without limitation of any other provision of this
Mortgage or of any other Loan Document and to the extent not prohibited by
applicable law, Mortgagor will pay, and will reimburse to Mortgagee and/or
Mortgagee on demand to the extent paid by Mortgagee and/or Mortgagee: (i) all
appraisal fees, filing, registration and recording fees, recordation, transfer
and other taxes, brokerage fees and commissions, abstract fees, title search or
examination fees, title policy and endorsement premiums and fees, uniform
commercial code search fees, judgment and tax lien search fees, escrow fees,
reasonable attorneys' fees, reasonable architect fees, reasonable engineer fees,
reasonable construction consultant fees, reasonable environmental inspection
fees, survey fees, and all other reasonable costs and expenses of every
character incurred by Mortgagor or Mortgagee and/or Mortgagee in connection with
the preparation of the Loan Documents, the evaluation, closing and funding of
the loan evidenced by the Loan Documents, and any and all amendments and
supplements to this Mortgage, the Note or any other Loan Documents or any
approval, consent, waiver, release or other matter requested or required
hereunder or thereunder, or otherwise attributable or chargeable to Mortgagor as
owner of the Property; and (ii) all costs and expenses, including reasonable
attorneys' fees and expenses, incurred or expended in connection with the
exercise of any right or remedy, or the defense of any right or remedy or the
enforcement of any obligation of Mortgagor, hereunder or under any other Loan
Document.
 
(q) Indemnification.
 
(i) Mortgagor will indemnify and hold harmless Mortgagee  from and against, and
reimburse them on demand for, any and all Indemnified Matters (hereinafter
defined).  For purposes of this paragraph (p), the term "Mortgagee"  shall
include and any persons owned or controlled by, owning or controlling, or under
common control or affiliated with Mortgagee.  Without limitation, the foregoing
indemnities shall apply to each indemnified person with respect to matters which
in whole or in part are caused by or arise out of the negligence of such (and/or
any other) indemnified person.  However, such indemnities shall not apply to a
particular indemnified person to the extent that the subject of the
indemnification is caused by or arises out of the gross negligence or willful
misconduct of that indemnified person.  Any amount to be paid under this
paragraph (p) by Mortgagor to Mortgagee  shall be a demand obligation owing by
Mortgagor (which Mortgagor hereby promises to pay) to Mortgagee  pursuant to
this Mortgage.  Nothing in this paragraph, elsewhere in this Mortgage or in any
other Loan Document shall limit or impair any rights or remedies of Mortgagee
(including without limitation any rights of contribution or indemnification)
against Mortgagor or any other person under any other provision of this
Mortgage, any other Loan Document, any other agreement or any applicable Legal
Requirement.
 
14

--------------------------------------------------------------------------------


 
(ii) As used herein, the term "Indemnified Matters" means any and all claims,
demands, liabilities (including strict liability), losses, damages (including
consequential damages), causes of action, judgments, penalties, fines, costs and
expenses (including without limitation, reasonable fees and expenses of
attorneys and other professional consultants and experts, and of the
investigation and defense of any claim, whether or not such claim is ultimately
defeated, and the settlement of any claim or judgment including all value paid
or given in settlement) of every kind, known or unknown, foreseeable or
unforeseeable, which may be imposed upon, asserted against or incurred or paid
by Mortgagee at any time and from time to time, whenever imposed, asserted or
incurred, because of, resulting from, in connection with, or arising out of any
transaction, act, omission, event or circumstance in any way connected with the
Property or with this Mortgage or any other Loan Document, including but not
limited to any bodily injury or death or property damage occurring in or upon or
in the vicinity of the Property through any cause whatsoever at any time on or
before the Release Date (hereinafter defined), any act performed or omitted to
be performed hereunder or under any other Loan Document, any breach by Mortgagor
of any representation, warranty, covenant, agreement or condition contained in
this Mortgage or in any other Loan Document, any default as defined herein, any
claim under or with respect to any Lease (hereinafter defined) or arising under
the Environmental Agreement.  The term "Release Date" as used herein means the
earlier of the following two dates: (i) the date on which the indebtedness and
obligations secured hereby have been paid and performed in full and this
Mortgage has been released, or (ii) the date on which the lien of this Mortgage
is fully and finally foreclosed or a conveyance by deed in lieu of such
foreclosure is fully and finally effective, and possession of the Property has
been given to the purchaser or grantee free of occupancy and claims to occupancy
by Mortgagor and Mortgagor's heirs, devisees, representatives, successors and
assigns; provided, that if such payment, performance, release, foreclosure or
conveyance is challenged, in bankruptcy proceedings or otherwise, the Release
Date shall be deemed not to have occurred until such challenge is rejected,
dismissed or withdrawn with prejudice.  The indemnities in this paragraph (p)
shall not terminate upon the Release Date or upon the release, foreclosure or
other termination of this Mortgage but will survive the Release Date,
foreclosure of this Mortgage or conveyance in lieu of foreclosure, the repayment
of the Secured Indebtedness, the termination of any and all Swap Transactions,
the discharge and release of this Mortgage and the other Loan Documents, any
bankruptcy or other debtor relief proceeding, and any other event whatsoever.
 
15

--------------------------------------------------------------------------------


 
(r) Records and Financial Reports.  Mortgagor will keep accurate books and
records in accordance with sound accounting principles in which full, true and
correct entries shall be promptly made with respect to the Property and the
operation thereof, and will permit all such books and records, and all recorded
data of any kind or nature, regardless of the medium of recording including,
without limitation, all software, writings, plans, specifications and schematics
to be inspected and copied, and the Property to be inspected and photographed,
by Mortgagee and its representatives during normal business hours and at any
other reasonable times.  Without limitation of other or additional requirements
in any of the other Loan Documents, Mortgagor will furnish to Mortgagee the
financial statements required under the Loan Agreement.  Mortgagor will furnish
to Mortgagee at Mortgagor's expense all evidence which Mortgagee may from time
to time reasonably request as to compliance with all provisions of the Loan
Documents.  Any inspection or audit of the Property or the books and records,
including recorded data of any kind or nature, regardless of the medium of
recording including, without limitation, software, writings, plans,
specifications and schematics of Mortgagor, or the procuring of documents and
financial and other information, by or on behalf of Mortgagee shall be for
Mortgagee's protection only, and shall not constitute any assumption of
responsibility to Mortgagor or anyone else with regard to the condition,
construction, maintenance or operation of the Property nor Mortgagee's approval
of any certification given to Mortgagee nor relieve Mortgagor of any of
Mortgagor's obligations.  Mortgagee may from time to time assign or grant
participations in the Secured Indebtedness and Mortgagor consents to the
delivery by Mortgagee to any acquirer or prospective acquirer of any interest or
participation in or with respect to all or part of the Secured Indebtedness such
information as Mortgagee now or hereafter has relating to the Property,
Mortgagor, any party obligated for payment of any part of the Secured
Indebtedness, any tenant or guarantor under any lease affecting any part of the
Property and any agent or guarantor under any management agreement affecting any
part of the Property.
 
(s) Taxes on Note or Mortgage.  Mortgagor will promptly pay all income,
franchise and other taxes owing by Mortgagor and any stamp, documentary,
recordation and transfer taxes or other taxes (unless such payment by Mortgagor
is prohibited by law) which may be required to be paid with respect to the Note,
this Mortgage or any other instrument evidencing or securing any of the Secured
Indebtedness.  In the event of the enactment after this date of any law of any
governmental entity applicable to Mortgagee, the Note, the Property or this
Mortgage deducting from the value of property for the purpose of taxation any
lien or security interest thereon, or imposing upon Mortgagee the payment of the
whole or any part of the taxes or assessments or charges or liens herein
required to be paid by Mortgagor, or changing in any way the laws relating to
the taxation of deeds of trust or mortgages or security agreements or debts
secured by deeds of trust or mortgages or security agreements or the interest of
the mortgagee or secured party in the property covered thereby, or the manner of
collection of such taxes, so as to affect this Mortgage or the Secured
Indebtedness or Mortgagee, then, and in any such event, Mortgagor, upon demand
by Mortgagee, shall pay such taxes, assessments, charges or liens, or reimburse
Mortgagee therefor; provided, however, that if in the opinion of counsel for
Mortgagee (i) it might be unlawful to require Mortgagor to make such payment or
(ii) the making of such payment might result in the imposition of interest
beyond the maximum amount permitted by law, then and in such event, Mortgagee
may elect, by notice in writing given to Mortgagor, to declare all of the
Secured Indebtedness to be and become due and payable sixty (60) days from the
giving of such notice.
 
16

--------------------------------------------------------------------------------


 
(t) Statement Concerning Note or Mortgage.  Mortgagor shall at any time and from
time to time furnish within seven (7) days of request by Mortgagee a written
statement in such form as may be required by Mortgagee stating that (i) the
Note, this Mortgage and the other Loan Documents are valid and binding
obligations of Mortgagor, enforceable against Mortgagor in accordance with their
terms; (ii) the unpaid principal balance of the Note; (iii) the date to which
interest on the Note is paid; (iv) the Note, this Mortgage and the other Loan
Documents have not been released, subordinated or modified; and (v) there are no
offsets or defenses against the enforcement of the Note, this Mortgage or any
other Loan Document.  If any of the foregoing statements are untrue, Mortgagor
shall, alternatively, specify the reasons therefor.  Mortgagee shall at any time
and from time to time furnish within seven (7) days of request by Mortgagor a
written statement stating (i) the unpaid principal balance of the Note and (ii)
the date to which interest on the Note is paid.
 
(u) Trust Fund; Lien Laws.  Mortgagor will receive the advances secured hereby
and will hold the right to receive such advances as a trust fund to be applied
first for the purpose of paying the "cost of improvement", as such quoted term
is defined in the New York Lien Law) and will apply the same first to the
payment of such costs before using any part of the total of the same for any
other purpose and, will comply with Section 13 of the New York Lien
Law.  Mortgagor will indemnify and hold Mortgagee harmless against any loss or
liability, cost or expense, including, without limitation, any judgments,
reasonable attorney's fees, costs of appeal bonds and printing costs, arising
out of or relating to any proceeding instituted by any claimant alleging a
violation by Mortgagor of any applicable lien law including, without limitation,
any section of Article 3-A of the New York Lien Law.
 
Section 2.2. Performance by Mortgagee on Mortgagor's Behalf.  Mortgagor agrees
that, if Mortgagor fails to perform any act or to take any action which under
any Loan Document Mortgagor is required to perform or take, or to pay any money
which under any Loan Document Mortgagor is required to pay, and whether or not
the failure then constitutes a default hereunder or thereunder, and whether or
not there has occurred any default or defaults hereunder or the Secured
Indebtedness has been accelerated, Mortgagee, in Mortgagor's name or its own
name, may, but shall not be obligated to, perform or cause to be performed such
act or take such action or pay such money, and any expenses so incurred by
Mortgagee, with interest thereon at the Past Due Rate set forth in the Note, and
any money so paid by Mortgagee shall be a demand obligation owing by Mortgagor
to Mortgagee (which obligation Mortgagor hereby promises to pay), shall be a
part of the indebtedness secured hereby, and Mortgagee, upon making such
payment, shall be subrogated to all of the rights of the person, entity or body
politic receiving such payment.  Mortgagee and its designees shall have the
right to enter upon the Property at any time and from time to time for any such
purposes.  No such payment or performance by Mortgagee shall waive or cure any
default or waive any right, remedy or recourse of Mortgagee.  Any such payment
may be made by Mortgagee in reliance on any statement, invoice or claim without
inquiry into the validity or accuracy thereof.  Each amount due and owing by
Mortgagor to Mortgagee pursuant to this Mortgage shall bear interest, from the
date such amount becomes due until paid, at the rate per annum provided in the
Note for interest on past due principal owed on the Note but never in excess of
the maximum nonusurious amount permitted by applicable law, which interest shall
be payable to Mortgagee on demand; and all such amounts, together with such
interest thereon, shall automatically and without notice be a part of the
indebtedness secured hereby.  The amount and nature of any expense by Mortgagee
hereunder and the time when paid shall be fully established by the certificate
of Mortgagee or any of Mortgagee's officers or agents.
 
17

--------------------------------------------------------------------------------


 
Section 2.3. Absence of Obligations of Mortgagee with Respect to
Property.  Notwithstanding anything in this Mortgage to the contrary, including,
without limitation, the definition of "Property" and/or the provisions of
Article 3 hereof, (i) to the extent permitted by applicable law, the Property is
composed of Mortgagor's rights, title and interests therein but not Mortgagor's
obligations, duties or liabilities pertaining thereto, (ii) Mortgagee neither
assumes nor shall have any obligations, duties or liabilities in connection with
any portion of the items described in the definition of "Property" herein,
either prior to or after obtaining title to such Property, whether by
foreclosure sale, the granting of a deed in lieu of foreclosure or otherwise,
and (iii) Mortgagee may, at any time prior to or after the acquisition of title
to any portion of the Property as above described, advise any party in writing
as to the extent of Mortgagee's interest therein and/or expressly disaffirm in
writing any rights, interests, obligations, duties and/or liabilities with
respect to such Property or matters related thereto.  Without limiting the
generality of the foregoing, it is understood and agreed that Mortgagee shall
have no obligations, duties or liabilities prior to or after acquisition of
title to any portion of the Property, as lessee under any lease or purchaser or
seller under any contract or option unless Mortgagee elects otherwise by written
notification.
 
Section 2.4. Authorization to File Financing Statements; Power of
Attorney.  Mortgagor hereby authorizes Mortgagee at any time and from time to
time to file any initial financing statements, amendments thereto and
continuation statements as authorized by applicable law, required by Mortgagee
to establish or maintain the validity, perfection and priority of the security
interests granted in this Mortgage.  For purposes of such filings, Mortgagor
agrees to furnish any information requested by Mortgagee promptly upon request
by Mortgagee.  Mortgagor also ratifies its authorization for Mortgagee to have
filed any like initial financing statements, amendments thereto or continuation
statements if filed prior to the date of this Mortgage.  Mortgagor hereby
irrevocably constitutes and appoints Mortgagee and any officer or agent of
Mortgagee, with full power of substitution, as its true and lawful
attorney-in-fact with full irrevocable power and authority in the place and
stead of Mortgagor or in Mortgagor's own name to execute in Mortgagor's name any
such documents and to otherwise carry out the purposes of this Section 2.4, to
the extent that Mortgagor's authorization above is not sufficient.  To the
extent permitted by law, Mortgagor hereby ratifies all acts said
attorney-in-fact shall lawfully do, have done in the past or cause to be done in
the future by virtue hereof.  This power of attorney is a power coupled with an
interest and shall be irrevocable.
 
ARTICLE 3
 
Assignment of Rents and Leases
 
Section 3.1. Assignment.  Mortgagor hereby assigns to Mortgagee all Rents
(hereinafter defined) and all of Mortgagor's rights in and under all Leases
(hereinafter defined).
 
18

--------------------------------------------------------------------------------


 
So long as no Default (hereinafter defined) has occurred, Mortgagor shall have a
license (which license shall terminate automatically and without further notice
upon the occurrence of a Default) to collect, but not prior to accrual, the
Rents under the Leases and, where applicable, subleases, such Rents to be held
in trust for Mortgagee, and to otherwise deal with all Leases as permitted by
this Mortgage.  Each month, provided no Default has occurred, Mortgagor may
retain such Rents as were collected that month and held in trust for Mortgagee;
provided, however, that all Rents collected by Mortgagor shall be applied solely
to the ordinary and necessary expenses of owning and operating the Property or
paid to Mortgagee.  Upon the revocation of such license, all Rents shall be paid
directly to Mortgagee and not through the Mortgagor, all without the necessity
of any further action by Mortgagee, including, without limitation, any action to
obtain possession of the Land, Improvements or any other portion of the Property
or any action for the appointment of a receiver.  Mortgagor hereby authorizes
and directs the tenants under the Leases to pay Rents to Mortgagee upon written
demand by Mortgagee, without further consent of Mortgagor, without any
obligation of such tenants to determine whether a Default has in fact occurred
and regardless of whether Mortgagee has taken possession of any portion of the
Property, and the tenants may rely upon any written statement delivered by
Mortgagee to the tenants.  Any such payments to Mortgagee shall constitute
payments to Mortgagor under the Leases, and Mortgagor hereby irrevocably
appoints Mortgagee as its attorney-in-fact to do all things, after a Default,
which Mortgagor might otherwise do with respect to the Property and the Leases
thereon, including, without limitation, (i) collecting Rents with or without
suit and applying the same, less expenses of collection, to any of the
obligations secured hereunder or to expenses of operating and maintaining the
Property (including reasonable reserves for anticipated expenses), at the option
of the Mortgagee, all in such manner as may be determined by Mortgagee, or at
the option of Mortgagee, holding the same as security for the payment of the
Secured Indebtedness, (ii) leasing, in the name of Mortgagor, the whole or any
part of the Property which may become vacant, and (iii) employing agents
therefor and paying such agents reasonable compensation for their services.  The
curing of such Default, unless other Defaults also then exist, shall entitle
Mortgagor to recover its aforesaid license to do any such things which Mortgagor
might otherwise do with respect to the Property and the Leases thereon and to
again collect such Rents.  The powers and rights granted in this paragraph shall
be in addition to the other remedies herein provided for upon the occurrence of
a Default and may be exercised independently of or concurrently with any of said
remedies.  Nothing in the foregoing shall be construed to impose any obligation
upon Mortgagee to exercise any power or right granted in this paragraph or to
assume any liability under any Lease of any part of the Property and no
liability shall attach to Mortgagee for failure or inability to collect any
Rents under any such Lease.  The assignment contained in this Section shall
become null and void upon the release of this Mortgage.  As used herein: (i)
"Lease" means each existing or future lease, sublease (to the extent of
Mortgagor's rights thereunder) or other agreement under the terms of which any
person has or acquires any right to occupy or use the Property, or any part
thereof, or interest therein, and each existing or future guaranty of payment or
performance thereunder, and all extensions, renewals, modifications and
replacements of each such lease, sublease, agreement or guaranty; and (ii)
"Rents" means all of the rents, revenue, income, profits and proceeds derived
and to be derived from the Property or arising from the use or enjoyment of any
portion thereof or from any Lease, including but not limited to the proceeds
from any negotiated lease termination or buyout of such Lease, liquidated
damages following default under any such Lease, all proceeds payable under any
policy of insurance covering loss of rents resulting from untenantability caused
by damage to any part of the Property, all of Mortgagor's rights to recover
monetary amounts from any tenant in bankruptcy including, without limitation,
rights of recovery for use and occupancy and damage claims arising out of Lease
defaults, including rejections, under any applicable Debtor Relief Law
(hereinafter defined), together with any sums of money that may now or at any
time hereafter be or become due and payable to Mortgagor by virtue of any and
all royalties, overriding royalties, bonuses, delay rentals and any other amount
of any kind or character arising under any and all present and all future oil,
gas, mineral and mining leases covering the Property or any part thereof, and
all proceeds and other amounts paid or owing to Mortgagor under or pursuant to
any and all contracts and bonds relating to the construction or renovation of
the Property.
 
19

--------------------------------------------------------------------------------


 
Section 3.2. Covenants, Representations and Warranties Concerning Leases and
Rents.  Mortgagor covenants, represents and warrants that: (a) Mortgagor has
good title to, and is the owner of the entire landlord's interest in, the Leases
and Rents hereby assigned and authority to assign them; (b) all Leases are valid
and enforceable, and in full force and effect, and are unmodified except as
stated therein; (c) neither Mortgagor nor any tenant in the Property is in
default under its Lease (and no event has occurred which with the passage of
time or notice or both would result in a default under its Lease) or is the
subject of any bankruptcy, insolvency or similar proceeding; (d) unless
otherwise stated in a Permitted Encumbrance, no Rents or Leases  have been or
will be assigned, mortgaged, pledged or otherwise encumbered and no other person
has or will acquire any right, title or interest in such Rents or Leases; (e) no
Rents have been waived, released, discounted, set off or compromised; (f) except
as stated in the Leases, Mortgagor has not received any funds or deposits from
any tenant for which credit has not already been made on account of accrued
Rents; (g) Mortgagor shall perform all of its obligations under the Leases and
enforce the tenants' obligations under the Leases to the extent enforcement is
prudent under the circumstances; (h) Mortgagor will not without the prior
written consent of Mortgagee, enter into any Lease after the date hereof except
in accordance with the terms of Exhibit I to the Loan Agreement, or waive,
release, discount, set off, compromise, reduce or defer any Rent, receive or
collect Rents more than one (1) month in advance, grant any rent-free period to
any tenant (except in accordance with the terms of Exhibit I to the Loan
Agreement), reduce any Lease term or waive, release or otherwise modify any
other material obligation under any Lease, renew or extend any Lease except in
accordance with the terms of Exhibit I to the Loan Agreement or in accordance
with a right of the tenant thereto in such Lease, approve or consent to an
assignment of a Lease or a subletting of any part of the premises covered by a
Lease (except with respect to leases of 5,000 square feet of rentable space or
less), or settle or compromise any claim against a tenant under a Lease in
bankruptcy or otherwise (except with respect to leases of 5,000 square feet of
rentable space or less); (i) Mortgagor will not, without the prior written
consent of Mortgagee, terminate or consent to the cancellation or surrender of
any Lease having an unexpired term of one (1) year or more unless promptly after
the cancellation or surrender a new Lease of such premises is made with a new
tenant having a credit standing that is satisfactory to Mortgagee, in
Mortgagee's judgment, on terms not materially less favorable to lessor than the
terms of the terminated or cancelled Lease; (j) Mortgagor will not execute any
Lease except in accordance with the Loan Documents and for actual occupancy by
the tenant thereunder; (k) Mortgagor shall give prompt notice to Mortgagee, as
soon as Mortgagor first obtains notice, of any claim, or the commencement of any
action, by any tenant or subtenant under or with respect to a Lease regarding
any claimed damage, default, diminution of or offset against Rent, cancellation
of the Lease, or constructive eviction, excluding, however, notices of default
under residential Leases, and Mortgagor shall defend, at Mortgagor's expense,
any proceeding pertaining to any Lease, including, if Mortgagee so requests, any
such proceeding to which Mortgagee is a party; (l) Mortgagor shall as often as
requested by Mortgagee, within ten (10) days of each request, deliver to
Mortgagee a complete rent roll of the Property in such detail as Mortgagee may
require and financial statements of the tenants, subtenants and guarantors under
the Leases to the extent available to Mortgagor, and deliver to such of the
tenants and others obligated under the Leases specified by Mortgagee written
notice of the assignment in Section 3.1 hereof in form and content satisfactory
to Mortgagee; (m) promptly upon request by Mortgagee, Mortgagor shall deliver to
Mortgagee executed originals of all Leases and copies of all records in its
possession or control relating thereto; (n) there shall be no merger of the
leasehold estates, created by the Leases, with the fee estate of the Land
without the prior written consent of Mortgagee; and (o) Mortgagee may at any
time and from time to time by specific written instrument intended for the
purpose, unilaterally subordinate the lien of this Mortgage to any Lease,
without joinder or consent of, or notice to, Mortgagor, any tenant or any other
person, and notice is hereby given to each tenant under a Lease of such right to
subordinate.  No such subordination shall constitute a subordination to any lien
or other encumbrance, whenever arising, or improve the right of any junior lien
Mortgagee; and nothing herein shall be construed as subordinating this Mortgage
to any Lease.
 
20

--------------------------------------------------------------------------------


 
Section 3.3. Estoppel Certificates.  All Leases executed after the date hereof
shall require the tenant to execute and deliver to Mortgagee an estoppel
certificate in form and substance acceptable to Mortgagee not more than thirty
(30) days after notice from the Mortgagee.
 
Section 3.4. No Liability of Mortgagee.  Mortgagee's acceptance of this
assignment shall not be deemed to constitute Mortgagee a "mortgagee in
possession," nor obligate Mortgagee to appear in or defend any proceeding
relating to any Lease or to the Property, or to take any action hereunder,
expend any money, incur any expenses, or perform any obligation or liability
under any Lease, or assume any obligation for any deposit delivered to Mortgagor
by any tenant and not as such delivered to and accepted by Mortgagee.  Mortgagee
shall not be liable for any injury or damage to person or property in or about
the Property, or for Mortgagee's failure to collect or to exercise diligence in
collecting Rents, but shall be accountable only for Rents that it shall actually
receive.  Neither the assignment of Leases and Rents nor enforcement of
Mortgagee's rights regarding Leases and Rents (including collection of Rents)
nor possession of the Property by Mortgagee nor Mortgagee's consent to or
approval of any Lease (nor all of the same), shall render Mortgagee liable on
any obligation under or with respect to any Lease or constitute affirmation of,
or any subordination to, any Lease, occupancy, use or option.
 
If Mortgagee seeks or obtains any judicial relief regarding Rents or Leases, the
same shall in no way prevent the concurrent or subsequent employment of any
other appropriate rights or remedies nor shall same constitute an election of
judicial relief for any foreclosure or any other purpose.  Mortgagee neither has
nor assumes any obligations as lessor or landlord with respect to any
Lease.  The rights of Mortgagee under this Article 3 shall be cumulative of all
other rights of Mortgagee under the Loan Documents or otherwise.
 
21

--------------------------------------------------------------------------------


 
Reference is hereby made to Section 291-f of the Real Property Law of the State
of New York for the purpose of obtaining for Mortgagee the benefits of said
Section in connection herewith.
 
ARTICLE 4
 
Default
 
Section 4.1. Events of Default.  The occurrence of any one of the following
shall be a default under this Mortgage ("default" or "Default"):
 
(a) Failure to Pay Indebtedness.  Any of the Secured Indebtedness or any
indebtedness evidenced by the other "Notes" (as defined in the Loan Agreement)
is not paid when due, regardless of how such amount may have become due and such
default shall have continued for a period of ten (10) days.
 
(b) Nonperformance of Covenants.  Any covenant, agreement or condition herein or
in any other Loan Document (other than covenants otherwise addressed in another
paragraph of this Section, such as covenants to pay the Secured Indebtedness) is
not fully and timely performed, observed or kept and such failure shall have
continued for a period of thirty (30) days after notice thereof shall have been
given to Mortgagor by Mortgagee (or such other cure period as may be specified
elsewhere in this Mortgage or the other Loan Documents with respect to specific
provisions), provided, however, if such default is not susceptible of being
cured within such thirty (30) day period and Mortgagor has commenced such cure
within such thirty (30) day period and is diligently pursuing such cure to
Mortgagee's satisfaction, such thirty (30) day cure period shall be extended,
but in no event shall such cure period exceed sixty (60) days, or, in the case
of such other documents, such shorter grace period, if any, as may be provided
for therein.
 
(c) Default under other Loan Documents.  The occurrence of a Default under any
other Loan Document, including an Early Termination Event as defined in any
Master Agreement relating to any Swap Transaction.
 
(d) Representations.  Any statement, representation or warranty in any of the
Loan Documents, or in any financial statement or any other writing heretofore or
hereafter delivered to Mortgagee in connection with the Secured Indebtedness is
false, misleading or erroneous in any material respect on the date hereof or on
the date as of which such statement, representation or warranty is made.
 
(e) Bankruptcy or Insolvency.  The owner of the Property or any person liable,
directly or indirectly, for any of the Secured Indebtedness (or any general
partner or joint venturer of such owner or other person):
 
(i) (A) Executes an assignment for the benefit of creditors, or takes any action
in furtherance thereof; or (B) admits in writing its inability to pay, or fails
to pay, its debts generally as they become due; or (C) as a debtor, files a
petition, case, proceeding or other action pursuant to, or voluntarily seeks the
benefit or benefits of, Title 11 of the United States Code as now or hereafter
in effect or any other federal, state or local law, domestic or foreign, as now
or hereafter in effect relating to bankruptcy, insolvency, liquidation,
receivership, reorganization, arrangement, composition, extension or adjustment
of debts, or similar laws affecting the rights of creditors (Title 11 of the
United States Code and such other laws being herein called "Debtor Relief
Laws"), or takes any action in furtherance thereof; or (D) seeks the appointment
of a receiver, trustee, custodian or liquidator of the Property or any part
thereof or of any significant portion of its other property; or
 
22

--------------------------------------------------------------------------------


 
(ii) Suffers the filing of a petition, case, proceeding or other action against
it as a debtor under any Debtor Relief Law or seeking appointment of a receiver,
trustee, custodian or liquidator of the Property or any part thereof or of any
significant portion of its other property, and (A) admits, acquiesces in or
fails to contest diligently the material allegations thereof, or (B) the
petition, case, proceeding or other action results in entry of any order for
relief or order granting relief sought against it, or (C) in a proceeding under
Debtor Relief Laws, the case is converted from one chapter to another, or (D)
fails to have the petition, case, proceeding or other action permanently
dismissed or discharged on or before the earlier of trial thereon or ninety (90)
days next following the date of its filing; or
 
(iii) Conceals, removes, or permits to be concealed or removed, any part of its
property, with intent to hinder, delay or defraud its creditors or any of them,
or makes or suffers a transfer of any of its property which may be fraudulent
under any bankruptcy, fraudulent conveyance or similar law; or makes any
transfer of its property to or for the benefit of a creditor at a time when
other creditors similarly situated have not been paid; or suffers or permits,
while insolvent, any creditor to obtain a lien (other than as described in
subparagraph (iv) below) upon any of its property through legal proceedings
which are not vacated and such lien discharged prior to enforcement thereof and
in any event within sixty (60) days from the date thereof; or
 
(iv) Fails to have discharged within a period of thirty (30) days any
attachment, sequestration, or similar writ levied upon any of its property; or
 
(v) Fails to pay immediately any final money judgment against it.
 
(f) Transfer of the Property.  Any sale, lease, conveyance, assignment, pledge,
encumbrance, or transfer of all or any part of the Property or any interest
therein, voluntarily or involuntarily, whether by operation of law or otherwise,
except: (i) sales or transfers of items of the Accessories which have become
obsolete or worn beyond practical use and which have been replaced by adequate
substitutes, owned by Mortgagor, having a value equal to or greater than the
replaced items when new; and (ii) the grant, in the ordinary course of business,
of a leasehold interest in a part of the Improvements to a tenant for occupancy,
not containing a right or option to purchase and not in contravention of any
provision of this Mortgage or of any other Loan Document.  Mortgagee may, in its
sole discretion, waive a default under this paragraph, but it shall have no
obligation to do so, and any waiver may be conditioned upon such one or more of
the following (if any) which Mortgagee may require:  the grantee's integrity,
reputation, character, creditworthiness and management ability being
satisfactory to Mortgagee in its sole judgment and grantee executing, prior to
such sale or transfer, a written assumption agreement containing such terms as
Mortgagee may require, a principal paydown on the Note, an increase in the rate
of interest payable under the Note, a transfer fee, a modification of the term
of the Note, and any other modification of the Loan Documents which Mortgagee
may require.  :  NOTICE - THE DEBT SECURED HEREBY IS SUBJECT TO CALL IN FULL AND
ANY AND ALL SWAP TRANSACTIONS ARE SUBJECT TO TERMINATION, OR THE TERMS THEREOF
BEING MODIFIED IN THE EVENT OF SALE OR CONVEYANCE OF THE PROPERTY CONVEYED.
 
23

--------------------------------------------------------------------------------


 
(g) Transfer of Assets.  Any sale, lease, conveyance, assignment, pledge,
encumbrance, or transfer of all or any part of the other assets of Mortgagor,
excluding the Property, voluntarily or involuntarily, whether by operation of
law or otherwise, except: (i) sales or transfers in the ordinary course of
Mortgagor's business; and (ii) sales or transfers for which Mortgagor receives
consideration substantially equivalent to the fair market value of the
transferred asset.
 
(h) Transfer of Ownership of Mortgagor.  Any of the following:
 
(i) the sale, pledge, encumbrance, assignment or transfer, voluntarily or
involuntarily, whether by operation of law or otherwise, of any interest in
Mortgagor (if Mortgagor is not a natural person but is a corporation,
partnership, limited liability company, trust or other legal entity), without
the prior written consent of Mortgagee (including, without limitation, if
Mortgagor is a partnership or joint venture, the withdrawal from or admission
into it of any general partner or joint venturer); or
 
(ii) if Mortgagor or Guarantor (or a general partner, member or co-venturer of
either of them) is a partnership, joint venture, limited liability company,
trust or closely-held corporation, any sale, conveyance, transfer or other
disposition of more than 10%, in the aggregate, of any class of the issued and
outstanding capital stock of such closely-held corporation or of the beneficial
interest of such partnership, venture, limited liability company or trust, or a
change of any general partner, joint venturer, member or beneficiary, as the
case may be, or, in the event Mortgagor or Guarantor (or a general partner,
co-venturer, member or beneficiary, as the case may be, of either of them) is a
publicly-held corporation, the sale, conveyance, transfer or other disposition
of more than 10%, in the aggregate, of the stock-holdings of any of the five (5)
individuals or entities that own the greatest number of shares of each class of
issued and outstanding stock, or effectuates or permits a reduction in the
aggregate direct and indirect ownership interests of Guarantor in Mortgagor
below 50.1%, or effectuates or causes Acadia Realty Trust to fail to control the
management of Guarantor and Mortgagor.
 
(i) Grant of Easement, Etc.  Without the prior written consent of Mortgagee,
Mortgagor grants any easement or dedication, files any plat, condominium
declaration, or restriction, or otherwise encumbers the Property, or seeks or
permits any zoning reclassification or variance, unless such action is expressly
permitted by the Loan Documents or does not affect the Property.
 
(j) Abandonment.  The owner of the Property abandons any of the Property.
 
24

--------------------------------------------------------------------------------


 
(k) Default Under Other Lien.  A default or event of default occurs under any
lien, security interest or assignment covering the Property or any part thereof
(whether or not Mortgagee has consented, and without hereby implying Mortgagee's
consent, to any such lien, security interest or assignment not created
hereunder), or the Mortgagee of any such lien, security interest or assignment
declares a default or institutes foreclosure or other proceedings for the
enforcement of its remedies thereunder.
 
(l) Destruction.  The Property is so demolished, destroyed or damaged that, in
the reasonable opinion of Mortgagee, it cannot be restored or rebuilt with
available funds to a profitable condition within a reasonable period of time and
in any event, prior to the final maturity date of the Note.
 
(m) Condemnation.  (i) Any governmental authority shall require, or commence any
proceeding for, the demolition of any building or structure comprising a part of
the Premises, or (ii) there is commenced any proceeding to condemn or otherwise
take pursuant to the power of eminent domain, or a contract for sale or a
conveyance in lieu of such a taking is executed which provides for the transfer
of, a material portion of the Premises, including but not limited to the taking
(or transfer in lieu thereof) of any portion which would result in the blockage
or substantial impairment of access or utility service to the Improvements or
which would cause the Premises to fail to comply with any Legal Requirement.
 
(n) Liquidation, Etc.  The liquidation, termination, dissolution, merger,
consolidation or failure to maintain good standing in the State of New York
and/or the state of incorporation or organization, if different (or in the case
of an individual, the death or legal incapacity) of the Mortgagor, any owner of
the Property or any person obligated to pay any part of the Secured
Indebtedness.
 
(o) Material, Adverse Change.  In Mortgagee's reasonable opinion, the prospect
of payment of all or any part of the Secured Indebtedness has been impaired
because of a material, adverse change in the financial condition, results of
operations, business or properties of the Mortgagor, any owner of the Property
or any person liable, directly or indirectly, for any of the Secured
Indebtedness, or of any general partner or joint venturer thereof (if such owner
or other person is a partnership or joint venture).
 
(p) Enforceability; Priority.  Any Loan Document shall for any reason without
Mortgagee's specific written consent cease to be in full force and effect, or
shall be declared null and void or unenforceable in whole or in part, or the
validity or enforceability thereof, in whole or in part, shall be challenged or
denied by any party thereto other than Mortgagee; or the liens, mortgages or
security interests of Mortgagee in any of the Property become unenforceable in
whole or in part, or cease to be of the priority herein required, or the
validity or enforceability thereof, in whole or in part, shall be challenged or
denied by Mortgagor or any person obligated to pay any part of the Secured
Indebtedness.
 
(q) Other Indebtedness.  A default or event of default occurs under any document
executed and delivered in connection with any other indebtedness (to Mortgagee
or any other person or entity) of Mortgagor, the owner of the Property, any
person obligated to pay any part of the Secured Indebtedness, or any person or
entity which guarantees such other indebtedness.
 
25

--------------------------------------------------------------------------------


 
Section 4.2. Notice and Cure.  If any provision of this Mortgage or any other
Loan Document provides for Mortgagee to give to Mortgagor any notice regarding a
default or incipient default, then if Mortgagee shall fail to give such notice
to Mortgagor as provided, the sole and exclusive remedy of Mortgagor for such
failure shall be to seek appropriate equitable relief to enforce the agreement
to give such notice and to have any acceleration of the maturity of the Note and
the Secured Indebtedness postponed or revoked and foreclosure proceedings in
connection therewith delayed or terminated pending or upon the curing of such
default in the manner and during the period of time permitted by such agreement,
if any, and Mortgagor shall have no right to damages or any other type of relief
not herein specifically set out against Mortgagee, all of which damages or other
relief are hereby waived by Mortgagor.  Nothing herein or in any other Loan
Document shall operate or be construed to add on or make cumulative any cure or
grace periods specified in any of the Loan Documents.
 
ARTICLE 5
 
Remedies
 
Section 5.1. Certain Remedies.  If a Default shall occur, Mortgagee may (but
shall have no obligation to) exercise any one or more of the following remedies,
without notice (unless notice is required by applicable statute):
 
(a) Acceleration.  Mortgagee may at any time and from time to time declare any
or all of the Secured Indebtedness immediately due and payable and may terminate
any and all Swap Transactions.  Upon any such declaration, such Secured
Indebtedness shall thereupon be immediately due and payable, and such Swap
Transactions shall immediately terminate, without presentment, demand, protest,
notice of protest, notice of acceleration or of intention to accelerate or any
other notice or declaration of any kind, all of which are hereby expressly
waived by Mortgagor.  Without limitation of the foregoing, upon the occurrence
of a default described in clauses (A), (C) or (D) of subparagraph (i) of
paragraph (d) of Section 4.1, hereof, all of the Secured Indebtedness shall
thereupon be immediately due and payable, without presentment, demand, protest,
notice of protest, declaration or notice of acceleration or intention to
accelerate, or any other notice, declaration or act of any kind, all of which
are hereby expressly waived by Mortgagor.
 
(b) Enforcement of Assignment of Rents.  In addition to the rights of Mortgagee
under Article 3 hereof, prior or subsequent to taking possession of any portion
of the Property or taking any action with respect to such possession, Mortgagee
may: (1) collect and/or sue for the Rents in Mortgagee's own name, give receipts
and releases therefor, and after deducting all expenses of collection, including
attorneys' fees and expenses, apply the net proceeds thereof to the Secured
Indebtedness in such manner and order as Mortgagee may elect and/or to the
operation and management of the Property, including the payment of management,
brokerage and attorney's fees and expenses; and  (2) require Mortgagor to
transfer all security deposits and records thereof to Mortgagee together with
original counterparts of the Leases.
 
26

--------------------------------------------------------------------------------


 
(c) Mortgagee's Right to Enter and Take Possession, Operate and Apply Income.
 
(i) Mortgagee may demand that Mortgagor surrender the actual possession of the
Property and upon such demand, Mortgagor shall forthwith surrender same to
Mortgagee and, to the extent permitted by law, Mortgagee itself, or by such
officers or agents as it may appoint, may enter and take possession of all of
the Property and may exclude Mortgagor and its agents and employees wholly
therefrom.
 
(ii) If Mortgagor shall for any reason fail to surrender or deliver the Property
or any part thereof after Mortgagee's demand, Mortgagee may obtain a judgment or
order conferring on Mortgagee the right to immediate possession or requiring the
Mortgagor to deliver immediate possession to Mortgagee, to the entry of which
judgment or decree the Mortgagor hereby specifically consents.
 
(iii) Mortgagee may from time to time: (A) continue and complete construction
of, hold, store, use, operate, manage and control the Property and conduct the
business thereof; (B) make all reasonably necessary maintenance, repairs,
renewals, replacements, additions, betterments and improvements thereto and
thereon and purchase or otherwise acquire additional personal property;
(C) insure or keep the Property insured; (D) exercise all the rights and powers
of the Mortgagor in its name or otherwise with respect to the same; and
(E) enter into agreements with others (including, without limitation, new Leases
or amendments, extensions, or cancellations to existing Leases) all as Mortgagee
from time to time may determine in its sole discretion.  Mortgagor hereby
constitutes and irrevocably appoints Mortgagee its true and lawful
attorney-in-fact, which appointment is coupled with an interest, with full power
of substitution, and empowers said attorney or attorneys in the name of
Mortgagor, but at the option of said attorney-in-fact, to do any and all acts
and execute any and all agreements that Mortgagee may deem necessary or proper
to implement and perform any and all of the foregoing.
 
(d) Uniform Commercial Code.  Mortgagee may exercise any or all of its rights
and remedies under the Uniform Commercial Code as adopted by the State of New
York as in effect from time to time, (or under the Uniform Commercial Code in
force from time to time in any other state to the extent the same is applicable
law) or other applicable law as well as all other rights and remedies possessed
by Mortgagee, all of which shall be cumulative.  Mortgagee is hereby authorized
and empowered to enter the Property or other place where the collateral may be
located without legal process, and to take possession of such personal property
without notice or demand, which hereby are waived to the maximum extent
permitted by the laws of the State of New York.  Upon demand by Mortgagee,
Mortgagor shall make such personal property available to Mortgagee at a place
reasonably convenient to Mortgagee.  Mortgagee may proceed under the Uniform
Commercial Code as to all or any part of such personal property, and in
conjunction therewith may exercise all of the rights, remedies and powers of a
secured creditor under the Uniform Commercial Code.  Any notification required
by the Uniform Commercial Code shall be deemed reasonably and properly given if
sent in accordance with the Notice provisions of this Mortgage at least ten (10)
days before any sale or other disposition of such personal property.   Mortgagee
may choose to dispose of some or all of the property, in any combination
consisting of both personal property and Property, in one or more public or
private sales to be held in accordance with the Law and procedures applicable to
real property, as permitted by Article 9 of the Uniform Commercial
Code.  Mortgagor agrees that such a sale of such personal property together with
Property constitutes a commercially reasonable sale of such personal property.
 
27

--------------------------------------------------------------------------------


 
(e) Lawsuits.  Mortgagee may proceed by a suit or suits in equity or at law,
whether for collection of the indebtedness secured hereby, the specific
performance of any covenant or agreement herein contained or in aid of the
execution of any power herein granted, or for any foreclosure hereunder or for
the sale of the Property under the judgment or decree of any court or courts of
competent jurisdiction.  Mortgagor hereby assents to the passage of a decree for
the sale of the Property by any equity court having jurisdiction.
 
(f) Foreclosure. Mortgagee may:
 
(1) sell the Mortgaged Property to the extent permitted and pursuant to the
procedures provided by law (including, without limitation, in accordance with
Article 14 of the New York Real Property Actions and Proceedings Law, regarding
which Mortgagor hereby consents and agrees that notices thereunder (including
notices of sale) may be given to Mortgagor in any of the manners specified for
the giving of notices set forth in Section 6.13, and all estate, right, title
and interest, claim and demand thereof, at one (1) or more sales as an entity or
in parcels or parts, and at such time and place upon such terms and after such
notice thereof as may be required or permitted by law; or
 
(2) institute proceedings for the complete or partial foreclosure hereof; or
 
(3) take such steps to protect and enforce its rights whether by action, suit or
proceeding in equity or at law for the specific performance of any covenant,
condition or agreement in the Note, the Loan Agreement or herein, or in aid of
the execution of any power herein granted, or for any foreclosure hereunder, or
for the enforcement of any other appropriate legal or equitable remedy or
otherwise as Mortgagee shall elect.
 
Any sale made hereunder may be as an entirety or in such parcels as Mortgagee
may request.  To the extent permitted by applicable law, any sale may be
adjourned by announcement at the time and place appointed for such sale without
further notice except as may be required by law.  If the proceeds of such sale
of less than the whole of the Property shall be less than the aggregate of the
Secured Indebtedness, this Mortgage and the lien hereof shall remain in full
force and effect as to the unsold portion of the Property just as though no sale
had been made and the rights of Mortgagee to foreclose hereunder shall also
apply to any future sales.  A sale may cover not only the Property but also
personal property and other interests which are a part of the Property, or any
part thereof, as a unit and as a part of a single sale, or the sale may be of
any part of the Property separately from the remainder of the Property.  After
each sale, the Mortgagee shall make to the purchaser or purchasers at such sale
good and sufficient conveyances, conveying the property so sold to the purchaser
or purchasers in fee simple, subject to the Permitted Encumbrances (and to such
leases and other matters, if any), and shall receive the proceeds of said sale
or sales and apply the same as herein provided.  In the event any sale hereunder
is not completed or is defective in the opinion of Mortgagee, such sale shall
not exhaust the rights hereunder and Mortgagee shall have the right to cause a
subsequent sale or sales to be made hereunder. Any and all statements of fact or
other recitals made in any deed or deeds or other conveyances given by the
Mortgagee as to nonpayment of the Secured Indebtedness or as to the occurrence
of any default, or as to Mortgagee's having declared all of said indebtedness to
be due and payable, or as to the request to sell, or as to notice of time, place
and terms of sale and the properties to be sold having been duly given, or as to
any other act or thing having been duly done by Mortgagee shall be taken as
prima facie evidence of the truth of the facts so stated and recited.
 
28

--------------------------------------------------------------------------------


 
(g) Receiver. Mortgagee may apply to any court of competent jurisdiction to have
a receiver appointed to enter upon and take possession of the Property, collect
the Rents therefrom and apply the same as the court may direct, such receiver to
have all of the rights and powers permitted under the laws of the State of New
York.  To the extent permitted by law, the right of the appointment of such
receiver shall be a matter of strict right without regard to the value or the
occupancy of the Property or the solvency or insolvency of Mortgagor.  The
expenses, including receiver's fees, attorneys' fees, costs and agent's
commission incurred pursuant to the powers herein contained, together with
interest thereon at the default rate under the Note, shall be secured hereby and
shall be due and payable by Mortgagor immediately without notice or
demand.   Notwithstanding the appointment of any receiver or other custodian,
Mortgagee shall be entitled as pledgee to the possession and control of any cash
or deposits at the time held by, payable, or deliverable under the terms of this
Mortgage to the Mortgagee, and the Mortgagee shall have the right to offset the
unpaid Secured Indebtedness against any such cash or deposits in such order as
Mortgagee may elect.
 
(h) Termination of Commitment to Lend.  Mortgagee may terminate any commitment
or obligation to lend or disburse funds under any Loan Document or enter into
any other credit arrangement to or for the benefit of Mortgagor.
 
(i) Other Rights and Remedies.  Mortgagee may exercise any and all other rights
and remedies which Mortgagee may have under the Loan Documents, or at law or in
equity or otherwise.
 
Section 5.2. Application of Proceeds.  Unless otherwise provided by applicable
Law, all proceeds from the sale of the Property or any part thereof pursuant to
the rights and remedies set forth in this Article 5 and any other proceeds
received by Mortgagee from the exercise of any of its other rights and remedies
hereunder or under the other Loan Documents shall be applied first to pay all
Expenses and next in reduction of the other Secured Indebtedness, in such manner
and order as Mortgagee may elect.
 
Section 5.3. Remedies Cumulative and Concurrent.  No right, power or remedy of
Mortgagee as provided in the Note, this Mortgage, or the other Loan Documents is
intended to be exclusive of any other right, power, or remedy of Mortgagee, but
each and every such right, power and remedy shall be cumulative and concurrent
and in addition to any other right, power or remedy available to Mortgagee now
or hereafter existing at law or in equity and may be pursued separately,
successively or together against Mortgagor, or any endorser, co-maker, surety or
guarantor of the Secured Indebtedness, or the Property or any part thereof, or
any one or more of them, at the sole discretion of Mortgagee.  The failure of
Mortgagee to exercise any such right, power or remedy shall in no event be
construed as a waiver or release thereof.
 
29

--------------------------------------------------------------------------------


 
Section 5.4. Waiver, Delay or Omission.  No waiver of any Default hereunder
shall extend to or affect any subsequent or any other Default then existing, or
impair any rights, powers or remedies consequent thereon, and no delay or
omission of Mortgagee to exercise any right, power or remedy shall be construed
to waive any such Default or to constitute acquiescence therein.
 
Section 5.5. Credit of Mortgagee.  To the maximum extent permitted by the laws
of the State of New York, upon any sale made under or by virtue of this Article,
Mortgagee may bid for and acquire the Property, or any part thereof, and in lieu
of paying cash therefor may apply to the purchase price, any portion of or all
of the unpaid Secured Indebtedness in such order as Mortgagee may elect.
 
Section 5.6. Sale.  Any sale or sales made under or by virtue of this Article
shall operate to divest all the estate, right, title, interest, claim and demand
whatsoever at law or in equity, of the Mortgagor and all persons, except tenants
pursuant to Leases approved by Mortgagee, claiming by, through or under
Mortgagor in and to the properties and rights so sold, whether sold to Mortgagee
or to others.
 
Section 5.7. Proofs of Claim.  In the case of any receivership, insolvency,
bankruptcy, reorganization, arrangement, adjustment, composition, seizure of the
Property by any Governmental Authority, or other judicial proceedings affecting
the Mortgagor, any endorser, co-maker, surety, or guarantor of the Secured
Indebtedness, or any of their respective properties, the Mortgagee, to the
extent permitted by law, shall be entitled to file such proofs of claim and
other documents as may be necessary or advisable in order to have its claim
allowed in such proceedings for the entire unpaid Secured Indebtedness at the
date of the institution of such proceedings, and for any additional amounts
which may become due and payable after such date.
 
Section 5.8. Waiver of Redemption, Notice, Marshalling, Etc.  Mortgagor hereby
waives and releases, for itself and anyone claiming through, by, or under it, to
the maximum extent permitted by the laws of the State of New York:
 
(i) all benefit that might accrue to Mortgagor by virtue of any present or
future law exempting the Property, or any part of the proceeds arising from any
sale thereof, from attachment, levy or sale on execution, or providing for any
appraisement, valuation, stay of execution, exemption from civil process,
redemption or extension of time for payment,
 
(ii) unless specifically required herein, all notices of default, or Mortgagee's
actual exercise of any option or remedy under the Loan Documents, or otherwise,
and
 
(iii) any right to have the Property marshaled.
 
Section 5.9. Discontinuance of Proceedings.  If Mortgagee shall have proceeded
to enforce any right under any Loan Document and such proceedings shall have
been discontinued or abandoned for any reason, then except as may be provided in
any written agreement between Mortgagor and Mortgagee providing for the
discontinuance or abandonment of such proceedings, Mortgagor and Mortgagee shall
be restored to their former positions and the rights, remedies and powers of
Mortgagee shall continue as if no such proceedings had been instituted.
 
30

--------------------------------------------------------------------------------


 
Section 5.10. Mortgagee's Actions.  Mortgagee may, at any time without notice to
any person and without consideration, do or refrain from doing any or all of the
following actions, and neither the Mortgagor, any endorser, co-maker, surety or
guarantor of the Secured Indebtedness, nor any other person (hereinafter in this
Section collectively referred to as the "Obligor") now or hereafter liable for
the payment and performance of the Secured Indebtedness shall be relieved from
the payment and performance thereof, unless specifically released in writing by
Mortgagee:  (a) renew, extend or modify the terms of the Note, this Mortgage and
the other Loan Documents, or any of them; (b) forbear or extend the time for the
payment or performance of any or all of the Secured Indebtedness; (c) apply
payments by any Obligor to the reduction of the unpaid Secured Indebtedness in
such manner, in such amounts, and at such times and in such order and priority
as Mortgagee may see fit; (d) release any Obligor; (e) substitute or release in
whole or in part the Property or any other collateral or any portion thereof now
or hereafter held as security for the Secured Indebtedness without affecting,
disturbing or impairing in any manner whatsoever the validity and priority of
the lien of this Mortgage upon the Property which is not released or
substituted, or the validity and priority of any security interest of the
Mortgagee in such other collateral which is not released or substituted;
(f) subordinate the lien of this Mortgage or the lien of any other security
interest in any other collateral now or hereafter held as security for the
Secured Indebtedness; (g) join in the execution of a plat or replat of the Land
(provided, however, notwithstanding the foregoing, Mortgagee will join in such
plat or replat of the Land so long as such plat or replat is acceptable to
Mortgagee); (h) join in and consent to the filing of a declaration of
condominium or declaration of restrictive covenants regarding all or any part of
the Land; (i) consent to the granting of any easement on the Land; and
(j) generally deal with any obligor or any other party as Mortgagee may see fit.
 
Section 5.11. Other Remedies.  Mortgagee shall have the right from time to time
to protect, exercise and enforce any legal or equitable remedy against Mortgagor
provided under the Loan Documents or by applicable Laws.
 
ARTICLE 6
 
Miscellaneous
 
Section 6.1. Scope of Mortgage.  This Mortgage is a Mortgage of both real and
personal property, a security agreement, an assignment of rents and leases, a
financing statement and fixture filing and a collateral assignment, and also
covers proceeds and fixtures.
 
Section 6.2. Effective as a Financing Statement.  This Mortgage shall be
effective as a financing statement filed as a fixture filing with respect to all
fixtures included within the Property and is to be filed for record in the real
estate records of each county where any part of the Property (including said
fixtures) is situated.  This Mortgage shall also be effective as a financing
statement covering as-extracted collateral (including oil and gas), accounts and
general intangibles under the New York Uniform Commercial Code, as in effect
from time to time, and the Uniform Commercial Code, as in effect from time to
time, in any other state where the Property is situated which will be financed
at the wellhead or minehead of the wells or mines located on the Property and is
to be filed for record in the real estate records of each county where any part
of the Property is situated.  This Mortgage shall also be effective as a
financing statement covering any other Property and may be filed in any other
appropriate filing or recording office.  The mailing address of Mortgagor and
the Mortgagee are set forth in the preamble of this Mortgage and the address of
Mortgagee from which information concerning the security interests hereunder may
be obtained is the address of Mortgagee set forth at the end of this
Mortgage.  A carbon, photographic or other reproduction of this Mortgage or of
any financing statement relating to this Mortgage shall be sufficient as a
financing statement for any of the purposes referred to in this Section.
 
31

--------------------------------------------------------------------------------


 
Section 6.3. Notice to Account Debtors.  In addition to the rights granted
elsewhere in this Mortgage, Mortgagee may at any time notify the account debtors
or obligors of any accounts, chattel paper, general intangibles, negotiable
instruments or other evidences of indebtedness included in the Collateral to pay
Mortgagee directly.
 
Section 6.4. Waiver by Mortgagee.  Mortgagee may at any time and from time to
time by a specific writing intended for the purpose: (a) waive compliance by
Mortgagor with any covenant herein made by Mortgagor to the extent and in the
manner specified in such writing; (b) consent to Mortgagor's doing any act which
hereunder Mortgagor is prohibited from doing, or to Mortgagor's failing to do
any act which hereunder Mortgagor is required to do, to the extent and in the
manner specified in such writing; (c) release any part of the Property or any
interest therein from the lien and security interest of this Mortgage, without
the joinder of Mortgagee; or (d) release any party liable, either directly or
indirectly, for the Secured Indebtedness or for any covenant herein or in any
other Loan Document, without impairing or releasing the liability of any other
party.  No such act shall in any way affect the rights or powers of Mortgagee or
Mortgagee hereunder except to the extent specifically agreed to by Mortgagee in
such writing.
 
Section 6.5. No Impairment of Security.  The lien, security interest and other
security rights of Mortgagee hereunder or under any other Loan Document shall
not be impaired by any indulgence, moratorium or release granted by Mortgagee
including, but not limited to, any renewal, extension or modification which
Mortgagee may grant with respect to any Secured Indebtedness, or any surrender,
compromise, release, renewal, extension, exchange or substitution which
Mortgagee may grant in respect of the Property, or any part thereof or any
interest therein, or any release or indulgence granted to any endorser,
guarantor or surety of any Secured Indebtedness.  The taking of additional
security by Mortgagee shall not release or impair the lien, security interest or
other security rights of Mortgagee hereunder or affect the liability of
Mortgagor or of any endorser, guarantor or surety, or improve the right of any
junior lien Mortgagee in the Property (without implying hereby Mortgagee's
consent to any junior lien).
 
Section 6.6. Acts Not Constituting Waiver by Mortgagee.  Mortgagee may waive any
default without waiving any other prior or subsequent default.  Mortgagee may
remedy any default without waiving the default remedied.  Neither failure by
Mortgagee to exercise, nor delay by Mortgagee in exercising, nor discontinuance
of the exercise of any right, power or remedy (including but not limited to the
right to accelerate the maturity of the Secured Indebtedness or any part
thereof) upon or after any default shall be construed as a waiver of such
default or as a waiver of the right to exercise any such right, power or remedy
at a later date.  No single or partial exercise by Mortgagee of any right, power
or remedy hereunder shall exhaust the same or shall preclude any other or
further exercise thereof, and every such right, power or remedy hereunder may be
exercised at any time and from time to time.  No modification or waiver of any
provision hereof nor consent to any departure by Mortgagor therefrom shall in
any event be effective unless the same shall be in writing and signed by
Mortgagee and then such waiver or consent shall be effective only in the
specific instance, for the purpose for which given and to the extent therein
specified.  No notice to nor demand on Mortgagor in any case shall of itself
entitle Mortgagor to any other or further notice or demand in similar or other
circumstances.  Remittances in payment of any part of the Secured Indebtedness
other than in the required amount in immediately available U.S. funds shall not,
regardless of any receipt or credit issued therefor, constitute payment until
the required amount is actually received by Mortgagee in immediately available
U.S. funds and shall be made and accepted subject to the condition that any
check or draft may be handled for collection in accordance with the practice of
the collecting bank or banks.  Acceptance by Mortgagee of any payment in an
amount less than the amount then due on any Secured Indebtedness shall be deemed
an acceptance on account only and shall not in any way excuse the existence of a
default hereunder notwithstanding any notation on or accompanying such partial
payment to the contrary.
 
32

--------------------------------------------------------------------------------


 
Section 6.7. Mortgagor's Successors.  If the ownership of the Property or any
part thereof becomes vested in a person other than Mortgagor, Mortgagee may,
without notice to Mortgagor, deal with such successor or successors in interest
with reference to this Mortgage and to the Secured Indebtedness in the same
manner as with Mortgagor, without in any way vitiating or discharging
Mortgagor's liability hereunder or for the payment of the indebtedness or
performance of the obligations secured hereby.  No transfer of the Property, no
forbearance on the part of Mortgagee, and no extension of the time for the
payment of the Secured Indebtedness given by Mortgagee shall operate to release,
discharge, modify, change or affect, in whole or in part, the liability of
Mortgagor hereunder for the payment of the indebtedness or performance of the
obligations secured hereby or the liability of any other person hereunder for
the payment of the indebtedness secured hereby.  Each Mortgagor agrees that it
shall be bound by any modification of this Mortgage or any of the other Loan
Documents made by Mortgagee and any subsequent owner of the Property, with or
without notice to such Mortgagor, and no such modifications shall impair the
obligations of such Mortgagor under this Mortgage or any other Loan
Document.  Nothing in this Section or elsewhere in this Mortgage shall be
construed to imply Mortgagee's consent to any transfer of the Property.
 
Section 6.8. Place of Payment.  All Secured Indebtedness which may be owing
hereunder at any time by Mortgagor shall be payable at the place designated in
the Note (or if no such designation is made, at the address of Mortgagee
indicated at the end of this Mortgage).
 
Section 6.9. Subrogation to Existing Liens; Vendor's Lien.  To the extent that
proceeds of the Note are used to pay indebtedness secured by any outstanding
lien, security interest, charge or prior encumbrance against the Property, such
proceeds have been advanced by Mortgagee at Mortgagor's request, and Mortgagee
shall be subrogated to any and all rights, security interests and liens owned by
any owner or Mortgagee of such outstanding liens, security interests, charges or
encumbrances, however remote, irrespective of whether said liens, security
interests, charges or encumbrances are released, and all of the same are
recognized as valid and subsisting and are renewed and continued and merged
herein to secure the Secured Indebtedness, but the terms and provisions of this
Mortgage shall govern and control the manner and terms of enforcement of the
liens, security interests, charges and encumbrances to which Mortgagee is
subrogated hereunder.  It is expressly understood that, in consideration of the
payment of such indebtedness by Mortgagee, Mortgagor hereby waives and releases
all demands and causes of action for offsets and payments in connection with the
said indebtedness.  If all or any portion of the proceeds of the loan evidenced
by the Note or of any other secured indebtedness has been advanced for the
purpose of paying the purchase price for all or a part of the Property, no
vendor's lien is waived; and Mortgagee shall have, and is hereby granted, a
vendor's lien on the Property as cumulative additional security for the secured
indebtedness.  Mortgagee may foreclose under this Mortgage or under the vendor's
lien without waiving the other or may foreclose under both.
 
33

--------------------------------------------------------------------------------


 
Section 6.10. Application of Payments to Certain Indebtedness.  If any part of
the Secured Indebtedness cannot be lawfully secured by this Mortgage or if any
part of the Property cannot be lawfully subject to the lien and security
interest hereof to the full extent of such indebtedness, then all payments made
shall be applied on said indebtedness first in discharge of that portion thereof
which is not secured by this Mortgage.
 
Section 6.11. Nature of Loan; Compliance with Usury Laws.  The loan evidenced by
the Note is being made solely for the purpose of carrying on or acquiring a
business or commercial enterprise.  It is the intent of Mortgagor and Mortgagee
and all other parties to the Loan Documents to conform to and contract in strict
compliance with applicable usury law from time to time in effect.  All
agreements between Mortgagee and Mortgagor (or any other party liable with
respect to any indebtedness under the Loan Documents) are hereby limited by the
provisions of this Section which shall override and control all such agreements,
whether now existing or hereafter arising.  In no way, nor in any event or
contingency (including but not limited to prepayment, default, demand for
payment, or acceleration of the maturity of any obligation), shall the interest
taken, reserved, contracted for, charged, chargeable, or received under this
Mortgage, the Note or any other Loan Document or otherwise, exceed the maximum
nonusurious amount permitted by applicable law (the "Maximum Amount").  If, from
any possible construction of any document, interest would otherwise be payable
in excess of the Maximum Amount, any such construction shall be subject to the
provisions of this Section and such document shall ipso facto be automatically
reformed and the interest payable shall be automatically reduced to the Maximum
Amount, without the necessity of execution of any amendment or new document.  If
Mortgagee shall ever receive anything of value which is characterized as
interest under applicable law and which would apart from this provision be in
excess of the Maximum Amount, an amount equal to the amount which would have
been excessive interest shall, without penalty, be applied to the reduction of
the principal amount owing on the Secured Indebtedness in the inverse order of
its maturity and not to the payment of interest, or refunded to Mortgagor or the
other payor thereof if and to the extent such amount which would have been
excessive exceeds such unpaid principal.  The right to accelerate maturity of
the Note or any other Secured Indebtedness does not include the right to
accelerate any interest which has not otherwise accrued on the date of such
acceleration, and Mortgagee does not intend to charge or receive any unearned
interest in the event of acceleration.  All interest paid or agreed to be paid
to Mortgagee shall, to the extent permitted by applicable law, be amortized,
prorated, allocated and spread throughout the full stated term (including any
renewal or extension) of such indebtedness so that the amount of interest on
account of such indebtedness does not exceed the Maximum Amount.  As used in
this Section, the term "applicable law" shall mean the laws of the State of New
York or the federal laws of the United States applicable to this transaction,
whichever laws allow the greater interest, as such laws now exist or may be
changed or amended or come into effect in the future.
 
34

--------------------------------------------------------------------------------


 
Section 6.12. Releases.
 
(a) Release of Mortgage.  If all of the Secured Indebtedness is paid as the same
becomes due and payable and all of the covenants, warranties, undertakings and
agreements made in this Mortgage are kept and performed, and all Swap
Transactions and all other obligations, if any, of Mortgagee for further
advances have been terminated, then, and in that event only, all rights under
this Mortgage shall terminate (except to the extent expressly provided herein
with respect to indemnifications, representations and warranties and other
rights which are to continue following the release hereof) and the Property
shall become wholly clear of the liens, security interests, conveyances and
assignments evidenced hereby, and such liens and security interests shall be
released by Mortgagee in due form at Mortgagor's cost.  Without limitation, all
provisions herein for indemnity of Mortgagee or Mortgagee shall survive
discharge of the Secured Indebtedness, the termination of any and all Swap
Transactions and any foreclosure, release or termination of this Mortgage.
 
(b) Partial Releases; No Release in Default.  Partial releases of the lien of
this Mortgage shall be made in accordance with the terms and provisions of
Exhibit C attached hereto and by this reference made a part hereof, or in
accordance with such other terms and conditions as may subsequently be agreed to
by Mortgagee.  If no such Exhibit C is attached hereto, then there are no terms
and provisions for partial releases, to which Mortgagee and Mortgagor have
agreed at this time.  In any event, no partial release shall be sought,
requested or required if any Default has occurred which has not been cured.
 
(c) Effect of Partial Release.  Mortgagee may, regardless of consideration,
cause the release of any part of the Property from the lien of this Mortgage
without in any manner affecting or impairing the lien or priority of this
Mortgage as to the remainder of the Property.
 
(d) Release Fee.  If permitted by applicable law Mortgagor shall pay to
Mortgagee, at the time of each partial or complete release of the lien of this
Mortgage, a release fee in the amount of $25.00 if the release instrument is
delivered to Mortgagee for execution or $50.00, if Mortgagee is required to
prepare the release instrument.  In addition, Mortgagor shall pay to Mortgagee a
fee in the amount of $25.00 for each other document or instrument which
Mortgagor requires the Mortgagee to execute.
 
Section 6.13. Notices.  All notices, requests, consents, demands and other
communications required or which any party desires to give hereunder or under
any other Loan Document shall be in writing and, unless otherwise specifically
provided in such other Loan Document, shall be deemed sufficiently given or
furnished if delivered by personal delivery, by nationally recognized overnight
courier service, or by registered or certified United States mail, postage
prepaid, addressed to the party to whom directed at the addresses specified in
this Mortgage (unless changed by similar notice in writing given by the
particular party whose address is to be changed) or by facsimile.  Any such
notice or communication shall be deemed to have been given either at the time of
personal delivery or, in the case of courier or mail, as of the date of first
attempted delivery at the address and in the manner provided herein, or, in the
case of facsimile, upon receipt; provided that, service of a notice required by
any applicable statute shall be considered complete when the requirements of
that statute are met.  Notwithstanding the foregoing, no notice of change of
address shall be effective except upon receipt.  This Section shall not be
construed in any way to affect or impair any waiver of notice or demand provided
in any Loan Document or to require giving of notice or demand to or upon any
person in any situation or for any reason.
 
35

--------------------------------------------------------------------------------


 
Section 6.14. Invalidity of Certain Provisions.  A determination that any
provision of this Mortgage is unenforceable or invalid shall not affect the
enforceability or validity of any other provision and the determination that the
application of any provision of this Mortgage to any person or circumstance is
illegal or unenforceable shall not affect the enforceability or validity of such
provision as it may apply to other persons or circumstances.
 
Section 6.15. Gender; Titles; Construction.  Within this Mortgage, words of any
gender shall be held and construed to include any other gender, and words in the
singular number shall be held and construed to include the plural, unless the
context otherwise requires.  Titles appearing at the beginning of any
subdivisions hereof are for convenience only, do not constitute any part of such
subdivisions, and shall be disregarded in construing the language contained in
such subdivisions.  The use of the words "herein," "hereof," "hereunder" and
other similar compounds of the word "here" shall refer to this entire Mortgage
and not to any particular Article, Section, paragraph or provision.  The term
"person" and words importing persons as used in this Mortgage shall include
firms, associations, partnerships (including limited partnerships), joint
ventures, trusts, corporations, limited liability companies and other legal
entities, including public or governmental bodies, agencies or
instrumentalities, as well as natural persons.
 
Section 6.16. Reporting Compliance.  Mortgagor agrees to comply with any and all
reporting requirements applicable to the transaction evidenced by the Note and
secured by this Mortgage which are set forth in any law, statute, ordinance,
rule, regulation, order or determination of any governmental authority,
including but not limited to The International Investment Survey Act of 1976,
The Agricultural Foreign Investment Disclosure Act of 1978, The Foreign
Investment in Real Property Tax Act of 1980 and the Tax Reform Act of 1984 and
further agrees upon request of Mortgagee to furnish Mortgagee with evidence of
such compliance.
 
Section 6.17. Mortgagee's Consent.  Except where otherwise expressly provided
herein, in any instance hereunder where the approval, consent or the exercise of
judgment of Mortgagee is required or requested, (a) the granting or denial of
such approval or consent and the exercise of such judgment shall be within the
sole discretion of Mortgagee, and Mortgagee shall not, for any reason or to any
extent, be required to grant such approval or consent or exercise such judgment
in any particular manner, regardless of the reasonableness of either the request
or Mortgagee's judgment, and (b) no approval or consent of Mortgagee shall be
deemed to have been given except by a specific writing intended for the purpose
and executed by an authorized representative of Mortgagee.
 
Section 6.18. Mortgagor.  Unless the context clearly indicates otherwise, as
used in this Mortgage, "Mortgagor" means the Mortgagors named in Section 1.1
hereof or any of them.  The obligations of Mortgagor hereunder shall be joint
and several.  If any Mortgagor, or any signatory who signs on behalf of any
Mortgagor, is a corporation, partnership or other legal entity, Mortgagor and
any such signatory, and the person or persons signing for it, represent and
warrant to Mortgagee that this instrument is executed, acknowledged and
delivered by Mortgagor's duly authorized representatives.  If Mortgagor is an
individual, no power of attorney granted by Mortgagor herein shall terminate on
Mortgagor's disability.
 
36

--------------------------------------------------------------------------------


 
Section 6.19. Execution; Recording.  This Mortgage has been executed in several
counterparts, all of which are identical, and all of which counterparts together
shall constitute one and the same instrument.  The date or dates reflected in
the acknowledgments hereto indicate the date or dates of actual execution of
this Mortgage, but such execution is as of the date shown on the first page
hereof, and for purposes of identification and reference the date of this
Mortgage shall be deemed to be the date reflected on the first page
hereof.  Mortgagor will cause this Mortgage and all amendments and supplements
thereto and substitutions therefor and all financing statements and continuation
statements relating thereto to be recorded, filed, re-recorded and refiled in
such manner and in such places as  or Mortgagee shall reasonably request and
will pay all such recording, filing, re-recording and refiling taxes, fees and
other charges.
 
Section 6.20. Successors and Assigns.  The terms, provisions, covenants and
conditions hereof shall be binding upon Mortgagor, and the heirs, devisees,
representatives, successors and assigns of Mortgagor, and shall inure to the
benefit of Mortgagee and shall constitute covenants running with the Land.  All
references in this Mortgage to Mortgagor shall be deemed to include all such
heirs, devisees, representatives, successors and assigns of Mortgagor.
 
Section 6.21. Modification or Termination.  The Loan Documents may only be
modified or terminated by a written instrument or instruments intended for that
purpose and executed by the party against which enforcement of the modification
or termination is asserted.  Any alleged modification or termination which is
not so documented shall not be effective as to any party.
 
Section 6.22. No Partnership, Etc.  The relationship between Mortgagee and
Mortgagor is solely that of mortgagee and mortgagor.  Mortgagee has no fiduciary
or other special relationship with Mortgagor.  Nothing contained in the Loan
Documents is intended to create any partnership, joint venture, association or
special relationship between Mortgagor and Mortgagee or in any way make
Mortgagee a co-principal with Mortgagor with reference to the Property. All
agreed contractual duties between or among Mortgagee and Mortgagor and  are set
forth herein and in the other Loan Documents and any additional implied
covenants or duties are hereby disclaimed.  Any inferences to the contrary of
any of the foregoing are hereby expressly negated.
 
Section 6.23. Priority of Lien.  This Mortgage shall be, and shall at all times
remain, subject and subordinate to the Mortgage, Assignment of Leases and Rents
and Security Agreement from Mortgagor to Mortgagee in the amount of $45,000,000
dated as of the date hereof, as the same may be modified, amended and/or
restated from time to time and  the lien imposed by such mortgage.
 
37

--------------------------------------------------------------------------------


 
Section 6.24. Applicable Law.  THIS MORTGAGE, AND ITS VALIDITY, ENFORCEMENT AND
INTERPRETATION, SHALL BE GOVERNED BY NEW YORK LAW AND CONSTRUED, INTERPRETED AND
ENFORCED IN ACCORDANCE WITH AND PURSUANT TO THE LAWS OF THE STATE OF NEW YORK
(WITHOUT REGARD TO ANY CONFLICT OF LAWS PRINCIPLES) AND APPLICABLE UNITED STATES
FEDERAL LAW, EXCEPT AS OTHERWISE REQUIRED BY MANDATORY PROVISIONS OF LAW AND
EXCEPT TO THE EXTENT THAT REMEDIES PROVIDED BY THE LAWS OF ANY JURISDICTION
OTHER THAN THE STATE OF NEW YORK ARE GOVERNED BY THE LAWS OF SUCH OTHER
JURISDICTION.
 
Section 6.25. Entire Agreement.  The Loan Documents constitute the entire
understanding and agreement between Mortgagor and Mortgagee with respect to the
transactions arising in connection with the Secured Indebtedness and supersede
all prior written or oral understandings and agreements between Mortgagor and
Mortgagee with respect to the matters addressed in the Loan
Documents.  Mortgagor hereby acknowledges that, except as incorporated in
writing in the Loan Documents, there are not, and were not, and no persons are
or were authorized by Mortgagee to make, any representations, understandings,
stipulations, agreements or promises, oral or written, with respect to the
matters addressed in the Loan Documents.
 
Section 6.26. Forum.  Mortgagor hereby irrevocably submits generally and
unconditionally for itself and in respect of its property to the jurisdiction of
any state court or any United States federal court sitting in the State of New
York and to the jurisdiction of any state court or any United States federal
court sitting in the state in which any of the Property is located, over any
Dispute.  Mortgagor hereby irrevocably waives, to the fullest extent permitted
by Law, any objection that Mortgagor may now or hereafter have to the laying of
venue in any such court and any claim that any such court is an inconvenient
forum.  Mortgagor hereby agrees and consents that, in addition to any methods of
service of process provided for under applicable law, all service of process in
any such suit, action or proceeding in any state court or any United States
federal court sitting in the State of New York may be made by certified or
registered mail, return receipt requested, directed to Mortgagor at its address
for notice set forth in this Mortgage, or at a subsequent address of which
Mortgagee received actual notice from Mortgagor in accordance with the notice
section of this Mortgage, and service so made shall be complete five (5) days
after the same shall have been so mailed.  Nothing herein shall affect the right
of Mortgagee to serve process in any manner permitted by Law or limit the right
of Mortgagee to bring proceedings against Mortgagor in any other court or
jurisdiction.
 
Section 6.27. WAIVER OF JURY TRIAL.  WITHOUT INTENDING IN ANY WAY TO LIMIT THE
PARTIES' AGREEMENT TO ARBITRATE ANY DISPUTE AS SET FORTH IN THIS MORTGAGE, TO
THE EXTENT ANY DISPUTE IS NOT SUBMITTED TO ARBITRATION OR IS DEEMED BY THE
ARBITRATOR OR BY ANY COURT WITH JURISDICTION TO BE NOT ARBITRABLE OR NOT
REQUIRED TO BE ARBITRATED, MORTGAGOR AND MORTGAGEE WAIVE TRIAL BY JURY IN
RESPECT OF ANY SUCH DISPUTE AND ANY ACTION ON SUCH DISPUTE.  THIS WAIVER IS
KNOWINGLY, WILLINGLY AND VOLUNTARILY MADE BY MORTGAGOR AND MORTGAGEE , AND
MORTGAGOR AND MORTGAGEE HEREBY REPRESENT THAT NO REPRESENTATIONS OF FACT OR
OPINION HAVE BEEN MADE BY ANY PERSON OR ENTITY TO INDUCE THIS WAIVER OF TRIAL BY
JURY OR TO IN ANY WAY MODIFY OR NULLIFY ITS EFFECT.  THIS PROVISION IS A
MATERIAL INDUCEMENT FOR THE PARTIES ENTERING INTO THE LOAN DOCUMENTS.  MORTGAGOR
AND MORTGAGEE ARE EACH HEREBY AUTHORIZED TO FILE A COPY OF THIS SECTION IN ANY
PROCEEDING AS CONCLUSIVE EVIDENCE OF THIS WAIVER OF JURY TRIAL.  MORTGAGOR
FURTHER REPRESENTS AND WARRANTS THAT IT HAS BEEN REPRESENTED IN THE SIGNING OF
THIS MORTGAGE AND IN THE MAKING OF THIS WAIVER BY INDEPENDENT LEGAL COUNSEL, OR
HAS HAD THE OPPORTUNITY TO BE REPRESENTED BY INDEPENDENT LEGAL COUNSEL SELECTED
OF ITS OWN FREE WILL, AND THAT IT HAS HAD THE OPPORTUNITY TO DISCUSS THIS WAIVER
WITH COUNSEL.
 
38

--------------------------------------------------------------------------------


 
Section 6.28. Cross-Default.  The Loan shall be cross-defaulted with all other
loans which Mortgagor shall have from Lenders during the term of the Loan,
whether existing as of the date of this Agreement subsequently made.  A default
under any of the above-described loans shall constitute a Default under the
Loan.  A Default under the Loan shall constitute a Default under the
above-described other loans.  To the extent not prohibited by applicable law, if
Mortgagee, at its option, avails itself of this cross-default provision,
Mortgagee shall have the option to pursue its remedies in any combinations and
against any or all of Mortgagee's security for the aforesaid loans, whether
successively, concurrently or otherwise.
 
Section 6.29. Substitute Mortgages.  Mortgagor and Mortgagee shall, upon their
mutual agreement to do so, execute such documents as may be necessary in order
to effectuate the modification hereof, including the execution of substitute
mortgages, so as to create two (2) or more liens on the Mortgaged Property in
such amounts as may be mutually agreed upon but in no event to exceed, in the
aggregate, the Mortgage Amount; in such event, Mortgagor covenants and agrees to
pay the reasonable fees and expenses of Mortgagee and its counsel in connection
with any such modification.
 
Section 6.30. Satisfaction or Assignment of Mortgage.  Upon payment in full of
all sums, and the performance of all obligations, secured hereby in accordance
with the terms and conditions of this Mortgage and the other Loan documents,
Mortgagee shall deliver a satisfaction or release of this Mortgage or, at
Mortgagor's option to be exercised in writing, an assignment hereof, in either
case in proper form of recording.  As a condition to any such satisfaction or
assignment, Mortgagor covenants and agrees to pay Mortgagee's reasonable fees
and expenses (including attorneys' fees and expenses) in connection
therewith.  Upon any such satisfaction or assignment, Mortgagee shall,
automatically and without the need for any other further documentation, be
absolutely and unconditionally released from any and all claims or liabilities
in connection with the Loan.  In addition, Mortgagor hereby indemnifies and
agrees to hold Mortgagee harmless from and against any and all claims and
liabilities arising out of the satisfaction or assignment hereof, such
indemnification to survive any such satisfaction or assignment.
 
39

--------------------------------------------------------------------------------


 
Section 6.31. New York Provisions.  (a) Mortgagor hereby makes the following
statement:  "This Mortgage does not cover real property principally improved or
to be improved by one (1) or more structures containing in the aggregate not
more than six (6) residential dwelling, each having its own separate cooking
facilities."  and (b) the covenants and conditions contained herein, other than
those included in the New York Statutory Short Form of Mortgage, shall be
construed as affording to Mortgagee rights additional to, and not exclusive of,
the rights conferred under the provisions of Section 254 of the Real Property
Law of the State of New York.
 
40

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, Mortgagor has executed this Mortgage as an instrument under
seal as of the date first written on page 1 hereof.

 

  ACADIA CORTLANDT LLC, a Delaware limited liability company               By   
   
Robert Masters
Senior Vice President

 

--------------------------------------------------------------------------------


 

STATE OF NEW YORK  )  
:    ss.:
COUNTY OF NEW YORK  )

 
 
On the 29th day of July in the year 2009, before me, the undersigned, a notary
public in and for said state, personally appeared Robert Masters, personally
known to me or proved to me on the basis of satisfactory evidence to be the
individual(s) whose name(s) is (are) subscribed to the within instrument and
acknowledged to me that he/she/they executed the same in his/her/their
capacity(ies), and that by his/her/their signature(s) on the instrument, the
individual(s), or the person upon behalf of which the individual(s) acted,
executed the instrument.





 

     
Notary Public
    My Commission Expires:               




--------------------------------------------------------------------------------


 
EXHIBIT A


Land




ALL THAT CERTAIN PARCEL OF LAND SITUATE IN THE TOWN OF CORTLANDT, COUNTY OF
WESTCHESTER AND STATE OF NEW YORK THAT IS A PORTION OF THOSE LANDS DESIGNATED
PARCEL 1, PARCEL 2A AND PARCEL 2B ON THAT CERTAIN "RESUBDIVISION PLAT OF FILED
MAP NO. 17837 SECTION 1 MID-WESTCHESTER INDUSTRIAL PARK, INC.," WHICH WAS FILED
IN THE WESTCHESTER COUNTY CLERK'S OFFICE ON OCTOBER 15, 1984 AS MAP NO. 21741
THAT IS BOUNDED AND DESCRIBED AS FOLLOWS:
 
BEGINNING AT A POINT ON THE SOUTHEASTERLY LINE OF U.S. ROUTE 6 (AKA 5 MILE
TURNPIKE AND/OR EAST MAIN STREET AND/OR STATE HIGHWAY 1309) WHERE IT IS MET BY
THE LINE DIVIDING THE LANDS HEREIN DESCRIBED ON THE NORTHEAST FROM LANDS
DESIGNATED LOT NO. 21 ON THAT CERTAIN "MAP NO. 1 GULL MANOR..," WHICH WAS FILED
IN THE WESTCHESTER COUNTY CLERK'S OFFICE ON MARCH 25, 1954 AS MAP NO. 8930,
WHICH POINT OCCUPIES COORDINATE POSITION
 
N 476,045.23 (Y)
E 625,146.49 (X) OF THE NEW YORK STATE COORDINATE SYSTEM, EAST ZONE;


THENCE FROM THE SAID POINT OF BEGINNING NORTHEASTERLY ALONG THE SOUTHEASTERLY
LINE OF U.S. ROUTE 6 NORTH 31° 31' 51" EAST 202.41 FEET AND TO A POINT AT THE
SOUTHWESTERLY LINE OF LOT NO. 4 SHOWN ON THAT CERTAIN MAP ENTITLED "SECTION NO.
1 MID-WESTCHESTER INDUSTRIAL PARK" WHICH WAS FILED IN THE WESTCHESTER COUNTY
CLERK'S OFFICE ON OCTOBER 16, 1972 AS MAP NO. 17837;
 
THENCE ALONG THE SOUTHWESTERLY, SOUTHEASTERLY AND NORTHEASTERLY LINES OF LOT NO.
4 SHOWN ON FILED MAP NO. 17837 THE FOLLOWING COURSES:
 
SOUTH 54° 41' 49" EAST 400.00 FEET;
NORTH 35° 15' 51" EAST 200.00 FEET;
NORTH 54° 41' 49" WEST 201.75 FEET TO A POINT AT THE LINE OF LANDS NOW OR
FORMERLY OF MOBIL CENTERS, INC;


THENCE ALONG THE SAID MOBIL CENTERS, INC. LANDS:
 
NORTH 35° 15' 51" EAST 150.02 FEET AND;
NORTH 54° 41' 49" WEST 174.98 FEET TO A POINT;
 
THENCE STILL ALONG THE SAID LANDS OF MOBIL CENTERS, INC. WESTERLY ON A TANGENT
CURVE TO THE LEFT, THE CENTRAL ANGLE OF WHICH IS 90° 02' 20", THE RADIUS OF
WHICH 25.00 FEET FOR 39.29 FEET TO ANOTHER POINT ON THE SAID SOUTHEASTERLY LINE
OF U.S. ROUTE 6;
 

--------------------------------------------------------------------------------


 
THENCE NORTHEASTERLY ONCE AGAIN ALONG THE SAID SOUTHEASTERLY LINE OF U.S. ROUTE
6;
 
NORTH 35° 15' 51" EAST 103.05 FEET AND;
NORTH 34° 16' 11" EAST 16.52 FEET TO A POINT AT THE LINE OF LANDS NOW OR
FORMERLY OF W.W. GEIS, JR.;
 
THENCE ALONG AND AROUND THE SAID W.W GEIS, JR. LANDS THE FOLLOWING, FIRST
TURNING ABOUT AND SOUTHERLY ON A TANGENT CURVE TO THE LEFT, THE CENTRAL ANGLE OF
WHICH IS 88° 58' 00", THE RADIUS OF WHICH IS 25.00 FEET FOR 38.82 FEET AND THEN
FOLLOWING COURSES:
 
SOUTH 54° 41' 49" EAST 187.41 FEET;
SOUTH 87° 58' 31" EAST 50.19 FEET;
NORTH 34° 14' 31" EAST 293.26 FEET AND;
NORTH 55° 45' 29" WEST 248.82 FEET TO STILL ANOTHER POINT ON THE SOUTHEASTERLY
LINE OF U.S. ROUTE 6;
 
THENCE NORTHEASTERLY ONCE AGAIN ALONG THE SAID SOUTHEASTERLY LINE OF U.S. ROUTE
6;
 
NORTH 38° 26' 11" EAST 91.89 FEET AND;
 
NORTH 36° 40' 11" EAST 175.50 FEET TO A POINT AT THE LINE LAND NOW OR FORMERLY
OF HOME DEPOT U.S.A., INC. LANDS, THE FOLLOWING FIRST
 
SOUTH 53° 24' 23' EAST 28.04 FEET
 
THEN ON A TANGENT CURVE TO THE RIGHT, THE CENTRAL ANGLE OF WHICH IS 44° 59' 45",
THE RADIUS OF WHICH IS 100.00 FEET FOR 78.53 FEET,
 
THEN SOUTH 08° 24' 38" EAST 170.39 FEET
 
THEN ON A TANGENT CURVE TO THE RIGHT, THE CENTRAL ANGLE OF WHICH IS 42° 53' 52",
THE RADIUS OF WHICH IS 330.00 FEET FOR 245.35 FEET, AND THEN THE FOLLOWING
COURSES:
 
SOUTH 34° 11' 14" WEST 7.14 FEET;
SOUTH 42° 10' 35" EAST 571.35 FEET;
NORTH 81° 40' 00" EAST 752.50 FEET;
NORTH 42° 10' 35" WEST 546.00 FEET;
SOUTH 47° 49' 25" WEST 12.00 FEET;
NORTH 42° 10' 35" WEST 334.49 FEET;
NORTH 47° 49' 25" EAST 64.36 FEET;
 
2

--------------------------------------------------------------------------------


 
NORTH 42° 10' 35" WEST 551.64 FEET TO A POINT ON THE SOUTHEASTERLY LINE OF U.S.
ROUTE 6;
 
THENCE NORTHEASTERLY ALONG THE SOUTHEASTERLY LINE OF U.S. ROUTE 6 THE FOLLOWING
COURSES:
 
NORTH 43° 07' 31" EAST 240.77 FEET;
NORTH 46° 43' 08" EAST 200.86 FEET;
NORTH 47° 51' 46" EAST 169.07 FEET;
NORTH 54° 16' 42" EAST 77.64 FEET;
NORTH 43° 47' 18" EAST 103.43 FEET;
NORTH 06° 57' 25" EAST 7.49 FEET;
NORTH 44° 52' 56" EAST 141.98 FEET;
NORTH 56° 38' 06" EAST 194.10 FEET;
NORTH 47° 40' 06" EAST 31.98 FEET TO A POINT AT THE LINE DIVIDING PARCEL NO. 2A,
ON THE SOUTHWEST FROM PARCEL NO. 1, ON THE NORTHEAST, BOTH AS SHOWN ON SAID
FILED MAP NO. 21741, WHICH POINT OCCUPIES COORDINATE POSITION
 
N 478,107.32 (Y)
E 626,930.25 (X) OF THE NEW YORK STATE COORDINATE SYSTEM, EAST ZONE;
 
THENCE STILL ALONG THE SOUTHEASTERLY LINE OF U.S. ROUTE 6 THE FOLLOWING COURSES:
 
NORTH 47° 40' 06" EAST 15.49 FEET;
NORTH 57° 07' 47" EAST 41.34 FEET;
NORTH 46° 37' 24" EAST 65.92 FEET;
NORTH 60° 47' 16" EAST 135.27 FEET;
NORTH 58° 29' 38" EAST 200.48 FEET;
NORTH 76° 26' 07" EAST 65.57 FEET;
NORTH 53° 06' 18" EAST 114.53 FEET;
NORTH 59° 20' 46" EAST 157.01 FEET;
NORTH 67° 37' 05" EAST 102.26 FEET;
NORTH 39° 31' 22" EAST 47.05 FEET;
NORTH 62° 09' 00" EAST 123.28 FEET;
NORTH 59° 26' 00" EAST 57.40 FEET;
NORTH 58° 13' 00" EAST 81.60 FEET;
NORTH 61° 59' 00" EAST 41.60 FEET;
NORTH 38° 58' 00" EAST 17.42 FEET;
NORTH 61° 26' 39" EAST 147.75 FEET;
NORTH 57° 24' 50" EAST 100.18 FEET;
NORTH 63° 24' 40" EAST 64.74 FEET TO A POINT AT THE LINE OF LANDS NOW OR
FORMERLY OF BERKO, WHICH POINT OCCUPIES COORDINATE POSITION


N 478.912.07 (Y)
E 628,275.78 (X) OF THE NEW YORK STATE COORDINATE SYSTEM, EAST ZONE;
 
3

--------------------------------------------------------------------------------


 
THENCE SOUTHERLY ALONG THE SAID BERKO LANDS AND CONTINUING ALONG LANDS NOW OR
FORMERLY OF FELDMAN, NOW OR FORMERLY OF BERTINO, AND LANDS NOW OR FORMERLY OF
MOHEGAN REALTY CO., THE FOLLOWING FIVE (5) COURSES AND DISTANCES:
 
SOUTH 8° 21' 49" EAST 184.14 FEET;
SOUTH 7° 23' 59" EAST 204.45 FEET;
SOUTH 8° 27' 49" EAST 457.05 FEET;
SOUTH 7° 57' 49" EAST 226.72 FEET;
SOUTH 8° 03' 49" EAST 841.87 FEET TO LANDS NOW OR FORMERLY OF BOGIN, WHICH POINT
OCCUPIES COORDINATE POSITION
 
N 477,016.99 (Y)
E 628,545.67 (X) OF THE NEW YORK STATE COORDINATE SYSTEM, EAST ZONE;
 
THENCE ALONG SAID LANDS ON A COURSE OF SOUTH 84° 45' 51" WEST FOR A DISTANCE OF
565.62 FEET TO A POINT THAT IS A CORNER THEREOF, WHICH POINT IS AT THE
SOUTHEASTERLY END OF THE LINE DIVIDING PARCEL NO. 2A, ON THE SOUTHWEST FROM
PARCEL NO 1, ON THE NORTHEAST, BOTH AS SHOWN ON SAID FILED MAP 21741, WHICH
POINT OCCUPIES COORDINATE POSITION
 
N 476,965.38 (Y)
E 627,982.41 (X) OF THE NEW YORK STATE COORDINATE SYSTEM, EAST ZONE;
 
THENCE CONTINUING ALONG LANDS NOW OR FORMERLY OF BOGIN AND DEANIN ON A COURSE OF
SOUTH 8° 44' 49" EAST FOR A DISTANCE OF 775.84 FEET TO LANDS NOW OR FORMERLY OF
MCKEEL;
 
THENCE ALONG THE SAID MCKEEL LANDS AND IN PART ALONG THE ORIGINAL CENTER LINE OF
A BROOK AS THE SAID CENTER LINE APPEARS ON THAT CERTAIN MAP ENTITLED "SURVEY...
MIDWESTCHESTER INDUSTRIAL PARK INC...," WHICH WAS FILED IN THE WESTCHESTER
COUNTY CLERK'S OFFICE ON JANUARY 24, 1969 ON MAP NO. 16581 THE FOLLOWING COURSES
AND DISTANCES:
 
SOUTH 83° 29' 51" WEST 1204.04 FEET;
SOUTH 64° 31' 01" WEST 35.43 FEET;
SOUTH 87° 29' 41" WEST 100.66 FEET;
SOUTH 79° 30' 01" WEST 100.04 FEET;
SOUTH 80° 21' 21" WEST 99.99 FEET;
SOUTH 82° 37' 11" WEST 219.69 FEET;
SOUTH 81° 10' 01" WEST 102.96 FEET;
SOUTH 74° 14' 51" WEST 99.92 FEET;
SOUTH 75° 42' 31" WEST 81.58 FEET;
SOUTH 73° 18' 21" WEST 101.89 FEET;
SOUTH 87° 12' 21" WEST 100.12 FEET;
SOUTH 89° 38' 51" WEST 100.44 FEET;
SOUTH 84° 23' 51" WEST 107.95 FEET;
 
4

--------------------------------------------------------------------------------


 
SOUTH 81° 42' 51" WEST 119.29 FEET;
SOUTH 58° 38' 31" WEST 47.83 FEET;
SOUTH 48° 18' 59" WEST 109.79 FEET AND;
NORTH 68° 22' 19" WEST 32.81 FEET TO A POINT AT THE LINE OF LANDS NOW OR
FORMERLY OF SHELBY-COLERIDGE HOLDING CORP;
 
THENCE ALONG THE SAID SHELBY-COLERIDGE HOLDING CORP. LANDS AND ALONG THE
NORTHEASTERLY LINES OF LOT NO. 19 AND LOT 21 AS SHOWN ON THE AFOREMENTIONED "MAP
NO. 1 GULL MANOR...'' FILED MAP NO. 8930, THE FOLLOWING COURSES:
 
NORTH 68° 14' 09" WEST 17.28 FEET;
SOUTH 89° 44' 51" WEST 61.00 FEET;
NORTH 46° 00' 09" WEST 54.45 FEET;
NORTH 61° 11' 09" WEST 72.08 FEET;
NORTH 55° 43' 09" WEST 93.25 FEET TO THE AFOREMENTIONED SOUTHEASTERLY LINE OF
U.S. ROUTE 6 AND THE POINT OR PLACE OF BEGINNING.
 
TOGETHER WITH THE BENEFITS AND SUBJECT TO THE BURDENS OF THE GRANT OF SANITARY
SEWER EASEMENT MADE BY AND BETWEEN HARDEE'S AND MID-WESTCHESTER INDUSTRIAL PARK,
INC. RECORDED IN LIBER 7137 PAGE 92.
 
TOGETHER WITH THE BENEFITS OF THE EASEMENT RECORDED IN THE WESTCHESTER COUNTY
CLERK'S LIBER 7099 OF DEEDS AT PAGE 228 AND REPEATED IN LIBER 7143 OF DEEDS AT
PAGE 449 AND LIBER 7235 OF DEEDS AT PAGE 88.
 
TOGETHER WITH THE BENEFITS OF THE DECLARATION AND GRANT OF RECIPROCAL EASEMENTS
MADE BY CORTLANDT TOWN CENTER LIMITED PARTNERSHIP AND RECORDED IN THE
WESTCHESTER COUNTY CLERK'S LIBER 11673 OF DEEDS AT PAGE 78.
 
TOGETHER WITH THE BENEFITS OF THE RECIPROCAL EASEMENT AND OPERATION AGREEMENT
MADE BY BETWEEN CORTLANDT TOWN CENTER LIMITED PARTNERSHIP AND HOME DEPOT U.S.A.
INC. AND RECORDED IN THE WESTCHESTER COUNTY CLERK'S LIBER 11618 OF DEEDS AT PAGE
1.
 
5

--------------------------------------------------------------------------------


 
EXHIBIT B


Permitted Encumbrances




Those exceptions set forth in Schedule B of that certain title insurance policy
issued by First American Title Insurance Company of New York under their title
no. 3008-272268 insuring the lien of this Mortgage.
 

--------------------------------------------------------------------------------


 
EXHIBIT C


Partial Release




NONE

 
 
 

--------------------------------------------------------------------------------

 


[Future Advance]
NOTE
 
 

$2,000,000 July 29, 2009

 


FOR VALUE RECEIVED, ACADIA CORTLANDT LLC, a Delaware limited liability company
("Borrower", whether one or more) hereby promises to pay to the order of Bank of
America, N.A. ("Lender") under that certain Loan Agreement (defined below) among
Borrower and Bank of America N.A., a national banking association and
administrative agent (together with any and all of its successors and assigns,
"Administrative Agent") for the benefit of Lenders from time to time a party to
that certain Loan Agreement (the "Loan Agreement") of even date herewith,
without offset, in immediately available funds in lawful money of the United
States of America, at Administrative Agent's Office as defined in the Loan
Agreement, the principal sum of Two Million Dollars ($2,000,000) (or the unpaid
balance of all principal advanced against this Note, if that amount is less),
together with interest on the unpaid principal balance of this Note from day to
day outstanding as hereinafter provided.
 
1. Note; Interest; Payment Schedule and Maturity Date.  This Note is one of the
Future Advance Notes referred to in Loan Agreement and is entitled to the
benefits thereof. The entire principal balance of this Note then unpaid shall be
due and payable at the times as set forth in the Loan Agreement.  Accrued unpaid
interest shall be due and payable at the times and at the interest rate as set
forth in the Loan Agreement until all principal and accrued interest owing on
this Note shall have been fully paid and satisfied.  Any amount not paid when
due and payable hereunder shall, to the extent permitted by applicable Law, bear
interest and if applicable a late charge as set forth in the Loan Agreement.
 
2. Security; Loan Documents.  The security for this Note includes a Mortgage,
Assignment of Leases and Rents and Security Agreement in the amount of
$2,000,000 (which, as it may have been or may be amended, restated, modified or
supplemented from time to time, is herein called the "Mortgage") dated as of
July 29, 2009 from Borrower to Administrative Agent covering certain property in
the Town of Cortlandt, Westchester County, New York described therein (the
"Property").  This Note, the Mortgage, the Loan Agreement and all other
documents now or hereafter securing, guaranteeing or executed in connection with
the loan evidenced by this Note (the "Loan"), are, as the same have been or may
be amended, restated, modified or supplemented from time to time, herein
sometimes called individually a "Loan Document" and together the "Loan
Documents".
 
3. Defaults.
 
(a) It shall be a default ("Default") under this Note and each of the other Loan
Documents if (i) any principal, interest or other amount of money due under this
Note is not paid in full when due, regardless of how such amount may have become
due; (ii) any covenant, agreement, condition, representation or warranty herein
or in any other Loan Documents is not fully and timely performed, observed or
kept; or (iii) there shall occur any default or event of default under the
Mortgage or any other Loan Document.  Upon the occurrence of a Default,
Administrative Agent on behalf of Lenders shall have the rights to declare the
unpaid principal balance and accrued but unpaid interest on this Note, and all
other amounts due hereunder and under the other Loan Documents, at once due and
payable (and upon such declaration, the same shall be at once due and payable),
to foreclose any liens and security interests securing payment hereof and to
exercise any of its other rights, powers and remedies under this Note, under any
other Loan Document, or at Law or in equity.
 

--------------------------------------------------------------------------------


 
(b) All of the rights, remedies, powers and privileges (together, "Rights") of
Administrative Agent on behalf of Lenders provided for in this Note and in any
other Loan Document are cumulative of each other and of any and all other Rights
at Law or in equity.  The resort to any Right shall not prevent the concurrent
or subsequent employment of any other appropriate Right.  No single or partial
exercise of any Right shall exhaust it, or preclude any other or further
exercise thereof, and every Right may be exercised at any time and from time to
time.  No failure by Administrative Agent or Lenders to exercise, nor delay in
exercising any Right, including but not limited to the right to accelerate the
maturity of this Note, shall be construed as a waiver of any Default or as a
waiver of any Right.  Without limiting the generality of the foregoing
provisions, the acceptance by Lender from time to time of any payment under this
Note which is past due or which is less than the payment in full of all amounts
due and payable at the time of such payment, shall not (i) constitute a waiver
of or impair or extinguish the right of Administrative Agent or Lenders to
accelerate the maturity of this Note or to exercise any other Right at the time
or at any subsequent time, or nullify any prior exercise of any such Right, or
(ii) constitute a waiver of the requirement of punctual payment and performance
or a novation in any respect.
 
(c) If any holder of this Note retains an attorney in connection with any
Default or at maturity or to collect, enforce or defend this Note or any other
Loan Document in any lawsuit or in any probate, reorganization, bankruptcy,
arbitration or other proceeding, or if Borrower sues any holder in connection
with this Note or any other Loan Document and does not prevail, then Borrower
agrees to pay to each such holder, in addition to principal, interest and any
other sums owing to Lenders hereunder and under the other Loan Documents, all
costs and expenses incurred by such holder in trying to collect this Note or in
any such suit or proceeding, including, without limitation, attorneys' fees and
expenses, investigation costs and all court costs, whether or not suit is filed
hereon, whether before or after the Maturity Date, or whether in connection with
bankruptcy, insolvency or appeal, or whether collection is made against Borrower
or any guarantor or endorser or any other person primarily or secondarily liable
hereunder.
 
4. Heirs, Successors and Assigns.  The terms of this Note and of the other Loan
Documents shall bind and inure to the benefit of the heirs, devisees,
representatives, successors and assigns of the parties.  The foregoing sentence
shall not be construed to permit Borrower to assign the Loan except as otherwise
permitted under the Loan Documents.  As further provided in the Loan Agreement,
a Lender may, at any time, sell, transfer, or assign all or a portion of its
interest in this Note, the Mortgage and the other Loan Documents, as set forth
in the Loan Agreement.
 
5. General Provisions.  Time is of the essence with respect to Borrower's
obligations under this Note.  If more than one person or entity executes this
Note as Borrower, all of said parties shall be jointly and severally liable for
payment of the indebtedness evidenced hereby.  Borrower and all sureties,
endorsers, guarantors and any other party now or hereafter liable for the
payment of this Note in whole or in part, hereby severally (a) waive demand,
presentment for payment, notice of dishonor and of nonpayment, protest, notice
of protest, notice of intent to accelerate, notice of acceleration and all other
notices (except any notices which are specifically required by this Note or any
other Loan Document), filing of suit and diligence in collecting this Note or
enforcing any of the security herefor; (b) agree to any substitution,
subordination, exchange or release of any such security or the release of any
party primarily or secondarily liable hereon; (c) agree that neither
Administrative Agent nor any Lender shall be required first to institute suit or
exhaust its remedies hereon against Borrower or others liable or to become
liable hereon or to perfect or enforce its rights against them or any security
herefor; (d) consent to any extensions or postponements of time of payment of
this Note for any period or periods of time and to any partial payments, before
or after maturity, and to any other indulgences with respect hereto, without
notice thereof to any of them; and (e) submit (and waive all rights to object)
to non-exclusive personal jurisdiction of any state or federal court sitting in
the city and county, and venue in the city or county, in which payment is to be
made as specified in the first paragraph of Page 1 of this Note, for the
enforcement of any and all obligations under this Note and the Loan Documents;
(f) waive the benefit of all homestead and similar exemptions as to this Note;
(g) agree that their liability under this Note shall not be affected or impaired
by any determination that any security interest or lien taken by Lender to
secure this Note is invalid or unperfected; and (h) hereby subordinate any and
all rights against Borrower and any of the security for the payment of this
Note, whether by subrogation, agreement or otherwise, until this Note is paid in
full.  A determination that any provision of this Note is unenforceable or
invalid shall not affect the enforceability or validity of any other provision
and the determination that the application of any provision of this Note to any
person or circumstance is illegal or unenforceable shall not affect the
enforceability or validity of such provision as it may apply to other persons or
circumstances.  This Note may not be amended except in a writing specifically
intended for such purpose and executed by the party against whom enforcement of
the amendment is sought.  Captions and headings in this Note are for convenience
only and shall be disregarded in construing it.  THIS NOTE, AND ITS VALIDITY,
ENFORCEMENT AND INTERPRETATION, SHALL BE GOVERNED BY NEW YORK LAW (WITHOUT
REGARD TO ANY CONFLICT OF LAWS PRINCIPLES) AND APPLICABLE UNITED STATES FEDERAL
LAW.
 
2

--------------------------------------------------------------------------------


 
6. Notices.  Any notice, request, or demand to or upon Borrower or Lender shall
be deemed to have been properly given or made when delivered in accordance with
the Loan Agreement.
 
7. No Usury.  It is expressly stipulated and agreed to be the intent of
Borrower, Administrative Agent and all Lenders at all times to comply with
applicable state Law or applicable United States federal Law (to the extent that
it permits a Lender to contract for, charge, take, reserve, or receive a greater
amount of interest than under state Law) and that this Section shall control
every other covenant and agreement in this Note and the other Loan
Documents.  If applicable state or federal Law should at any time be judicially
interpreted so as to render usurious any amount called for under this Note or
under any of the other Loan Documents, or contracted for, charged, taken,
reserved, or received with respect to the Loan, or if Administrative Agent's
exercise of the option to accelerate the Maturity Date, or if any prepayment by
Borrower results in Borrower having paid any interest in excess of that
permitted by applicable Law, then it is Administrative Agent's and each Lender's
express intent that all excess amounts theretofore collected by Administrative
Agent or any Lender shall be credited on the principal balance of this Note and
all other indebtedness and the provisions of this Note and the other Loan
Documents shall immediately be deemed reformed and the amounts thereafter
collectible hereunder and thereunder reduced, without the necessity of the
execution of any new documents, so as to comply with the applicable Law, but so
as to permit the recovery of the fullest amount otherwise called for hereunder
or thereunder.  All sums paid or agreed to be paid to Lenders for the use,
forbearance, or detention of the Loan shall, to the extent permitted by
applicable Law, be amortized, prorated, allocated, and spread throughout the
full stated term of the Loan until payment in full so that the rate or amount of
interest on account of the Loan does not exceed the maximum lawful rate from
time to time in effect and applicable to the Loan for so long as the Loan is
outstanding.
 
3

--------------------------------------------------------------------------------


 
THE LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT
BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES.
 
THERE ARE NO ORAL AGREEMENTS BETWEEN THE PARTIES.
 




[Remainder of page intentionally left blank]
 
4

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, Borrower has duly executed this Note under seal as of the
date first above written.

 

  ACADIA CORTLANDT LLC, a Delaware limited liability company               By   
   
Robert Masters
Senior Vice President